Exhibit 10.1


CREDIT AGREEMENT




between
KINDER MORGAN COCHIN ULC
as Borrower
and
THE PERSONS PARTY HERETO
FROM TIME TO TIME IN THEIR CAPACITIES AS LENDERS
and
ROYAL BANK OF CANADA
as Administrative Agent
and with
RBC Capital Markets and TD Securities
as Joint Lead Arrangers and Joint Bookrunners
and with
The Toronto-Dominion Bank
as Syndication Agent








MADE AS OF
August 31, 2018











--------------------------------------------------------------------------------


Exhibit 10.1
TABLE OF CONTENTS
Page






ARTICLE 1 INTERPRETATION
1
 
1.1
Definitions
1
 
1.2
Headings; Articles and Sections
39
 
1.3
Number; persons; including; successors; in writing
39
 
1.4
Accounting Principles
40
 
1.5
Changes in Generally Accepted Accounting Principles
40
 
1.6
References to Documents and Applicable Law
42
 
1.7
Per Annum and Currency Calculations
42
 
1.8
Letter of Credit Amounts
42
 
1.9
Schedules
43
 
 
 
 
ARTICLE 2 CREDIT FACILITY
43
 
2.1
Credit Facility
43
 
2.2
Availments; Overdraft Loans
45
 
2.3
Drawdowns – Notices and Limitations
45
 
2.4
Rollovers and Conversions - Notices and Limitations
46
 
2.5
Optional Reduction of Commitments
48
 
2.6
Extension
49
 
2.7
 Several Obligations of Lenders
51
 
2.8
Loans - General
51
 
2.9
Loans: Inter-Lender Arrangements
52
 
 
 
 
ARTICLE 3 CONDITIONS PRECEDENT
52
 
3.1
Conditions to Effectiveness
52
 
3.2
Conditions for All Drawdowns
55
 
3.3
Waiver
55
 
 
 
 
ARTICLE 4 PAYMENTS OF INTEREST ANS FEES
55
 
4.1
Interest on Prime Loans
55
 
4.2
Interest on USBR Loans
56
 
4.3
Interest on LIBO Rate Loans
56
 
4.4
Acceptance Fees
56
 
4.5
LC and Related Fees
56
 
4.6
Standby Fees
57
 
4.7
Default Interest
58
 
4.8
Agent's Fees
58
 
4.9
General Interest Provisions
58
 
4.10
Defaulting Lender Fees
59
 
4.11
Margin Changes; Adjustments for Margin Charges; Notice of Debt Rating Changes
60
 
 
 
 
ARTICLE 5 BANKERS' ACCEPTANCES
61



- i -



--------------------------------------------------------------------------------

Exhibit 10.1
TABLE OF CONTENTS
(continued)
Page






 
 
 
 
 
5.1
Form and Execution of Bankers' Acceptances
61
 
5.2
Power of Attorney; Provision of Bankers' Acceptances to Lenders
62
 
5.3
Mechanics of Issuance
64
 
5.4
Rollover, Conversion or Payment on Maturity
66
 
5.5
Restriction on Rollovers and Conversions
67
 
5.6
Rollovers
67
 
5.7
Conversion into Bankers' Acceptances
67
 
5.8
Conversion from Bankers' Acceptances
67
 
5.9
BA Equivalent Advances
67
 
5.10
Termination of Bankers' Acceptances
68
 
5.11
Borrower Acknowledgements
68
 
 
 
 
ARTICLE 6 LETTERS OF CREDIT
68
 
6.1
Letter of Credit Commitment
68
 
6.2
Procedures for Issuance, Conversion and Amendment of Letters of Credit;
 
 
 
Auto-Renewal Letters of Credit
70
 
6.3
Drawing and Reimbursements; Funding of Participations
72
 
6.4
Repayments of Participations
73
 
6.5
Obligations Absolute
74
 
6.6
Role of LC Issuers
75
 
6.7
Applicability of ISP98 and UCP
76
 
6.8
Applicant Under Letter of Credit
76
 
6.9
Conflict with LC Application
76
 
 
 
 
ARTICLE 7 PAYMENTS
76
 
7.1
Repayment
76
 
7.2
Optional Repayment
76
 
7.3
Currency Excess
77
 
7.4
Additional Repayment Terms
78
 
7.5
Payment – General
79
 
7.6
Application of Payments after Default
80
 
 
 
 
ARTICLE 8 REPRESENTATIONS AND WARRANTIES
81
 
8.1
Representations and Warranties
81
 
8.2
Deemed Repetition
86
 
8.3
Other Loan Documents
87
 
8.4
Effective Time of Repetition
87
 
8.5
Nature of Representations and Warranties
87
 
 
 
 
ARTICLE 9 GENERAL COVENANTS
87
 
9.1
Positive Covenants
87



- ii -



--------------------------------------------------------------------------------

Exhibit 10.1
TABLE OF CONTENTS
(continued)
Page






 
9.2
Negative Covenants
90
 
9.3
Financial Covenant
93
 
9.4
Reporting Requirements
93
 
9.5
Agent May Perform Covenants
95
 
 
 
 
ARTICLE 10 DESIGNATION OF RESTRICTED SUBSIDIARIES
96
 
10.1
Designation of Restricted Subsidiaries and Obligor Guarantees
96
 
10.2
Release and Discharge of Subsidiary Guarantees
97
 
 
 
 
ARTICLE 11 EVENTS OF DEFAULT AND REMEDIES
97
 
11.1
Events of Default
97
 
11.2
Enforcement
101
 
11.3
Suspension of Lenders' Outstandings
101
 
11.4
Cash Collateral Accounts
101
 
11.5
Right of Set Off
102
 
11.6
Sharing of Payments by Lenders
102
 
11.7
Remedies Cumulative and Waivers
103
 
11.8
Adjustment
104
 
 
 
 
ARTICLE 12 YIELD PROTECTION /TAXES / REPLACEMENT OF LENDERS
104
 
12.1
Increased Costs
104
 
12.2
Taxes
105
 
12.3
Mitigation Obligations: Replacement of Lenders
108
 
12.4
Illegality
110
 
12.5
Market Disruption Respecting Bankers' Acceptances
111
 
12.6
Market Disruption Respecting LIBO Rate Loans
112
 
12.7
Takeovers
114
 
 
 
 
ARTICLE 13 EXPENSES, INDEMNIFICATION AND JUDGEMENT CURRENCY
115
 
13.1
Expenses; Indemnity; Damage Waiver
115
 
13.2
Judgment Currency
117
 
 
 
 
ARTICLE 14 AGENCY
118
 
14.1
Appointment and Authority
118
 
14.2
Rights as a Lender
118
 
14.3
Exculpatory Provisions
118
 
14.4
Reliance by Agent
120
 
14.5
Indemnification of Agent
120
 
14.6
Delegation of Duties
120
 
14.7
Replacement of Agent
120
 
14.8
Non-Reliance on Agent and Other Lenders
121
 
14.9
Collective Action of the Lenders
122



- iii -



--------------------------------------------------------------------------------

Exhibit 10.1
TABLE OF CONTENTS
(continued)
Page






 
14.10
Lender Decisions
122
 
14.11
Procedure for Funding Loans
122
 
14.12
Remittance of Payments
123
 
14.13
Agent's Clawback
123
 
14.14
Adjustments Among Lenders
124
 
14.15
Agent and Defaulting Lenders
124
 
 
 
 
ARTICLE 15 GENERAL
126
 
15.1
Notices: Effectiveness; Electronic Communication
126
 
15.2
Assigns
127
 
15.3
Governing Law; Jurisdiction; Etc.
131
 
15.4
Waiver of Jury Trial
132
 
15.5
Counterparts; Integration; Effectiveness; Electronic Execution
132
 
15.6
Treatment of Certain Information; Confidentiality
132
 
15.7
Nature of Obligation under this Agreement
134
 
15.8
Benefit of the Agreement
134
 
15.9
Severability
134
 
15.10
Amendments and Waivers
134
 
15.11
Defaulting Lenders
136
 
15.12
Further Assurance
138
 
15.13
Time of the Essence
138
 
15.14
Anti-Money Laundering Legislation
138
 
15.15
Platform
139
 
15.16
No Fiduciary Duty
139
 
15.17
Acknowledgement and Consent o Bail-In of EEA Financial Institutions
140
 
15.18
Credit Agreement Governs
141
 
15.19
Whole Agreement
141



- iv -



--------------------------------------------------------------------------------


Exhibit 10.1


CREDIT AGREEMENT
THIS AGREEMENT is made as of August 31, 2018,
AMONG:
KINDER MORGAN COCHIN ULC, as Borrower
– and –
THE FINANCIAL INSTITUTIONS SIGNATORY HERETO, in their capacities as Lenders
– and –
ROYAL BANK OF CANADA, a Canadian chartered bank, as Agent
WHEREAS the Borrower has requested that the Lenders provide the Credit Facility
to the Borrower in order to, among other things, repay in full and cancel the
Existing Credit Agreement.
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:
ARTICLE 1
INTERPRETATION
1.1
Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:
“Acquisition” means any purchase or other acquisition made by any Obligor of
Equity Securities of another Person (but excluding Equity Securities of an
Obligor) or assets of another Person (but excluding assets of an Obligor) which
constitutes a purchase or other acquisition of all or substantially all of the
assets or business of such Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or substantially all of
the Equity Securities in a Person.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.
“Advance” means the extension (or deemed extension) of credit under the Credit
Facility by the Lenders to the Borrower by way of the advance of a loan in the
manner contemplated herein





--------------------------------------------------------------------------------

Exhibit 10.1
2


(including by way of overdraft under the Operating Tranche), the acceptance of
Bankers’ Acceptances or the issuance of a Letter of Credit, but shall exclude
each Rollover or Conversion thereof.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” means RBC in its capacity as administrative agent for the Lenders
hereunder or any successor agent appointed pursuant to Section 14.7.
“Agent Parties” has the meaning attributed thereto in Section 15.15(b).
“Agent’s Accounts” means the accounts maintained by the Agent at the Agent’s
Branch, to which payments and transfers under this Agreement are to be effected,
as the Agent may from time to time advise the Borrower and the Lenders in
writing.
“Agent’s Branch” means the branch of the Agent at Toronto, Ontario, or such
other branch in Canada as the Agent may from time to time designate by notice to
the Borrower and the Lenders.
“Agreement” means this “Credit Agreement”, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the provisions
hereof.
“AML Legislation” has the meaning attributed thereto in Section 15.14.
“Anti-Corruption Laws” means all laws and regulations of any Sanctions Authority
that apply to KMI, the Borrower Group Members and their respective Subsidiaries
from time to time concerning or relating to bribery of government officials or
public corruption, in each case, to the extent such laws and regulations would
not violate Applicable Law in Canada.
“Applicable Laws” or “Applicable Law” means:
(a)
any domestic or foreign statute, law (including common and civil law), treaty,
code, ordinance, rule, regulation, restriction or by-law (zoning or otherwise);

(b)
any judgment, order, writ, injunction, decision, ruling, decree or award;

(c)
any regulatory policy, practice, guideline or directive; or

(d)
any Governmental Authorization,

binding on or affecting the Person referred to in the context in which the term
is used or binding on or affecting the Property of such Person, in each case
having the force of law.





--------------------------------------------------------------------------------

Exhibit 10.1
3




“Applicable Margin” means, as regards any Loan or the standby fees payable under
Section 4.6, when and for so long as the Debt Rating is one of the following or
no Debt Rating has been assigned (as the case may be), the percentage rate per
annum set forth opposite such rating or indication in the column applicable to
the type of Loan in question or such standby fee:
Debt Rating (S&P/DBRS)
Bankers’ Acceptance/LIBO Rate Loan/LC Fee (in bps)
Prime Loan/USBR Loans (in bps)
Standby Fee (in bps)
≥A-/A (low)
100
0
20
BBB+/BBB (high)
120
20
24
BBB/BBB
145
45
29
BBB-/BBB (low)
170
70
34
< BBB-/BBB (low)
(or unrated)
225
125
45

provided that:
(a)
issuance fees for Letters of Credit which are not “direct credit substitutes”
(as determined by the applicable LC Issuer, acting reasonably) within the
meaning of the Capital Adequacy Requirements shall be 66⅔% of the rate specified
above;

(b)
the above ratings refer to the Debt Rating classifications of S&P and DBRS (the
“Designated Rating Agencies”) on the date hereof and shall be deemed to refer to
the then equivalent Debt Rating classifications of such rating agencies in the
event of any subsequent changes to such classifications;

(c)
(i) if at any time the Debt Rating assigned by one of the Designated Rating
Agencies listed in the table above is in the immediately lower level than the
Debt Rating assigned by the other Designated Rating Agency, then the Applicable
Margin shall be the fee rate opposite the higher of the Debt Ratings so assigned
by such Designated Rating Agencies, and (ii) if at any time the Debt Rating
assigned by one of the Designated Rating Agencies listed in the table above
differ by two or more levels, then the Applicable Margin shall be the simple
average of the rates corresponding to those levels;

(d)
if at any time a Debt Rating has been assigned by one of the Designated Rating
Agencies, but not the other, then the Applicable Margin shall be determined by
reference to the Debt Rating assigned by the Designated Rating Agency which has
assigned a Debt Rating; and










--------------------------------------------------------------------------------

Exhibit 10.1
4


(e)
changes in Applicable Margin shall be effective in accordance with Section 4.11.

“Applicable Percentage” means, with respect to each Lender from time to time, as
the context so requires:
(a)
the percentage of the Total Commitment represented by such Lender’s Commitment;
provided that if the Commitments have terminated or expired, the Applicable
Percentage for each Lender shall be (i) for the purposes of Section 14.14(a),
the percentage of the Total Commitment represented by such Lender’s Commitment
immediately prior to such termination or expiration (subject to any subsequent
assignment by such Lender pursuant to Section 15.2) and (ii) for all other
purposes, the percentage of the Equivalent Amount in Canadian Dollars of the
Outstanding Principal represented by such Lender’s outstanding Loans under the
Credit Facility;

(b)
the percentage of the aggregate of all Commitments under the Syndicated Tranche
represented by such Lender’s Commitment under the Syndicated Tranche; provided
that if the Commitments have terminated or expired, the Applicable Percentage
for each Lender shall be (i) for the purposes of Section 14.14(a), of the
aggregate of all Commitments under the Syndicated Tranche represented by such
Lender’s Commitment under the Syndicated Tranche immediately prior to such
termination or expiration (subject to any subsequent assignment by such Lender
pursuant to Section 15.2) and (ii) for all other purposes, the percentage of the
Equivalent Amount in Canadian Dollars of the Outstanding Principal represented
by such Lender’s outstanding Loans under the Syndicated Tranche; or

(c)
with respect to the Operating Lender under the Operating Tranche, 100%.

“Approved Fund” means any Fund that is administered or managed by:
(a)
a Lender,

(b)
an Affiliate of a Lender, or

(c)
an entity or an Affiliate of an entity that administers or manages a Lender.

“Assigned Interests” has the meaning attributed thereto in Section 2.6(f).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Agent, in substantially the
form of Schedule B or any other form approved by the Agent.
“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the Vice President Finance, any other Vice President, the Secretary, the
Assistant Secretary or any other senior officer or agent with express authority
to act on behalf of such Person designated as such by the board of directors or
other managing authority of such Person.





--------------------------------------------------------------------------------

Exhibit 10.1
5


“Auto-Renewal Letter of Credit” has the meaning attributed thereto in
Section 6.2(c).
“BA Discount Rate” means:
(a)
in relation to a Bankers’ Acceptance accepted by a Schedule I Lender, the
CDOR Rate;

(b)
in relation to a Bankers’ Acceptance accepted by a Schedule II Lender or
Schedule III Lender, the lesser of:

(i)
the average of the Discount Rates then applicable to bankers’ acceptances having
identical issue and comparable maturity dates as such Bankers’ Acceptance,
accepted by the BA Reference Lenders; and

(ii)
the CDOR Rate plus 0.10% per annum,

provided that if both such rates are equal, then the “BA Discount Rate”
applicable thereto shall be the rate specified in (i) above; and
(c)
in relation to a BA Equivalent Advance:

(i)
made by a Schedule I Lender, ATB Financial or Export Development Canada, the
CDOR Rate;

(ii)
made by a Schedule II Lender or Schedule III Lender, the rate determined in
accordance with subparagraph (b) of this definition; and

(iii)
made by any other Lender, the CDOR Rate plus 0.10% per annum.

“BA Discount Proceeds” means, in respect of any Bankers’ Acceptance, the amount
obtained by multiplying the face amount of such Bankers’ Acceptance by the
amount (rounded up or down to the fifth decimal place with .000005 being rounded
up) determined by dividing one by the sum of one plus the product of:
(a)
the BA Discount Rate (expressed as a decimal on the Drawdown Date, Conversion
Date or Rollover Date, as the case may be), and

(b)
a fraction, the numerator of which is the number of days in the Interest Period
of such Bankers’ Acceptance and the denominator of which is 365.

“BA Equivalent Advance” means, in relation to a Drawdown of, Conversion into or
Rollover of Bankers’ Acceptances, an Advance in Cdn. Dollars made by a
Non-Acceptance Lender under the Credit Facility as part of such Loan.
“BA Reference Lenders” means up to a maximum of two Schedule II Lender(s) and/or
Schedule III Lender(s) as may from time to time be designated by the Agent and
approved by the Borrower





--------------------------------------------------------------------------------

Exhibit 10.1
6


(such approval not to be unreasonably withheld) for the purpose of establishing
the BA Discount Rates for Schedule II and Schedule III Lenders.
“BA Suspension Notice” has the meaning assigned to such term in Section 12.5(b).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankers’ Acceptance” means a non-interest bearing draft drawn by the Borrower
in Cdn. Dollars, accepted by a Lender under the Credit Facility and issued for
value pursuant to this Agreement and includes a depository bill under the DBNA
and a bill of exchange under the Bills of Exchange Act (Canada).
“Banking Day” means a day, other than a Saturday, Sunday or statutory holiday,
on which banks are open for business in Calgary (Alberta), Toronto (Ontario)
and, for transactions involving US Dollars, New York (New York); provided that
in respect of the determination of the LIBO Rate, such day must also be a day on
which the principal office of the Agent in London, England is open for business.
“Basel III” means the agreements on capital requirements, leverage ratios and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
modified, supplemented, reissued or replaced from time to time.
“bps” or “basis points” means one one-hundredth of one percent (0.01%).
“Borrower” means Kinder Morgan Cochin ULC and its successors.
“Borrower Group Members” means, collectively, the Borrower and the Restricted
Subsidiaries and “Borrower Group Member” means any one of them.
“Borrower’s Accounts” means the accounts of the Borrower maintained at the
Agent’s Branch or such other branch or office in Canada as the Borrower may from
time to time designate with the concurrence of the Agent.
“Borrower’s Counsel” means Blake, Cassels & Graydon LLP and any other firm of
barristers and solicitors or other lawyers in an appropriate jurisdiction
retained by the Obligors and acceptable to the Agent, acting reasonably.





--------------------------------------------------------------------------------

Exhibit 10.1
7


“Canadian Dollars”, “Cdn. Dollars” “Cdn.$” and “$” mean lawful money of Canada
for the payment of public and private debts.
“Capital Adequacy Requirements” means the Guideline dated January 2017, entitled
“Capital Adequacy Requirements (CAR)” issued by OSFI and all other guidelines or
requirements relating to capital adequacy issued by OSFI or any other
Governmental Authority regulating or having jurisdiction with respect to any
Lender, as amended, modified, supplemented, reissued or replaced from time to
time.
“Capital Lease” means, as applied to any Person, any lease of, or other
arrangement providing for the right of the lessee thereunder to use, any
Property by that Person that, in conformity with GAAP as in effect on
December 31, 2016, was, or would have been required to be, accounted for as a
capital lease on the balance sheet of that Person, if or as if such lease or
other arrangement was in existence at such time; for certainty, any leases or
other arrangements (whether entered into before or after December 31, 2016) that
would have been characterized as operating leases under GAAP as in effect on
December 31, 2016 shall be deemed to be operating leases and shall be excluded
from this definition and any other financial commitments and commercial
arrangements that would not have been characterized as capital or financing
leases under GAAP as in effect on December 31, 2016 shall also be excluded from
this definition and, for certainty, from the definition of Funded Debt.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a Capital Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
as in effect on December 31, 2016.
“Cash Collateral Account” means a blocked deposit account at the Agent (or
another commercial bank reasonably acceptable to the Agent) in the name of the
Agent and under the sole dominion and control of the Agent, and otherwise
established in a manner reasonably satisfactory to the Agent and governed in
accordance with the terms of this Agreement.
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent
for deposit into a Cash Collateral Account, for the benefit of the Agent, the
applicable LC Issuer or the Lenders, as applicable, as collateral for
LC Obligations or Outstandings in respect of Bankers’ Acceptances, as
applicable, cash or deposit account balances or, if the Person(s) benefitting
from such collateral shall agree in its or their sole discretion, other credit
support, in each case subject to Section 7.4(b) or 7.4(c) if applicable and
pursuant to documentation in form and substance satisfactory to such Person(s)
and “Cash Collateralized” has a similar meaning. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means:
(a)
any readily-marketable securities or other investment property (i) issued by or
directly, unconditionally and fully guaranteed or insured by the Canadian or
United States federal governments or (ii) issued by any agency or
instrumentality of the






--------------------------------------------------------------------------------

Exhibit 10.1
8


Canadian or United States federal governments the obligations of which are fully
backed by the full faith and credit of the Canadian or United States federal
governments, as the case may be;
(b)
any readily-marketable direct obligations issued by any agency or
instrumentality of the Canadian or United States federal government, any state
of the United States or any political subdivision of any such state or any
public instrumentality thereof, or any province or territory of Canada or any
public instrumentality thereof, in each case having a rating of at least “A-1”
from S&P, at least “P-1” from Moody’s or “R-1” from DBRS;

(c)
any commercial paper rated at least “A-1” by S&P, “P-1” by Moody’s or R-1 by
DBRS and issued by any Person organized under the laws of any state of the
United States or Canada;

(d)
any US Dollar or Cdn. Dollar denominated time deposit, demand deposits, insured
certificate of deposit, overnight bank deposit, guaranteed investment
certificate, bearer deposit note or bankers’ acceptance issued or accepted by
(i) any Lender or (ii) any financial institution that is (A) organized under the
laws of the United States, any state thereof, the District of Columbia, Canada
or any province of Canada, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of US$500,000,000 or the
Equivalent Amount in Cdn. Dollars;

(e)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in subparagraphs (a), (b) and (d) above
entered into with any financial institution meeting the qualifications specified
in subparagraph (c) above; and

(f)
shares of any United States or Canadian money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in subparagraph (a), (b), (c), (d) or (e) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
US$500,000,000 or the Equivalent Amount in Cdn. Dollars and (iii) has obtained
from either S&P, Moody’s or DBRS the highest rating obtainable for money market
funds in Canada or the United States, as the case may be,

provided, however, that the maturities of all obligations specified in any of
subparagraphs (a), (b), (c), (d) and (e) above shall not exceed 365 days.
“Cash Management Documents” means, collectively, all agreements, instruments and
other documents which evidence, establish, govern or relate to any or all of the
Cash Management Obligations.
“Cash Management Obligations” means, at any time and from time to time, all of
the obligations, indebtedness and liabilities (present or future, absolute or
contingent, matured or not) of any of the





--------------------------------------------------------------------------------

Exhibit 10.1
9


Obligors to the Cash Manager under, pursuant or relating to the Cash Management
Services and whether the same are from time to time reduced and thereafter
increased or entirely extinguished and thereafter incurred again and including
all principal, interest, fees, legal and other costs, charges and expenses, and
other amounts payable by any of the Obligors under the Cash Management
Documents.
“Cash Management Services” means (a) treasury, depository, overdraft, purchase,
credit or debit card services, including non-card e-payables services, (b) wire
transfer, electronic funds transfer, controlled disbursement and automated
clearing house fund transfer services, (c) the operation of centralized
operating accounts, (d) account pooling arrangements (whether notional or
physical), (e) credit in connection with spot foreign currency exchange
settlement and (f) any other cash management services entered into by any of the
Obligors in the ordinary course of business.
“Cash Manager” means each Lender and their Affiliates, which is from time to
time providing any Cash Management Services to any of the Obligors and which
includes RBC on the date hereof.
“CDOR Rate” means, on any day when Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Bankers’ Acceptances proposed to be issued by the Borrower displayed and
identified as such on the display referred to as the “CDOR Page” (or any display
substituted therefor) of Reuters Limited (or any successor thereto or Affiliate
thereof) as at approximately 10:00 a.m. (Toronto time) on such day, or if such
day is not a Banking Day, then on the immediately preceding Banking Day (as
adjusted by the Agent in good faith after 10:00 a.m. (Toronto time) to reflect
any error in a posted rate or in the posted average annual rate); provided that:
(a) if such a rate does not appear on such CDOR Page, then the CDOR Rate, on any
day, shall be the Discount Rate quoted by the Agent (determined as of 10:00 a.m.
(Toronto time) on such day) which would be applicable in respect of an issue of
bankers’ acceptances in a comparable amount and with comparable maturity dates
to the Bankers’ Acceptances proposed to be issued by the Borrower on such day,
or if such day is not a Banking Day, then on the immediately preceding Banking
Day; and (b) if the rate determined as aforesaid shall ever be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:
(a)
the adoption or taking effect of any Applicable Law;

(b)
any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority; or

(c)
the making or issuance of any Applicable Law by any Governmental Authority,

provided that (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(United States) including all regulations, requests, rules, guidelines or
directives thereunder and (ii) all requests, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United
States, Canadian or





--------------------------------------------------------------------------------

Exhibit 10.1
10


other regulatory authorities, in each case pursuant to Basel III ((i) and
(ii) being, collectively, the “New Rules”) shall be deemed to constitute a
Change in Law regardless of the actual date or dates that such Act or
regulations are or were enacted or promulgated, in each case (A) to the extent
that such New Rules are applicable to the Lender claiming that a Change in Law
has occurred, (B) to the extent that such New Rules are materially different
from Applicable Laws which are in full force and effect on the date hereof and
(C) to the extent that such New Rules are not limited to specific financial
institutions only but instead have general application to substantially all
banks or their Affiliates which are subject to the New Rules in question.
“Change of Control” means and shall be deemed to have occurred if any Person, or
group of Persons acting jointly or in concert (within the measure of the
Securities Act (Alberta)), other than KMI, directly or indirectly, owns greater
than 50% of the Equity Securities of each of the Borrower and the Parent, unless
such Person, or group of Persons, has an Investment Grade Rating both
immediately prior to, and after giving effect to, such Change of Control
(provided that, for certainty, a change in the ownership or control of KMI shall
not constitute a Change of Control).
“Code” means the United States Internal Revenue Code of 1986.
“Commitment” means, in respect of a Lender and in relation to:
(a)
the Operating Tranche, such Lender’s Operating Tranche Commitment;

(b)
the Syndicated Tranche, such Lender’s Syndicated Tranche Commitment; and

(c)
the Credit Facility, the aggregate of such Lender’s Operating Tranche Commitment
and Syndicated Tranche Commitment.

“Commodity Exchange Act” means the United States Commodity Exchange Act (7
U.S.C. § 1 et seq.).
“Commodity Hedging Agreement” means any agreement for the making or taking of
delivery of any commodity, any commodity swap agreement, floor, cap or collar
agreement or commodity future or option or other similar agreement or
arrangement, or any combination thereof, entered into by the applicable Person,
primarily for the purpose of mitigating or eliminating exposure to fluctuations
in commodity prices.
“Communications” has the meaning attributed thereto in Section 15.15(b).
“Compliance Certificate” means a certificate of the Borrower signed by any
Authorized Officer of the Borrower, substantially in the form of Schedule C, to
be given to the Agent and the Lenders by the Borrower pursuant hereto.





--------------------------------------------------------------------------------

Exhibit 10.1
11


“Consolidated EBITDA” means, for any fiscal period and as determined in
accordance with GAAP, on a consolidated basis in respect of KMCL, all
Consolidated Net Income for such period as shown in the Financial Statements,
plus, in each case to the extent deducted in the calculation of such
Consolidated Net Income:
(a)
Consolidated Interest Expense; plus

(b)
all income taxes of KMCL and its Subsidiaries paid or accrued for such period;
plus

(c)
all depreciation, depletion and amortization (including amortization of
goodwill) of KMCL and its Subsidiaries; plus

(d)
other non-cash charges or losses (including asset impairments, write-downs or
write-offs); plus

(e)
amortization, write-off or write-down of debt discount, capitalized interest and
debt issuance costs and commissions, discounts and other fees, charges and
expenses associated with any letters of credit or indebtedness, including in
connection with the repurchase or repayment thereof, including any premium and
acceleration of fees or discounts and other expenses;

less (on a consolidated basis, without duplication and to the extent added in
the calculation of such Consolidated Net Income):
(f)
all non-cash items of income or gain of KMCL and its Subsidiaries which were
included in determining such Consolidated Net Income for such period; and

(g)
any cash payments made during such period in respect of items described in
subparagraph (d) above subsequent to the Fiscal Quarter in which the relevant
non-cash charges or losses were reflected as a charge in determining
Consolidated Net Income;

provided that for the purposes of this definition, (i) if any Material
Acquisition is made by any of the Borrower Group Members (whether by
amalgamation, asset or share acquisition or otherwise) at any time during the
relevant period of calculation, such Material Acquisition shall be deemed to
have been made on and as of the first day of such calculation period; and
(ii) if any Material Disposition is made by any Borrower Group Members at any
time during the relevant period of calculation, or the assets cease to be owned
by the Borrower Group Members, such Material Disposition shall be deemed to have
been made on and as of the first day of such calculation period.





--------------------------------------------------------------------------------

Exhibit 10.1
12


“Consolidated Interest Expense” means, for any fiscal period, without
duplication, interest expense of KMCL determined on a consolidated basis in
accordance with GAAP, as the same would be set forth or reflected in a
consolidated statement of operations of the Parent, and in any event shall
include:
(a)
all interest accrued or payable in respect of such period, including capitalized
interest and imputed interest with respect to lease obligations included as
Consolidated Total Funded Debt;

(b)
all fees (including standby and commitment fees, acceptance fees in respect of
bankers’ acceptances and fees payable in respect of letters of credit, letters
of guarantee and similar instruments but excluding one-time commitment and
agency fees in respect of the Credit Facility and other permitted credit
facilities from time to time) accrued or payable in respect of such period,
prorated (as required) over such period;

(c)
any difference between the face amount and the discount proceeds of any bankers’
acceptances, commercial paper and other obligations issued at a discount,
prorated (as required) over such period;

(d)
the aggregate of all purchase discounts relating to the sale of accounts
receivable in connection with any asset securitization program; and

(e)
all net amounts charged (a positive number) or credited (a negative number) to
interest expense under any Interest Hedging Agreements in respect of such
period,

but shall exclude interest accrued or payable in respect of Permitted
Subordinated Loans.
“Consolidated Net Income” means, for any fiscal period, the net income of the
KMCL determined on a consolidated basis in accordance with GAAP, as set forth in
the consolidated Financial Statements of the KMCL for such period, provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein):
(a)
net extraordinary gains and losses (other than, in the case of losses, losses
resulting from charges against net income to establish or increase reserves for
potential environmental liabilities and reserves for exposure of KMCL and its
Subsidiaries under rate cases);

(b)
net gains or losses in respect of dispositions of assets other than in the
ordinary course of business;

(c)
any gains or losses attributable to write-ups or write-downs of assets; and

(d)
proceeds of any key man insurance, or any insurance on property, plant or
equipment.

“Consolidated Tangible Assets” means, as at any date of determination, the total
consolidated assets of the Borrower, but, excluding therefrom intangible assets
(including goodwill, trade names,





--------------------------------------------------------------------------------

Exhibit 10.1
13


trademarks and patents) and minority interests, as shown in the consolidated
balance sheet of the Financial Statements most recently provided to the Agent
pursuant to Section 9.4(a).
“Consolidated Total Funded Debt” means, collectively and on a consolidated
basis, the principal amount of all indebtedness under the Credit Facility and
the principal amount of any other consolidated Funded Debt of KMCL.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of Voting Securities, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.
“Conversion” means a conversion or deemed conversion of a Loan (except a Letter
of Credit) into another type of Loan (except a Letter of Credit) pursuant to the
provisions hereof, and “Convert” has a corresponding meaning; provided that,
subject to Section 2.4 and to Article 5 with respect to Bankers’ Acceptances,
the conversion of a Loan denominated in one currency to a Loan denominated in
another currency shall be effected by repayment of the Loan or portion thereof
being converted in the currency in which it was denominated and readvance to the
Borrower of the Loan into which such conversion was made.
“Conversion Date” means the date specified by the Borrower as being the date on
which the Borrower has elected to effect a Conversion, or this Agreement
requires the Conversion of, one type of Loan into another type of Loan and which
shall be a Banking Day.
“Conversion/Rollover/Repayment Notice” means a notice substantially in the form
of Schedule D to be given to the Agent by the Borrower pursuant hereto.
“Credit Facility” has the meaning attributed thereto in Section 2.1(a).
“Currency Hedging Agreement” means any currency swap agreement, cross-currency
agreement, forward agreement, floor, cap or collar agreement, futures or
options, insurance or other similar agreement or arrangement, or any combination
thereof, entered into by the applicable Person where the subject matter of the
same is currency exchange rates or the price, value or amount payable thereunder
is dependent or based upon currency exchange rates or fluctuations in currency
exchange rates as in effect from time to time.
“DBNA” means the Depository Bills and Notes Act (Canada).
“DBRS” means DBRS Limited and its successors.
“Debt Rating” means, in respect of any Person, the debt rating that has been
most recently announced by a Debt Rating Agency for the senior, unsecured and
unsubordinated long term debt of such Person or, if the same is not available,
the corporate credit rating or issuer rating of such Person by a Debt Rating
Agency; provided that, unless otherwise expressly provided or the context
otherwise requires, references herein to “Debt Rating” shall be and shall be
deemed to be references to the Debt Rating of the Borrower.





--------------------------------------------------------------------------------

Exhibit 10.1
14


“Debt Rating Agency” means S&P, DBRS, Moody’s or any other nationally recognized
rating agency that is agreed to by the Required Lenders, acting reasonably, and
“Debt Rating Agencies” means all of them, collectively.
“Default” means any event or condition that would constitute an Event of Default
except for satisfaction of any condition subsequent required to make the event
or condition an Event of Default, including giving of any notice, passage of
time, or both.
“Default Rate” means, in respect of any Outstanding Principal, the interest
rate, issuance fees or acceptance fees applicable thereto (after giving effect
to the Applicable Margin applicable thereto), plus 2.00% per annum.
“Defaulting Lender” means any Lender:
(a)
that has failed to fund any payment or its portion of any Advance required to be
made by it hereunder or to purchase any participation required to be purchased
by it hereunder and under the other Loan Documents, in either case, within one
Banking Day of the date such required Advance or purchase;

(b)
that has notified the Borrower, the Agent or any Lender (verbally or in writing)
that it does not intend to or is unable to comply with any of its funding
obligations under this Agreement or has made a public statement to that effect
or to the effect that it does not intend to or is unable to fund advances
generally under credit arrangements to which it is a party;

(c)
that has failed, within 3 Banking Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Advances (for certainty, unless and until such Lender has provided
such written confirmation);

(d)
that has otherwise failed to pay over to the Agent, a Fronting Lender or any
other Lender any other amount required to be paid by it hereunder within 3
Banking Days of the date when due, unless the subject of a good faith dispute;

(e)
in respect of which a Lender Insolvency Event or a Lender Distress Event has
occurred in respect of such Lender or its Lender Parent;

(f)
that has, or that has a Lender Parent that has, become the subject of a Bail-In
Action; or

(g)
that is generally in default of its obligations under other existing credit or
loan documentation under which it has commitments to extend credit.

“Discount Note” means a non-interest bearing promissory note of the Borrower,
denominated in Cdn. Dollars, issued by the Borrower to a Non-Acceptance Lender
as part of a BA Equivalent





--------------------------------------------------------------------------------

Exhibit 10.1
15


Advance substantially in the form attached as Schedule E or such other form as
may be agreed to by the Agent, the Borrower and such Non-Acceptance Lender.
“Discount Rate” means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days,
(rounded upwards, if necessary, to the nearest whole multiple of 1/100th of one
percent) which is equal to the discount exacted by a purchaser taking initial
delivery of such bankers’ acceptance, calculated as a rate per annum and as if
the issuer thereof received the discount proceeds in respect of such bankers’
acceptance on its date of issuance and had repaid the respective face amount of
such bankers’ acceptance on the maturity date thereof.
“Disposition” means any sale, lease, Sale Leaseback, assignment, conveyance,
transfer or other disposition of any Property of a Borrower Group Member,
including as a result of expropriation, and “Dispose” has a corresponding
meaning.
“Disqualified Lender” means any Person which is either: (a) a competitor of any
Borrower Group Member or any of their respective Affiliates in relation to the
business actively carried on by such Persons; or (b) not a financial institution
(which, for certainty and for the purpose of this definition, any private equity
or debt fund shall not be considered a financial institution except during the
continuance of an Event of Default).
“Distribution” means, in respect of any Borrower Group Member:
(a)
dividends or other distributions or payments on its Equity Securities (except
dividends or other distributions (i) consisting of Equity Securities or
(ii) payable solely to a Borrower Group Member); and

(b)
the redemption or acquisition of its Equity Securities or Equity Securities
Equivalents (except when (i) solely in exchange for such Equity Securities or
Equity Securities Equivalents or (ii) payable solely to a Borrower Group
Member).

“Drawdown” means any Advance which results in an increase in the Outstanding
Principal.
“Drawdown Date” means the date on which a Drawdown is made by the Borrower
pursuant to the provisions hereof and which shall be a Banking Day.
“Drawdown Notice” means a notice substantially in the applicable form annexed
hereto as Schedule F to be given to the Agent by the Borrower.
“EEA Financial Institution” means:
(a)
any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority;

(b)
any entity established in an EEA Member Country which is a parent of an
institution described in subparagraph (a) of this definition; or






--------------------------------------------------------------------------------

Exhibit 10.1
16


(c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in subparagraph (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which all of the conditions in Section 3.1
have been satisfied or waived in accordance with Section 3.3 (whether before, on
or after such date), which must be on or before December 31, 2018.
“Eligible Assignee” means any Person (other than a natural person, any
Defaulting Lender, any Borrower Group Member or any Affiliate of a Borrower
Group Member), in respect of which any consent that is required by
Section 15.2(b) has been obtained.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,
investigations, inspections, inquiries or proceedings relating in any way to any
Environmental Laws or any Environmental Permits including:
(a)
any claim by a Governmental Authority for enforcement, clean-up, removal,
response, remedial or other actions or damages pursuant to any Environmental
Laws; and

(b)
any claim by a person seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive or other relief resulting from or relating
to Hazardous Materials, including any Release thereof, or arising from alleged
injury or threat of injury to human health or safety (arising from environmental
matters) or the environment.

“Environmental Laws” means all Applicable Laws with respect to the environment
or environmental or public health and safety matters, including the
transportation storage and handling of Hazardous Materials.
“Environmental Orders” means all applicable Governmental Authorizations and
applicable orders, directives, judgments, decisions or the like rendered by any
court of competent jurisdiction pursuant to Environmental Laws or Environmental
Permits.
“Environmental Permits” includes all permits, certificates, approvals,
registrations, licenses or other instruments issued by any Governmental
Authority and relating to or required for the Obligors or their respective
Subsidiaries to carry on their businesses, activities and operations in
compliance with all Environmental Laws and Environmental Orders.





--------------------------------------------------------------------------------

Exhibit 10.1
17


“Equity Securities” means, with respect to any Person, any shares, partnership
units or other ownership interests in such Person, whether voting or non-voting;
provided that, for certainty, an undivided ownership interest in the Property of
a Person shall not constitute an “Equity Security”.
“Equity Securities Equivalents” means all Securities convertible into or
exchangeable for Equity Securities or any other Equity Securities Equivalent and
all warrants, options, or other rights to purchase, subscribe for, or otherwise
acquire any Equity Securities or any other Equity Securities Equivalent, whether
or not presently convertible, exchangeable or exercisable.
“Equivalent Amount” in one currency (the “First Currency”) of an amount in
another currency (the “Other Currency”) means, as of the date of determination,
the amount of the First Currency which would be required to purchase such amount
of the Other Currency at the Spot Rate for such currencies on such date of
determination or, if such date of determination is not a Banking Day, on the
Banking Day immediately preceding such date of determination.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning attributed thereto in Section 11.1.
“Excluded Deposits/Amounts” means cash or Cash Equivalents:
(a)
held in escrow pursuant to an offering of subscription receipts (or similar
equity offering) by a Borrower Group Member which have not yet been released
from escrow in accordance with the terms of such offering;

(b)
held by arm’s length third parties representing deposits made by a Borrower
Group Member and which are referred to in subparagraph (e) of the definition of
Permitted Liens;

(c)
held by arm’s length third parties representing deposits, trust funds or other
amounts payable by one or more arm’s length third parties to any Borrower Group
Member, in each case, which are not then releasable to such Borrower Group
Member and which cannot be paid or transferred on the direction of a Borrower
Group Member;

(d)
deposited in accordance with the defeasance or cash collateralization and
repayment provisions of the indentures, credit agreements, agreements or other
instruments evidencing or relating to Funded Debt in connection with the
defeasance of such Funded Debt and a repayment, redemption, purchase or
cancellation thereof which would then be permitted hereunder; and

(e)
which the Agent (acting reasonably) has previously agreed in writing shall
constitute Excluded Deposits/Amounts for all purposes hereof.

“Excluded Securities Accounts” means securities accounts maintained by any
Borrower Group Member which do not hold any property other than Equity
Securities or Equity Securities Equivalents (and cash and other property on
deposit in such securities accounts from the proceeds





--------------------------------------------------------------------------------

Exhibit 10.1
18


of disposition from, or the payment of dividends or other distributions on or in
respect of, such Equity Securities or Equity Securities Equivalents held in such
accounts); provided the holding of such Equity Securities or Equity Securities
Equivalents is otherwise permitted under this Agreement.
“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of a
Borrower Group Member hereunder:
(a)
Taxes imposed on or measured by its overall net income, gains, capital,
receipts, net profits, or branch profits (however denominated), and franchise
(and similar) Taxes imposed on it (in lieu of net income Taxes), in each case by
a jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document);

(b)
any United States federal or Canadian federal withholding Tax imposed on any
payment by or on account of any obligation of any Borrower Group Member
hereunder or under any Loan Document that is required to be imposed on amounts
payable to or for the account of a Lender at the time such Lender acquires an
interest in any Loan Document (or designates a new lending office), other than
(i) a Lender that is an assignee pursuant to a request by the Borrower under
Section 12.3(b) (or that designates a new lending office pursuant to a request
by the Borrower), (ii) a Lender that is an assignee pursuant to an Assignment
and Assumption made when an Event of Default has occurred and is continuing or
(iii) any other Lender that is an assignee to the extent that the Borrower has
expressly agreed that any withholding tax shall be an Indemnified Tax, except in
all cases to the extent that such Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from an Obligor with respect to such withholding tax pursuant
to Section 12.2(a);

(c)
any withholding Taxes attributable to a Lender’s failure to comply with
Section 12.2(e);

(d)
any withholding Tax imposed under or in relation to FATCA; and

(e)
except to the extent that the Borrower has expressly agreed pursuant to clause
(iii) of subparagraph (b) of this definition that any withholding Taxes shall be
an Indemnified Tax in respect of an assignee Lender, any withholding Taxes
imposed on a payment or deemed payment by reason of the recipient being a
“specified shareholder” of the Borrower (within the meaning of subsection 18(5)
of the Tax Act) at the time of payment or deemed payment, or by reason of such
recipient not dealing at arm’s length for the purposes of the Tax Act with the
Borrower or a






--------------------------------------------------------------------------------

Exhibit 10.1
19


“specified shareholder” of the Borrower at the time of payment or deemed payment
(other than where the non-arm’s length relationship arises, or where the
recipient is a “specified shareholder” or does not deal at arm’s length with a
“specified shareholder”, in connection with or as a result of the recipient
having become a party to, received or perfected a security interest under or
received or enforced any rights under, a Loan Document).
“Existing Affiliate Agreements” means any agreement, instrument or other
document between one or more of the Borrower Group Members, on the one hand, and
one or more of KMI and its Affiliates, on the other hand, in each case, as have
been previously entered into, and which are in force on the date hereof.
“Existing Credit Agreement” means the credit agreement made as of May 1, 2018,
(as amended to the date hereof), between the Borrower, RBC as administrative
agent, and the lenders party thereto.
“Extending Lender” has the meaning attributed thereto in Section 2.6(c).
“Existing Letters of Credit” means, collectively, the letters of credit issued
and outstanding under the Existing Credit Agreement and described in Schedule G.
“Extension Request” has the meaning attributed thereto in Section 2.6.
“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset or group of assets at such date of determination assuming a sale by a
willing seller to a willing purchaser dealing at arm’s length.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) entered into in connection with such sections of the Code and any
law, regulation or rule implementing any such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York, based on such day’s federal funds transactions by
depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time and as
published on the next succeeding Banking Day by the Federal Reserve Bank of New
York as the federal funds effective rate, or, if such day is not a Banking Day,
such rate for the immediately preceding Banking Day, for which the same is
published or, if such rate is not so published for any day that is a Banking
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent, acting
reasonably;





--------------------------------------------------------------------------------

Exhibit 10.1
20


provided that if the Federal Funds Rate as determined above is less than zero,
then the Federal Funds Rate shall be deemed to be zero.
“Federal Reserve Board” or “Federal” means the Board of Governors of the Federal
Reserve System of the United States of America or any successor thereof.
“Financial Covenant” has the meaning attributed thereto in Section 9.3.
“Financial Statements” means the financial statements (including the notes
thereto) of KMCL, which shall be on a consolidated basis unless expressly
provided otherwise and shall include a balance sheet, a statement of income and
a statement of cash flows, together with comparative figures in each case (where
a comparative period on an earlier statement exists), all prepared, maintained
and stated in accordance with GAAP applied consistently.
“Fiscal Quarter” means the 3 month period commencing on the first day of each
Fiscal Year, and each successive 3 month period thereafter during such Fiscal
Year.
“Fiscal Year” means the fiscal year of KMCL which presently commences on
January 1 of each calendar year and ends on December 31 of each calendar year.
“Fronting Exposure” means, at any time there is a Defaulting Lender under the
Syndicated Tranche, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations owing to the Fronting Lenders other than
LC Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized.
“Fronting Fee” means the fee charged by a Fronting Lender for issuing a Fronted
Letter of Credit at a rate per annum as is agreed in writing between the
Borrower and the Fronting Lender from time to time.
“Fronting Lenders” means, RBC and The Toronto-Dominion Bank, each in such
capacity, or such other Lender as may be selected by the Agent and the Borrower
and which agrees with the Borrower in writing to issue Fronted Letters of Credit
hereunder, and provided further that, with respect to particular usage herein
and if the context requires, “Fronting Lender” shall mean the Lender which has
issued the Letter of Credit in question.
“Fronted Letter of Credit” means a Letter of Credit issued by a Fronting Lender
under the Syndicated Tranche.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, with respect to any Person and at any time, all
indebtedness for borrowed money of such Person at such time and, in any event,
includes (without duplication):





--------------------------------------------------------------------------------

Exhibit 10.1
21


(a)
obligations of such Person (including a reimbursement obligation) with respect
to bankers’ acceptances and indebtedness of such Person arising pursuant to note
purchase facilities and commercial paper programs;

(b)
indebtedness of such Person for borrowed money evidenced by and owed under a
bond, note, debenture or similar instrument;

(c)
Purchase Money Obligations;

(d)
Capital Lease Obligations;

(e)
indebtedness of such Person arising pursuant to letters of credit or letters of
guarantee securing or supporting any indebtedness or obligations referred to in
the other subparagraphs of this definition; and

(f)
(i) obligations of such Person under Guarantees, and indemnities or other
contingent obligations in respect of or securing or supporting any indebtedness
or other obligations of any other Person referred to in the foregoing
subparagraphs of this definition, and (ii) all other obligations of such Person
incurred for the purpose of or having the effect of providing financial
assistance to another Person to secure or support any indebtedness or other
obligations of any other Person referred to in the foregoing subparagraphs of
this definition (whether or not such indebtedness or other obligations are
assumed by such Person), including endorsements with recourse of bills of
exchange constituting or evidencing any such indebtedness or obligations (other
than for collection or deposit in the ordinary course of business),

provided that, in respect of the Borrower and its Subsidiaries, Funded Debt
shall not include Permitted Subordinated Loans.
“GAAP” means, subject to Section 1.4, generally accepted accounting principles
which are in effect from time to time in the United States.
“Governmental Authority” means any federal, provincial, state, regional,
municipal or local government or any department, agency, board, tribunal or
authority thereof or other political subdivision thereof and any entity or
person exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, government or the operation thereof.
“Governmental Authorization” means an authorization, order, permit, approval,
grant, license, consent, right, franchise, privilege, certificate, judgment,
writ, injunction, award, determination, direction, decree or demand or the like
issued or granted by law or by rule or regulation of any Governmental Authority.
“Guarantee” means, in respect of any Person, any guarantee, undertaking to
assume, endorse, contingently agree to purchase or pay, or to provide funds for
the purchase or payment of, or otherwise become liable in respect of, any
obligation of any other Person; provided that the amount of each Guarantee shall
be deemed to be the amount of the obligation guaranteed thereby, unless the





--------------------------------------------------------------------------------

Exhibit 10.1
22


Guarantee is limited to a determinable amount in which case the amount of such
Guarantee shall be deemed to be the lesser of such determinable amount or the
amount of such obligation.
“Hazardous Materials” means any substance or mixture of substances defined as or
determined to be a pollutant, contaminant, waste, hazardous waste, hazardous
chemical, hazardous substance, toxic substance or dangerous good under any
Environmental Law.
“Hedge Agreement” means any Interest Hedging Agreement, Currency Hedging
Agreement, Commodity Hedging Agreement or any other derivative agreement or
similar agreement or arrangements.
“Hedge Agreement Demand for Payment” means a demand made by a Lender pursuant to
a Hedge Agreement between such Lender (or its Affiliate) and a Borrower Group
Member demanding payment of the obligations which are then due and payable
relating thereto and shall include any notice provided by such Lender or its
Affiliate under any agreement evidencing a Hedge Agreement with a Borrower Group
Member which, when delivered, would require an early termination thereof and a
payment by one of the parties thereto in settlement of obligations thereunder as
a result of such early termination.
“Honor Date” has the meaning attributed thereto in Section 6.3(a).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning attributed thereto in Section 13.1(b).
“Information” has the meaning attributed thereto in Section 15.6(b).
“Interest Hedging Agreement” means any interest swap agreement, forward rate
agreement, floor, cap or collar agreement, futures or options, insurance or
other similar agreement or arrangement, or any combination thereof, entered into
by the applicable Person where the subject matter of the same is interest rates
or the price, value or amount payable thereunder is dependent or based upon the
interest rates or fluctuations in interest rates in effect from time to time
(but, for certainty, shall exclude conventional floating rate debt).
“Interest Payment Date” means:
(a)
with respect to each Prime Loan and USBR Loan, the first Banking Day of each
calendar month for the immediately preceding month or, after notice to the
Borrower, on such other Banking Day of each calendar month as is customary for
the Agent having regard to its then existing practice; and

(b)
with respect to each LIBO Rate Loan, the last day of each applicable Interest
Period and, if any Interest Period is longer than 3 months, the last Banking Day
of each 3 month period during such Interest Period;






--------------------------------------------------------------------------------

Exhibit 10.1
23


provided that, in any case, the date on which the Credit Facility is fully
cancelled or permanently reduced in full shall be an Interest Payment Date with
respect to all Loans then outstanding under the Credit Facility.
“Interest Period” means:
(a)
with respect to each Bankers’ Acceptance, the period selected by the Borrower
and being of 1, 2, 3 or 6 months’ duration, subject to market availability, (or,
subject to the agreement of all of the Lenders, such longer or shorter period)
commencing on the Drawdown Date, Rollover Date or Conversion Date of such Loan;

(b)
with respect to each LIBO Rate Loan, the period selected by the Borrower and
being of 1, 2, 3 or 6 months’ duration (or, subject to the agreement of all of
the Lenders, such longer or shorter period) commencing on the applicable
Drawdown Date, Rollover Date or Conversion Date, as the case may be; and

(c)
with respect to each Letter of Credit, the period commencing on the date of
issuance of such Letter of Credit and terminating on the last day such Letter of
Credit is outstanding,

provided that in any case: (i) the last day of each Interest Period shall be
also the first day of the next Interest Period whether with respect to the same
or another Loan; (ii) the last day of each Interest Period shall be a Banking
Day and if the last day of an Interest Period selected by the Borrower is not a
Banking Day the Borrower shall be deemed to have selected an Interest Period the
last day of which is the Banking Day next following the last day of the Interest
Period selected unless such next following Banking Day falls in the next
calendar month in which event the Borrower shall be deemed to have selected an
Interest Period the last day of which is the Banking Day next preceding the last
day of the Interest Period selected by the Borrower; and (iii) the last day of
all Interest Periods for Loans outstanding shall expire on or prior to the
Maturity Date applicable thereto, subject, however, in the case of Letters of
Credit to the provisions of Section 6.1.
“Investment Grade Rating” means in respect of the Debt Rating, a rating of: (a)
BBB- or better from S&P; (b) BBB (low) or better from DBRS; (c) Baa3 or better
from Moody’s; or (d) an analogous rating (or better) to any of the foregoing
ratings from any other Debt Rating Agency.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“KMCL” means Kinder Morgan Canada Limited, and its successors.
“KMI” means Kinder Morgan, Inc., and its successors.
“Knowledge” means, in respect of the Borrower or any other Borrower Group
Member, as the context requires, the actual knowledge of any director or senior
officer of such Borrower Group Member who has current knowledge of the relevant
facts or circumstances.





--------------------------------------------------------------------------------

Exhibit 10.1
24


“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by a LC
Issuer, together with a request for a LC Issuance, in the form provided to the
Borrower by the applicable LC Issuer.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date when
made or refinanced into another type of Loan on the date when made.
“LC Documents” means with respect to any Letter of Credit, the LC Application,
and any other document, agreement and instrument entered into by the applicable
LC Issuer and the Borrower (or any applicable Borrower Group Member) or in
favour of the applicable LC Issuer and relating to such Letter of Credit and “LC
Document” means any one of them.
“LC Fee” has the meaning attributed thereto in Section 4.5(a).
“LC Issuance” means, with respect to any Letter of Credit, the issuance thereof
or extension of the expiry date thereof, or the renewal or increase of the
amount thereof.
“LC Issuer” means (a) the Operating Lender in respect of Letters of Credit
issued under the Operating Tranche, or (b) a Fronting Lender in respect of
Fronted Letters of Credit, as applicable, and, with respect to a given Letter of
Credit and unless the context otherwise requires, the Lender which issued such
Letter of Credit.
“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means, any party hereto that has an outstanding Commitment or Loan
owing to it at the applicable time, and “Lender” means any one of them.
“Lender Distress Event” means, in respect of a given Lender, such Lender or its
Lender Parent (a) is subject to a forced liquidation, merger, sale or other
change of control supported in whole or in part by guarantees or other support
(including the nationalization or assumption of ownership or operating control
by the Government of the United States, Canada or any other Governmental
Authority) or (b) is otherwise adjudicated as, or determined to be, insolvent or
bankrupt, in each case, by any Governmental Authority having regulatory
authority over such Lender or Lender Parent or their respective assets; provided
that, for certainty, a Lender Distress Event shall not have occurred solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
its Lender Parent by any Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within Canada or from the enforcement of judgments or
writs of attachment on its assets or permit such Lender (or such





--------------------------------------------------------------------------------

Exhibit 10.1
25


Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Lender Insolvency Event” means, in respect of a given Lender, such Lender or
its Lender Parent:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent, is deemed insolvent by applicable law or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
(i) institutes, or has instituted against it by a regulator, supervisor or any
similar Governmental Authority with primary insolvency, rehabilitative or
regulatory jurisdiction over it in the jurisdiction of its incorporation or
organization or the jurisdiction of its head or home office, (A) a proceeding
pursuant to which such Governmental Authority takes control of such Lender’s or
Lender Parent’s assets, (B) a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy, insolvency or winding-up
law or other similar law affecting creditors’ rights, or (C) a petition is
presented for its winding-up or liquidation by it or such regulator, supervisor
or similar Governmental Authority; or (ii) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy, insolvency or winding-up law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, and such proceeding or petition is instituted or presented by a
person or entity not described in clause (i) above and either (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 15 days of the institution
or presentation thereof;

(e)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(f)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or a substantial portion of all of its assets;

(g)
has a secured party take possession of all or a substantial portion of all of
its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case, within 15 days
thereafter;






--------------------------------------------------------------------------------

Exhibit 10.1
26


(h)
causes or is subject to any event with respect to it which, under the applicable
law of any jurisdiction, has an analogous effect to any of the events specified
in subparagraphs (a) to (g) above, inclusive; or

(i)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing.

“Lender Parent” means any Person that directly or indirectly controls a Lender
and, for the purposes of this definition, “control” shall have the same meaning
as set forth in the definition of “Affiliate” contained herein.
“Lenders’ Counsel” means Torys LLP and such other firm(s) of legal counsel as
the Agent may from time to time designate.
“Letter of Credit” or “LC” means a standby or documentary letter of credit or
letter of guarantee in Cdn. Dollars or US Dollars issued by a Fronting Lender at
the request of the Borrower pursuant to this Agreement.
“Levy” has the meaning attributed thereto in Section 9.1(f).
“LIBO Rate” means, for any Interest Period with respect to a LIBO Rate Loan, the
rate of interest per annum, expressed on the basis of a year of 360 days,
determined by the Agent at approximately 11:00 a.m. (London, England time), on
the date that is 2 Banking Days prior to the commencement of such Interest
Period by reference to the rate set by ICE Benchmark Administration (or any
display substituted therefor or any successor thereto) for deposits in
US Dollars (as set forth by any service selected by the Agent that has been
nominated by ICE Benchmark Administration (or any display substituted therefor
or any successor thereto) as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided,
however, that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Agent to be the average of the rates
per annum at which deposits in US Dollars are offered for such relevant Interest
Period to major banks in the London interbank market in London, England by the
Agent (or an Affiliate thereof, if the Agent does not offer such deposits) at
approximately 11:00 a.m. (London, England time) on the date that is 2 Banking
Days prior to the beginning of such Interest Period; provided, however that in
no event shall the LIBO Rate be less than zero (0).
“LIBO Rate Loan” means an Advance in, or Conversion into, United States Dollars
made by the Lenders to the Borrower under the Credit Facility, with respect to
which the Borrower has specified that interest is to be calculated by reference
to the LIBO Rate, and each Rollover in respect thereof.
“LIBO Suspension Notice” has the meaning assigned to such term in
Section 12.6(c).
“Liens” means mortgages, charges, pledges, hypothecs, assignments by way of
security, conditional sales or other title retentions, security created under
the Bank Act (Canada), liens, encumbrances, security interests or other
interests in Property, howsoever created or arising, whether fixed or floating,
perfected or not, which secure payment or performance of an obligation and,
including,





--------------------------------------------------------------------------------

Exhibit 10.1
27


in any event, (a) rights of set-off created for the purpose of securing
(directly or indirectly) any Funded Debt, and (b) the rights of lessors under
Capital Leases and any other lease financing included as Funded Debt.
“Loan” means a Prime Loan, a USBR Loan, a LIBO Rate Loan, a BA Equivalent
Advance, or an Advance by way of the issuance of Bankers’ Acceptances or a
Letter of Credit.
“Loan Documents” means this Agreement, the LC Documents, the Obligor Guarantees,
any letter agreements reflecting agency fee arrangements agreed to between the
Agent and the Borrower, any letter agreements reflecting the Fronting Fee
arrangements agreed to between a Fronting Lender and the Borrower and all other
agreements, certificates, notices, instruments and other documents delivered or
to be delivered to the Agent, the Lenders or any of them, in relation to the
Credit Facility pursuant hereto or thereto and, when used in relation to any
Person, the term “Loan Documents” shall mean and refer to the Loan Documents
executed and delivered by such Person.
“Material Acquisition” means an Acquisition by a Borrower Group Member (but
excluding an Acquisition from a Borrower Group Member), the cost of which,
together with the cost of all such Acquisitions previously completed in such
Fiscal Year which were not included in any previous Material Acquisition, exceed
the Threshold Amount.
“Material Adverse Effect” means a material adverse effect on:
(a)
the business, financial condition, operations or properties of the Borrower and
its Subsidiaries on a consolidated basis and taken as a whole; or

(b)
the ability of the Borrower Group Members to observe or perform their respective
material obligations under the Loan Documents to which any of them is a party or
the validity or enforceability of the Loan Documents or any material provision
thereof.

“Material Disposition” means a Disposition by any Borrower Group Member of
Equity Securities or other assets (but excluding a Disposition to a Borrower
Group Member), the net proceeds of which, together with all such Dispositions
previously completed in such Fiscal Year which were not included in any previous
Material Disposition, exceed the Threshold Amount.
“Maturity Date” means the fourth anniversary of the Effective Date or, if such
day is not a Banking Day, the immediately preceding Banking Day.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“New Rules” has the meaning attributed thereto in the definition of “Change in
Law”.
“Non-Acceptance Lender” means (a) a Lender which does not accept bankers’
acceptances in the ordinary course of its business or (b) in respect of Lenders
which are not chartered banks or Schedule III Lenders, a Lender who, by notice
in writing to the Agent and the Borrower, elects thereafter to make BA
Equivalent Advances in lieu of accepting Bankers’ Acceptances.





--------------------------------------------------------------------------------

Exhibit 10.1
28


“Non-Extending Lender” has the meaning attributed thereto in Section 2.6(c).
“Notice of Non-Extension” has the meaning attributed thereto in Section 2.6(c).
“Obligations” means, collectively, all amounts, obligations and liabilities
owing by any Obligor to any or all of the Agent and the Lenders, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, and arising under, in connection with,
or otherwise related to this Agreement or any other Loan Document and including,
without duplication, (a) all Outstandings owed or guaranteed by any Obligor, and
(b) all other fees, expenses (including fees, charges, and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities, and
reimbursement of amounts paid and other sums chargeable to any Obligor under any
Loan Document.
“Obligor Guarantee” means a Guarantee executed and delivered by a Restricted
Subsidiary in favour of the Agent for the benefit of the Lenders, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
and including any guarantee supplement delivered in connection therewith.
“Obligors” means, collectively, the Borrower and the Restricted Subsidiaries
that have entered into an Obligor Guarantee, and “Obligor” means any of them.
“Operating Lender” means RBC.
“Operating Tranche” has the meaning attributed thereto in Section 2.1(a).
“Operating Tranche Commitment” means, in respect of the Operating Lender, its
obligation hereunder to make Loans to the Borrower pursuant to Section 2.1(a)
under the Operating Tranche in an aggregate principal amount at any time
outstanding not to exceed the amount set forth and opposite the Operating
Lender’s name on Schedule A, or in any Assignment and Assumption, as such amount
may hereafter be increased, decreased, cancelled or terminated from time to time
pursuant to this Agreement.
“OSFI” means the Office of the Superintendent of Financial Institutions Canada
(or any successor thereto).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Principal” means the aggregate, at any time, of:
(a)
the aggregate outstanding principal amount of all Prime Loans, USBR Loans,
BA Equivalent Advances, and LIBO Rate Loans;






--------------------------------------------------------------------------------

Exhibit 10.1
29


(b)
the aggregate face amount of all outstanding Bankers’ Acceptances which have not
been Cash Collateralized; and

(c)
the aggregate undrawn amount of all outstanding Letters of Credit (as determined
in accordance with Section 1.8) which have not been Cash Collateralized.

“Outstandings” means, at any time and from time to time, all of the obligations,
indebtedness and liabilities (present or future, absolute or contingent, matured
or not) of any Obligors to the Lenders or the Agent under, pursuant or relating
to the Loan Documents or the Credit Facility and whether the same are from time
to time reduced and thereafter increased or entirely extinguished and thereafter
incurred again and including all principal, interest, fees, legal and other
costs, charges and expenses and other amounts payable by any Obligors under the
Loan Documents.
“Overdraft Loans” has the meaning set forth in Section 2.2(b).
“Parent” means Kinder Morgan Canada Limited Partnership, and its successors.
“Participant” has the meaning assigned to such term in Section 15.2(d).
“Permitted Contest” means action taken by a Borrower Group Member in good faith
by appropriate proceedings diligently pursued to contest any Taxes, Other Taxes,
claims or Liens, provided that:
(a)
such Borrower Group Member has established reasonable reserves therefor if
required in accordance with GAAP; and

(b)
proceeding with such contest will not create a material risk of sale, forfeiture
or loss, or interference with the use of any material Property of such Borrower
Group Member and would not reasonably be expected to have a Material Adverse
Effect.

“Permitted Liens” means, as at any particular time, any of the following on the
Property or any part of the Property of a Borrower Group Member:
(a)
Liens for Taxes, Other Taxes, assessments, customs duties or governmental
charges which are not due and delinquent or, if due or delinquent, the validity
of which is being contested at the time by a Permitted Contest;

(b)
Liens under or pursuant to any judgment rendered, or claim filed, against such
Borrower Group Member, which such Borrower Group Member shall be contesting at
the time by a Permitted Contest or which is adequately covered by insurance;

(c)
Liens imposed or permitted by law, such as undetermined, inchoate or statutory
liens and deemed trusts, carriers’ liens, garagekeepers’ liens, builders’ liens,
warehousemen’s liens, mechanics’ liens, materialmen’s liens, repairmen’s liens
and other liens, privileges or other charges of a similar nature which relate to
obligations which are not due and delinquent or, if due and delinquent, the
validity of which is being contested at the time by a Permitted Contest;






--------------------------------------------------------------------------------

Exhibit 10.1
30


(d)
Liens in favour of a public utility or any municipality or governmental or other
public authority when required by such utility, municipality or authority in
connection with the operations of such Borrower Group Member, all in the
ordinary course of its business which individually or in the aggregate do not
materially detract from the value of the asset concerned or materially impair
its use in the operation of the business of the Borrower Group Members, taken as
a whole;

(e)
Liens securing the performance of bids, tenders, leases, contracts (other than
for the repayment of Funded Debt), statutory obligations, appeal bonds and
performance bonds and other obligations of like nature, incurred as incidental
to and in the ordinary course of business of such Borrower Group Member;
provided, however, that all such Liens only secure sums not at the time overdue
or, if overdue, the validity of which is being contested at the time by a
Permitted Contest;

(f)
the Lien or any right of distress reserved in or exercisable under any real
property lease for rent or otherwise to effect compliance with the terms of such
lease, in respect of which the rent or other obligations are not at the time
overdue, or if overdue, the validity of which is being contested at the time by
a Permitted Contest;

(g)
easements, rights-of-way, permits, restrictive covenants, encroachments,
protrusions, servitudes, leases, licenses, subleases, sublicenses, zoning,
caveats registered in respect of any of the foregoing or other similar rights or
interests in land held by such Borrower Group Member (including, without in any
way limiting the generality of the foregoing, rights-of-way and servitudes for
railways, roadways, sewers, drains, pipe lines, gas and water mains, electric
light and power and telecommunication, telephone or telegraph or cable
television conduits, poles, wires, cables, meter stations and sub stations)
granted to or reserved or taken by other Persons which individually or in the
aggregate do not materially detract from the value of such land or materially
impair its use in the operation of the business of the Borrower Group Members,
taken as a whole;

(h)
Liens consented to in writing by the Required Lenders;

(i)
Liens in favour of a Borrower Group Member;

(j)
Liens resulting from the deposit of cash or obligations as security when a
Borrower Group Member is required to do so by a Governmental Authority or by
normal business practice in connection with contracts, licenses or tenders or
similar matters in the ordinary course of business and for the purpose of
carrying on the same, or to secure workers’ compensation, surety or appeal bonds
or to secure costs of litigation when required by Applicable Law;

(k)
bankers’ liens, rights of set-off and other similar liens existing solely with
respect to cash, term deposits, guaranteed investment certificates, certificates
of deposit, bankers’ acceptances and other debt instruments, in each case, in
one or more accounts maintained by a Borrower Group Member, in each case,
granted in the






--------------------------------------------------------------------------------

Exhibit 10.1
31


ordinary course of business in favour of any Lender with which such accounts are
maintained, securing amounts owing to such Lender with respect to cash
management and operating account arrangements, including those involving pooled
accounts and netting arrangements;
(l)
any lease or sublease granted by a Borrower Group Member in the ordinary course
of business, provided that, any such lease or sublease does not materially
adversely affect the enjoyment by a Borrower Group Member of the assets of such
Borrower Group Member in the conduct of the business of the Borrower Group
Members, taken as a whole;

(m)
title defects or irregularities which are of a minor nature which, in the
aggregate, do not materially affect or impair the use of any material Property
of such Borrower Group Member for the purposes for which it is held by or on
behalf of such Borrower Group Member;

(n)
any Lien whether arising under statute or under contracts for the
transportation, transmission, storage, processing, distribution, gathering,
terminalling, trimming, handling, injection, repressuring or recycling of
petroleum substances, hydrogen or other gases or other products, by products,
waste products, consumables, inventory or water in favour of pipeline owners,
other transporters and carriers and other providers of goods and services,
provided that in the case of Liens arising under contracts, such Lien is limited
to the assets that are the subject of the relevant contract and that the
indebtedness and obligations of the applicable Borrower Group Member thereunder
do not constitute Funded Debt;

(o)
Liens incurred in the ordinary course of business (not securing any Funded Debt)
in respect of the rights of any shipper or supplier of inventory or petroleum
substances (including the rights of such shipper or supplier to any inventory or
petroleum substances owned by such shipper or supplier or owned by a Borrower
Group Member but not yet paid for or overdue but that are located on or within
any property or assets of such Borrower Group Member);

(p)
to the extent required by Applicable Law, any Lien (including, for certainty,
any reclamation trust or similar arrangement in connection with any present or
future reclamation, clean-up, abandonment or operational obligations to the
extent any such trust or similar arrangement may constitute a Lien) relating to
the present or future reclamation, clean-up, abandonment or operation of any
properties, facilities and interests and surrounding lands whether or not owned
by a Borrower Group Member and the decommissioning or removal of structures or
facilities located on such properties or facilities;

(q)
any operating lease (as characterized under GAAP as in effect on December 31,
2016) entered into in the ordinary course of business (which, for certainty,
shall not include any leases entered into in connection with any Sale
Leaseback);






--------------------------------------------------------------------------------

Exhibit 10.1
32


(r)
(i) zoning, building, entitlement and other land use regulations by Governmental
Authorities with which the normal operation of the business of such Borrower
Group Member complies, and (ii) any zoning, ordinance or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of such Borrower Group Member;

(s)
any right reserved to, or vested in, any applicable Governmental Authority by
the terms of:

(i)
any Applicable Law;

(ii)
any applicable Governmental Authorization; or

(iii)
any property interest, easement, right-of-way, or servitude issued or granted by
Applicable Law or by any applicable Governmental Authorization,

to terminate any such Governmental Authorization, easement, right-of-way or
servitude or to purchase, expropriate, appropriate or recapture, or designate a
purchaser of any property;
(t)
any obligation or duty affecting property to any Governmental Authority with
respect to any Governmental Authorization and any defect in title to structures
or other facilities arising solely from the fact that such structures or other
facilities are constructed or installed on real property held under such
Governmental Authorization, which obligations and duties and defects in the
aggregate do not materially impair the use or enjoyment of such property,
structures and facilities for the purposes for which they are held;

(u)
any Liens granted in respect of:

(i)
cash or Cash Equivalents in respect of Excluded Deposits/Amounts; or

(ii)
any Equity Securities or Equity Securities Equivalents (and cash and other
property on deposit in any Excluded Securities Accounts), in either case, held
in or on deposit in any Excluded Securities Accounts;

(v)
any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Lien referred to in the preceding
subparagraphs (a) to (u) inclusive of this definition, so long as any such
extension, renewal or replacement of such Lien is limited to all or any part of
the same Property that secured the Lien extended, renewed or replaced (plus
improvements on such Property) and the Funded Debt or obligation secured thereby
is not increased; and

(w)
Purchase Money Security Interests, Capital Leases and other Liens that are not
permitted under any of the foregoing subparagraphs of this definition and which






--------------------------------------------------------------------------------

Exhibit 10.1
33


secure obligations that are not otherwise prohibited under this Agreement
subject to compliance with Section 9.3(b);
provided that nothing in this definition shall in and of itself cause the
Obligations to be subordinated in priority of payment of the obligations secured
by any such Permitted Lien.
“Permitted Subordinated Loans” means unsecured indebtedness for borrowed money
of the Borrower and its Subsidiaries owing to KMI or other Related Parties of
KMI (other than the Borrower and its Subsidiaries) provided:
(a)
such indebtedness is on terms and conditions satisfactory to the Required
Lenders, acting reasonably (including that there shall be no financial test or
any restriction on debt incurrence nor any cross-default or cross-acceleration
to any other indebtedness for borrowed money) (but, for certainty, terms and
conditions for such indebtedness which have been previously approved by the
Required Lenders shall be deemed to be approved for subsequent issuances of
indebtedness on substantially the same terms and conditions (except as to
maturity date, interest rate and term)); and

(b)
such indebtedness is fully subordinated to the Obligations pursuant to, and
which is then subject to, a subordination agreement in form and substance to the
Required Lenders, acting reasonably (but, for certainty, the form and substance
of a subordination agreement which has been previously approved by the Required
Lenders shall be deemed to be approved for subsequent subordination agreements).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
“Platform” has the meaning attributed thereto in Section 15.15(a).
“Prime Loan” means an Advance in, or Conversion into, Canadian Dollars made by
the Lenders to the Borrower under the Credit Facility with respect to which the
Borrower has specified or a provision hereof requires that interest is to be
calculated by reference to the Prime Rate.
“Prime Rate” means, for any day, the greater of:
(a)
the rate of interest per annum established from time to time by the Agent as the
reference rate of interest in effect at its principal office in Toronto for the
determination of interest rates that the Agent will charge for commercial loans
in Canadian Dollars made in Canada; and

(b)
the rate of interest per annum equal to the average annual yield rate for one
month Canadian Dollar bankers’ acceptances (expressed for such purpose as a
yearly rate per annum in accordance with Section 5.3) which rate is shown on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters






--------------------------------------------------------------------------------

Exhibit 10.1
34


Monitor Money Rates Service at 10:00 a.m. (Toronto time) on such day or, if such
day is not a Banking Day, on the immediately preceding Banking Day, plus 1.00%
per annum.
“Priority Debt Limit” means 15% of Consolidated Tangible Assets (as determined
in Canadian Dollars).
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Money Obligation” means any monetary obligation created or assumed as
part of the purchase price of Property, whether or not secured, provided that
any Purchase Money Security Interest incurred in respect of such obligation
shall not extend to any Property other than the Property acquired in connection
with which such obligation was created or assumed and fixed improvements, if
any, erected or constructed thereon and the proceeds thereof.
“Purchase Money Security Interest” means:
(a)
a Lien taken or reserved in Property to secure payment of all or part of its
purchase price or the cost of construction of any improvement thereon; or

(b)
a Lien taken in Property by a Person who gives value for the purpose of enabling
the relevant Obligor to acquire rights in such Property, to the extent that the
value is applied to acquire those rights;

but does not include a Capital Lease or an operating lease.
“RBC” means Royal Bank of Canada.
“Register” has the meaning attributed thereto in Section 15.2(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and trustees of such Person and
of such Person’s Affiliates.
“Release” means any release, spill, emission, leak, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
including the movement of Hazardous Materials through ambient air, soil, surface
water, ground water, wetlands, land or sub-surface strata.
“Repayment Notice” means a notice substantially in the applicable form annexed
hereto as Schedule D to be given to the Agent by the Borrower.
“Requested Lenders” means those Lenders which are not then Non-Extending
Lenders.
“Required Lenders” means (a) if there are one or two Lenders, all Lenders, or
(b) if there are more than two Lenders, (i) if no Event of Default has occurred
and is continuing, Lenders holding more than 662/3% of the Total Commitment and
(ii) if an Event of Default has occurred and is continuing,





--------------------------------------------------------------------------------

Exhibit 10.1
35


Lenders holding more than 662/3% of the Equivalent Amount in Canadian Dollars of
the Outstanding Principal under the Credit Facility.
“Required Permits” means all Governmental Authorizations which are necessary at
any given time:
(a)
in connection with the operation, business or ownership of the Borrower Group
Members’ business; or

(b)
for the Borrower and each of its Restricted Subsidiaries to own and operate its
property, assets, rights and interests or to carry on its business and affairs.

“Restricted Subsidiary” means any Subsidiary of the Borrower which is designated
as a Restricted Subsidiary as at the date hereof or hereafter in accordance with
Section 10.1.
“Restricted Subsidiary Debt” means the aggregate Funded Debt of each Restricted
Subsidiary excluding (a) Funded Debt of any Restricted Subsidiary which has
provided an Obligor Guarantee in accordance with Section 10.1(d), (b) Funded
Debt under this Agreement, and (c) Funded Debt owed by a Restricted Subsidiary
to the Borrower or another Restricted Subsidiary.
“Rollover” means:
(a)
with respect to any LIBO Rate Loan, the continuation of all or a portion of such
Loan (subject to the provisions hereof) for an additional Interest Period
subsequent to the initial or any subsequent Interest Period applicable thereto;

(b)
with respect to Bankers’ Acceptances, the issuance of new Bankers’ Acceptances
or the making of new BA Equivalent Advances (subject to the provisions hereof)
in respect of all or any portion of Bankers’ Acceptances (or BA Equivalent
Advances made in lieu thereof) maturing at the end of the Interest Period
applicable thereto, all in accordance with Article 5; and

(c)
with respect to a Letter of Credit, the extension or replacement of such Letter
of Credit, provided that (i) the beneficiary remains the same, (ii) the undrawn
face amount is not increased and (iii) the other principal terms thereof (other
than the expiry date) remain the same.

“Rollover Date” means:
(a)
with respect to any LIBO Rate Loan or Bankers’ Acceptances, the date of
commencement of a new Interest Period applicable to such Loan and which shall be
a Banking Day; and

(b)
with respect to any Letter of Credit, the date of any extension or replacement
thereof which constitutes a Rollover.






--------------------------------------------------------------------------------

Exhibit 10.1
36


“S&P” means S&P Global Ratings, a division of S&P Global Inc., its Affiliates
and their respective successors.
“Sale Leaseback” means any arrangement with any Person providing for the leasing
by any Borrower Group Member of any Property, which Property has been or is to
be sold or transferred by such Borrower Group Member to such Person in
contemplation of such leasing.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, in all cases, to the extent such list and the maintenance thereof
would not violate Applicable Law in Canada (or in the case of Borrower Group
Members who are incorporated or formed, or otherwise carry on business, in the
United States, Applicable Law in the United States).
“Sanctions” means, solely in respect of the business activities of each of the
Borrower Group Members or its respective Subsidiaries, economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by a Sanctions Authority that are applicable to each Borrower Group Member or
its respective Subsidiaries; provided however that, with respect to economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by any Sanctions Authority outside of Canada (or in the case of
Borrower Group Members who are resident, or otherwise carry on business, in the
United States, the United States), only to the extent such sanctions or trade
embargoes would not violate Applicable Law in Canada (or in the case of Borrower
Group Members who are incorporated or formed, or otherwise carry on business, in
the United States, Applicable Law in the United States).
“Sanctions Authority” means any of: (i) the Canadian government; (ii) the United
States government; (iii) the United Nations Security Council (to the extent it
would not violate Applicable Law in Canada); (iv) the European Union; (v) the
United Kingdom; or (vi) the respective governmental institutions, departments
and agencies of any of the foregoing, and “Sanctions Authorities” means all of
the foregoing, collectively.
“Schedule I Lender” means a Lender which is a Canadian chartered bank listed on
Schedule I to the Bank Act (Canada).
“Schedule II Lender” means a Lender which is a Canadian chartered bank listed on
Schedule II to the Bank Act (Canada).
“Schedule III Lender” means a Lender which is an authorized foreign bank listed
on Schedule III to the Bank Act (Canada).
“Securities” means collectively, all Equity Securities, Equity Securities
Equivalents, voting trust certificates, bonds, debentures, instruments and other
evidence of Funded Debt, whether or not secured, convertible or subordinated,
all certificates of interest, share or participation in, all





--------------------------------------------------------------------------------

Exhibit 10.1
37


certificates for the acquisition of, and all warrants, options, and other rights
to acquire, any such securities.
“Spot Rate” means, in relation to the conversion of one currency into another
currency, the spot rate of exchange for such conversion as quoted by the Bank of
Canada at the close of business on the Banking Day that such conversion is to be
made (or, if such conversion is to be made before close of business on such
Banking Day, then at the close of business on the immediately preceding Banking
Day), and, in either case, if no such rate is quoted, the spot rate of exchange
quoted for wholesale transactions by the Agent on the Banking Day such
conversion is to be made in accordance with its normal practice.
“Subsidiary” means, with respect to a Person:
(a)
any corporation of which at least a majority of the outstanding Voting
Securities having by the terms thereof ordinary voting power to elect a majority
of the board of directors of such corporation (irrespective of whether at the
time shares of any other class or classes of such corporation might have voting
power by reason of the happening of any contingency, unless the contingency has
occurred and then only for as long as it continues) is at the time directly,
indirectly or beneficially owned or controlled by such Person, or one or more of
its Subsidiaries, or such Person and one or more of its Subsidiaries;

(b)
any partnership of which, at the time, such Person, or one or more of its
Subsidiaries, or such Person and one or more of its Subsidiaries: (i) directly,
indirectly or beneficially own or control more than 50% of the income, capital,
beneficial or ownership interests (however designated) thereof; and (ii) is a
general partner, in the case of limited partnerships, or is a partner or has
authority to bind the partnership, in all other cases; or

(c)
any other Person of which at least a majority of the income, capital, beneficial
or ownership interests (however designated) are at the time directly, indirectly
or beneficially owned or controlled by such Person, or one or more of its
Subsidiaries, or such Person and one or more of its Subsidiaries.

Unless otherwise specified herein, “Subsidiary” refers to a Subsidiary of the
Borrower.
“Successor” has the meaning attributed thereto in Section 9.2(d).
“Successor Transaction” has the meaning attributed thereto in Section 9.2(d).
“Syndicated Lender” means, at any time, any Lender that has a Syndicated Tranche
Commitment or Loan under the Syndicated Tranche at such time.
“Syndicated Tranche” has the meaning attributed thereto in Section 2.1(a).
“Syndicated Tranche Commitment” means, in respect of a Lender, its obligation
hereunder to make Loans to the Borrower pursuant to Section 2.1(a) under the
Syndicated Tranche in an aggregate





--------------------------------------------------------------------------------

Exhibit 10.1
38


principal amount at any time outstanding not to exceed the amount set forth and
opposite such Lender’s name on Schedule A, or in any Assignment and Assumption,
as such amount may hereafter be increased, decreased, cancelled or terminated
from time to time pursuant to this Agreement.
“Takeover” means an offer to acquire (which shall include an offer to purchase
securities, solicitation of an offer to sell securities, an acceptance of an
offer to sell securities, whether or not the offer to sell was solicited, or any
combination of the foregoing) outstanding Equity Securities of any Person (the
“Target”) other than (a) a corporation or limited partnership whose Equity
Securities are directly or indirectly held by one Person, or (b) a Person that
is a private issuer or not a reporting issuer under applicable securities
legislation and the “take-over bid” is exempt from the requirements of such
legislation) and which constitutes a “take-over bid” pursuant to applicable
securities legislation, including the Canada Business Corporations Act if the
Target is governed thereby.
“Target” has the meaning attributed thereto in the definition of Takeover.
“Tax Act” means the Income Tax Act (Canada).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, and any interest, fines, penalties or
additions to taxes with respect to any of the foregoing.
“Threshold Amount” means the greater of (a) Cdn.$50,000,000 (or the Equivalent
Amount thereof in any other currency), and (b) an amount equal to 5.0% of
Consolidated Tangible Assets (excluding therefrom for (and solely for) the
purpose of determining the Threshold Amount, cash and Cash Equivalents then held
by the Borrower and its Subsidiaries, in the aggregate, in excess of
Cdn.$100,000,000).
“Total Commitment” means the aggregate of the Commitments of each of the
Lenders, as increased, decreased, cancelled or terminated from time to time
pursuant to this Agreement, which as of the date hereof is Cdn.$500,000,000.
“Tranches” means, collectively, the Operating Tranche and the Syndicated
Tranche, and “Tranche” means either of them.
“United States” and “U.S.” mean the United States of America.
“United States Dollars”, “US Dollars” and “US$” means the lawful money of the
United States.
“Unreimbursed Amount” has the meaning attributed thereto in Section 6.3(a).
“Unrestricted Subsidiary” means any other Subsidiary of the Borrower that is not
a Restricted Subsidiary.





--------------------------------------------------------------------------------

Exhibit 10.1
39


“US Base Rate” means, on any day, the greatest of:
(a)
the rate of interest per annum established from time to time by the Agent as the
reference rate of interest in effect at its principal office in Toronto for the
determination of interest rates that the Agent will charge for commercial loans
in United States Dollars made in Canada;

(b)
the rate of interest per annum for such day or, if such day is not a Banking
Day, on the immediately preceding Banking Day, equal to the sum of the Federal
Funds Rate (expressed for such purpose as a yearly rate per annum in accordance
with Section 4.9), plus 0.50% per annum; and

(c)
the LIBO Rate on such day for one month LIBO Rate Loans plus 1.00%.

“USBR Loan” means an Advance in, or Conversion into, United States Dollars made
by the Lenders under the Credit Facility to the Borrower with respect to which
the Borrower has specified or a provision hereof requires that interest is to be
calculated by reference to the US Base Rate.
“Voting Securities” means:
(a)
shares of any class of any corporation or other Equity Securities of any other
Person which carries voting rights to elect the board of directors (or other
persons performing similar functions) under any circumstances; and

(b)
an interest in a general partnership, limited partnership, trust, limited
liability company, joint venture or similar Person which entitles the holder of
such interest to receive a share of the profits, or on dissolution or partition,
of the assets, of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2
Headings; Articles and Sections

The division of this Agreement into Articles and Sections, the table of contents
contained herein and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.
The terms “this Agreement”, “hereof”, “hereunder” and similar expressions refer
to this Agreement and not to any particular Article, Section or other portion
hereof and include any agreement supplemental hereto. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement.
1.3
Number; persons; including; successors; in writing






--------------------------------------------------------------------------------

Exhibit 10.1
40


Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa, words importing persons shall include
individuals, partnerships, associations, trusts, unincorporated organizations
and corporations and vice versa and words and terms denoting inclusiveness (such
as “include” or “includes” or “including”), whether or not so stated, are not
limited by their context or by the words or phrases which precede or succeed
them. References herein to any Person shall, unless the context otherwise
requires, include such Person’s successors and assigns permitted under the Loan
Documents. References herein to “in writing” or “written” includes printing,
typewriting or any electronic means of communication capable of being visibly
reproduced at the point of reception, including facsimile.
1.4
Accounting Principles

Wherever in this Agreement reference is made to “generally accepted accounting
principles” or “GAAP”, such reference shall be deemed to be to the
recommendations at the relevant time of the Financial Accounting Standards
Board, or any successor organization, applicable on a consolidated basis (unless
otherwise specifically provided or contemplated herein to be applicable on an
unconsolidated basis) as at the date on which such calculation is made or
required to be made in accordance with such principles. Where the character or
amount of any asset or liability or item of revenue or expense or amount of
equity or unitholder equity is required to be determined, or any consolidation
or other accounting computation is required to be made for the purpose of this
Agreement or any other Loan Document, such determination or calculation shall,
to the extent applicable and except as otherwise specified herein or as
otherwise agreed in writing by the parties, be made in accordance with generally
accepted accounting principles applied on a consistent basis.
1.5
Changes in Generally Accepted Accounting Principles

(a)
If the Borrower, the Agent or the Required Lenders determine at any time that
any financial calculation or other amount calculated based on references to
amounts in financial statements required to be determined hereunder would be
materially different if such amount were determined in accordance with:

(i)
GAAP intended to be applied by the Borrower, KMCL or the Parent in respect of
its Financial Statements on the date hereof (“Old GAAP”), instead of

(ii)
GAAP subsequently in effect and applied by the Borrower, KMCL or the Parent in
respect of its Financial Statements and utilized for purposes of determining
such amount,

then written notice of such determination shall be delivered by the Borrower to
the Agent, in the case of a determination by the Borrower, KMCL or the Parent,
or by the Agent to the Borrower, in the case of a determination by the Agent or
the Required Lenders.
(b)
If the Borrower, KMCL or the Parent adopts a change in an accounting policy in
the preparation of its Financial Statements in order to conform to accounting






--------------------------------------------------------------------------------

Exhibit 10.1
41


recommendations, guidelines, or similar pronouncements, or legislative
requirements, and such change would require disclosure thereof under Old GAAP,
or would reasonably be expected to materially and adversely affect (i) the
rights of, or the protections afforded to, the Agent or the Required Lenders
hereunder or (ii) the position either of the Borrower or of the Agent or the
Required Lenders hereunder, the Borrower shall so notify the Agent, describing
the nature of the change and its effect on the current and immediately prior
year’s Financial Statements in accordance with Old GAAP and in detail sufficient
for the Agent and the Required Lenders to make the determination required of
them in the following sentence. If any of the Borrower, the Agent or the
Required Lenders determine at any time that such change in accounting policy
results in a material adverse change either (i) in the rights of, or protections
afforded to, the Agent or the Required Lenders intended to be derived, or
provided for, hereunder or (ii) in the position either of the Borrower or of the
Agent and the Required Lenders hereunder, written notice of such determination
shall be delivered by the Borrower to the Agent, in the case of a determination
by the Borrower, or by the Agent to the Borrower, in the case of a determination
by the Agent or the Required Lenders.
(c)
Upon the delivery of a written notice pursuant to Section 1.5(a) or
Section 1.5(b) the Borrower and the Agent on behalf of the Required Lenders
shall meet to consider the impact of such change in Old GAAP or such change in
accounting policy (in each case, an “Accounting Change”), as the case may be, on
the rights of, or protections afforded to, the Agent and the Required Lenders or
on the position of the Borrower or of the Agent and the Required Lenders and
shall in good faith negotiate to execute and deliver an amendment or amendments
to this Agreement in order to preserve and protect the intended rights of, or
protections afforded to, the Borrower or the Agent and the Required Lenders (as
the case may be) on the date hereof or the position of the Borrower or the Agent
and the Required Lenders (as the case may be); provided that, until this
Agreement has been amended in accordance with the foregoing, then for all
purposes hereof, the applicable changes from Old GAAP or in accounting policy
(as the case may be) shall be disregarded hereunder and any amount required to
be determined hereunder shall, nevertheless, continue to be determined under
Old GAAP and the Borrower’s, KMCL’s or the Parent’s as the case may be, prior
accounting policy. If the Borrower and the Agent on behalf of the Required
Lenders do not (for any reason whatsoever) mutually agree (in their respective
sole discretions, without any obligation to so agree) on such amendment or
amendments to this Agreement within 60 days following the date of delivery of
such written notice, the Borrower, KMCL or the Parent as the case may be, shall
either continue to provide financial statements in accordance with Old GAAP or
provide all such financial information as is reasonably required (or requested
by the Agent acting reasonably) in order for any amount required to be
determined hereunder to be determined in accordance with Old GAAP and/or such
prior accounting policy and, for all purposes hereof, the applicable changes
from Old GAAP or in accounting policy (as the case may be) shall be disregarded






--------------------------------------------------------------------------------

Exhibit 10.1
42


hereunder and any amount required to be determined hereunder shall,
nevertheless, continue to be determined under Old GAAP and/or such prior
accounting policy.
(d)
If a Compliance Certificate is delivered in respect of a Fiscal Quarter or
Fiscal Year in which an Accounting Change is implemented without giving effect
to any revised method of calculating any financial calculation hereunder, and
subsequently, as provided above, the method of calculating such financial
calculation is revised in response to such Accounting Change, or the amount to
be determined pursuant to such financial calculation is to be determined without
giving effect to such Accounting Change, the Borrower shall deliver a revised
Compliance Certificate. Any Event of Default which arises as a result of the
Accounting Change and which is cured by this Section 1.5 shall be deemed never
to have occurred.

1.6
References to Documents and Applicable Law

Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Loan Documents) and instruments, licences
or other documents shall be deemed to include all subsequent amendments,
restatements, amendment, and restatements, extensions, supplements,
modifications, replacements, refinancings, renewals, or increases thereof, but
only to the extent that such amendments, restatements, amendment, and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases are not prohibited by the Loan Documents
and (b) references to any Applicable Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such Applicable Laws.
1.7
Per Annum and Currency Calculations

(a)
Unless otherwise stated, wherever in this Agreement reference is made to a rate
“per annum” or a similar expression is used, such rate shall be calculated on
the basis of a calendar year of 365 or 366 days, as applicable.

(b)
Unless otherwise specified herein, all references to currency shall be deemed to
refer to Cdn. Dollars and, for the purposes of all monetary thresholds in
Article 7, Article 8, Article 9, Article 10 and Article 11 (including the
definitions used therein), all references to an amount in Cdn. Dollars shall be
deemed to include the Equivalent Amount in US Dollars or any other applicable
currency.

1.8
Letter of Credit Amounts

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated undrawn amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any ancillary document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.





--------------------------------------------------------------------------------

Exhibit 10.1
43


1.9
Schedules

The following are the Schedules annexed hereto and incorporated by reference and
deemed to be part hereof:
Schedule A
—
Lenders And Commitments
Schedule B
—
Form of Assignment and Assumption
Schedule C
—
Form of Compliance Certificate
Schedule D
—
Form of Conversion / Rollover / Repayment Notice
Schedule E
—
Form of Discount Note
Schedule F
—
Form of Drawdown Notice
Schedule G
—
Existing Letters of Credit

Each reference to a Schedule herein shall be deemed to refer to such schedule as
it is updated from time to time as required hereunder.
ARTICLE 2    
CREDIT FACILITY
2.1
Credit Facility

(a)
Establishment of Credit Facility. Subject to this Agreement, the Lenders hereby
agree to establish in favour of the Borrower a revolving credit facility (such
facility, the “Credit Facility”) to be made available in accordance with this
Agreement until the Maturity Date. The Credit Facility shall be available in two
tranches as follows: (i) the Commitment of the Operating Lender of up to
Cdn.$25,000,000, (the “Operating Tranche”); and (ii) aggregate Commitments of
the Syndicated Lenders of up to Cdn.$475,000,000, (the “Syndicated Tranche”),
provided that:

(i)
the obligation of each Lender to make Advances under a Tranche shall be several
and shall be limited to each such Lender’s Commitment in respect of such
Tranche, and

(ii)
subject to Section 7.3, at no time shall: (A) the Equivalent Amount in
Cdn. Dollars of the Outstanding Principal under the Operating Tranche exceed the
Operating Tranche Commitment; or (B) the Equivalent Amount in Cdn. Dollars of
the Outstanding Principal under the Syndicated Tranche exceed the aggregate of
all Syndicated Tranche Commitments.

(b)
Availability and Purpose.  The Credit Facility shall, subject to this Agreement,
be available by way of multiple Drawdowns on and after the Effective Date on a
revolving basis prior to the Maturity Date, and the Borrower may borrow, repay
and reborrow Cdn. Dollars or US Dollars, may issue, repay and re-issue Bankers’
Acceptances or BA Equivalent Advances and may obtain, cancel and re-obtain
Letters of Credit thereunder, provided that each Drawdown shall be used for
general corporate purposes of the Borrower Group Members.






--------------------------------------------------------------------------------

Exhibit 10.1
44


(c)
Increase in Commitments.  The Borrower may at any time and from time to time add
additional financial institutions hereunder as Syndicated Lenders or, with the
consent of a Syndicated Lender, increase its Syndicated Tranche Commitment, and
in each case, thereby increase the Total Commitment provided that at the time of
any such addition:

(i)
no Default or Event of Default has occurred and is continuing or would
reasonably be expected to result therefrom;

(ii)
all increases to the Syndicated Tranche as a result of the application of this
Section 2.1(c) or otherwise, shall not at any time exceed Cdn.$250,000,000;

(iii)
the Agent and each Fronting Lender has consented to such financial institution
becoming a Syndicated Lender or, in the case of an existing Syndicated Lender,
increasing its Syndicated Tranche Commitment, such consent not to be
unreasonably withheld;

(iv)
the Syndicated Tranche Commitment of a new financial institution being added as
a Lender pursuant to this Section 2.1(c) shall be no less than Cdn.$10,000,000;

(v)
if, in connection with any such increase a commitment or similar fee is paid to
any new Lender based on its new Syndicated Tranche Commitment (the “new money
fee”), then the Borrower will also pay a corresponding fee equal to the same
number of bps to the then existing Lenders based on their respective then
existing Syndicated Tranche Commitments to the extent such a fee was not already
paid on or after the Effective Date;

(vi)
concurrently with the addition of a financial institution as an additional
Syndicated Lender or the increase of a Lender’s Syndicated Tranche Commitment,
such financial institution or Syndicated Lender, as the case may be, shall
purchase from each other Syndicated Lender, such portion of the Outstandings
under the Credit Facility owed to each Syndicated Lender as is necessary to
ensure that the Outstandings under the Syndicated Tranche owed to all Syndicated
Lenders and including therein such additional financial institution and the
increased Syndicated Tranche Commitment of any Syndicated Lender, are in
accordance with the Applicable Percentage of all such Syndicated Lenders
(including any new financial institution and the increased Syndicated Tranche
Commitment of any Syndicated Lender) and such financial institution shall
execute such documentation as is required by the Agent, acting reasonably, to
novate such financial institution as a Syndicated Lender hereunder; provided
that with respect to any portion of such Outstandings which are outstanding by
way of Bankers’ Acceptance or LIBO Rate Loans, the new financial institution or
such Syndicated Lender shall provide an indemnity to the other Syndicated
Lenders (provided that no such indemnity may exceed two months in duration
unless agreed to by






--------------------------------------------------------------------------------

Exhibit 10.1
45


all of the affected Syndicated Lenders) in order to ensure such Bankers’
Acceptances and LIBO Rate Loans are outstanding in accordance with the new
Applicable Percentages of all Syndicated Lenders; and
(vii)
the Borrower has provided to the Agent a certified copy of a directors’
resolution of the Borrower and each other Obligor authorizing any such increase
in the Syndicated Tranche Commitments (which may be the original directors’
resolutions authorizing the Credit Facility hereunder) together with a legal
opinion from Borrower’s Counsel with respect thereto in substantially the same
form, mutatis mutandis, as the opinion delivered pursuant to Section 3.1(e).

2.2
Availments; Overdraft Loans

(a)
Advances under the Credit Facility (except as indicated otherwise below) shall
be made by way of:

(i)
Prime Loans;

(ii)
USBR Loans;

(iii)
Bankers’ Acceptances (and BA Equivalent Advances in accordance with
Section 5.9);

(iv)
LIBO Rate Loans; and

(v)
Letters of Credit,

provided that, subject to Section 7.3, at no time shall the Equivalent Amount in
Cdn. Dollars of the Outstanding Principal under (i) the Credit Facility exceed
the Total Commitment, or (ii) a Tranche exceed the aggregate Commitments of the
Lenders under such Tranche.
(b)
In addition to the foregoing, overdrafts arising from clearance of cheques or
drafts drawn on the Canadian Dollar accounts and United States Dollar accounts
of the Borrower maintained with the Operating Lender, and designated by the
Operating Lender for such purpose, shall be deemed to be outstanding as Prime
Loans and USBR Loans, respectively, under the Operating Tranche (each, an
“Overdraft Loan”) and all references to Prime Loans and USBR Loans (as
applicable) shall include Overdraft Loans. For certainty, notwithstanding
Section 2.3 or 2.5, no Drawdown Notice or Repayment Notice need be delivered by
the Borrower in respect of Overdraft Loans and no Conversions of Overdraft Loans
shall be permitted hereunder. Notwithstanding the foregoing or any other term of
this Agreement, Overdraft Loans shall not be available under the Operating
Tranche until the Borrower has opened the requisite bank accounts with the
Operating Lender necessary to give effect to Overdraft Loans hereunder.

2.3
Drawdowns – Notices and Limitations






--------------------------------------------------------------------------------

Exhibit 10.1
46


The Borrower may request Drawdowns upon the following terms and conditions:
(a)
the Borrower may request a Drawdown as follows:

(i)
in the case of a Prime Loan or a USBR Loan under the Syndicated Tranche, by
delivering a Drawdown Notice to the Agent before 12:00 noon (Toronto time) at
least 1 Banking Day prior to the requested Drawdown Date;

(ii)
in the case of a Prime Loan or a USBR Loan under the Operating Tranche, by
delivering a Drawdown Notice to the Agent on or before 12:00 noon (Toronto time)
on the requested Drawdown Date;

(iii)
in the case of a Bankers’ Acceptance or BA Equivalent Advance, by delivering a
Drawdown Notice to the Agent before 12:00 noon (Toronto time) at least 2 Banking
Days prior to the requested Drawdown Date;

(iv)
in the case of a LIBO Rate Loan, by delivering a Drawdown Notice to the Agent
before 12:00 noon (Toronto time) at least 3 Banking Days prior to the requested
Drawdown Date; and

(v)
in the case of a Letter of Credit, by complying with Section 6.2;

(b)
each Drawdown by the Borrower under the Credit Facility shall be requested and
made available in minimum amounts of not less than:

(i)
in the case of a Prime Loan or USBR Loan under the Syndicated Tranche, Cdn.$ or
US$1,000,000 and, for certainty, no minimum amounts shall apply to Prime Loans
or USBR Loans under the Operating Tranche or to Overdraft Loans;

(ii)
in the case of a LIBO Rate Loan, US$1,000,000;

(iii)
in the case of Bankers’ Acceptances or BA Equivalent Advances, Cdn.$1,000,000
and in multiples of Cdn.$100,000 thereafter; and

(iv)
in the case of a Letter of Credit, no minimum amount applies;

(c)
Drawdowns will only be made available if all applicable conditions precedent in
Article 3 are or will be satisfied on or before the requested Drawdown Date.

2.4
Rollovers and Conversions - Notices and Limitations

(a)
General Provisions. The Borrower may request Rollovers and Conversions upon the
following terms and conditions:

(i)
the Borrower may request a Rollover or Conversion by delivering a
Conversion/Rollover/Repayment Notice with the same prior notice period






--------------------------------------------------------------------------------

Exhibit 10.1
47


that would apply if it were obtaining a Drawdown of the relevant type of Loan
resulting from such Rollover or Conversion;
(ii)
the Borrower may request a Rollover or Conversion of part only of a Loan,
provided that:

(A)
each Loan resulting from such Rollover or Conversion is not less than the
relevant Drawdown minimum specified in Section 2.3(b);

(B)
any portion of an existing LIBO Rate Loan or Bankers’ Acceptances which is not
rolled over or converted shall be repaid in accordance with the provisions
hereof; and

(C)
the Borrower may not convert a portion only of an outstanding Loan unless both
the unconverted portion and converted portion of such Loan are equal to or
exceed, in the relevant currency of each such portion, the minimum amounts
required for Drawdowns of Loans of the same type as that portion as set forth in
Section 2.3(b);

(iii)
in respect of Conversions of a Loan denominated in one currency to a Loan
denominated in another currency, the Borrower shall at the time of the
Conversion repay the Loan or portion thereof being converted in the currency in
which it was denominated and each applicable Lender may make a further Advance
to the Borrower in the other currency;

(iv)
a Rollover or Conversion shall not result in an increase in Outstanding
Principal as increases in Outstanding Principal may only be effected by
Drawdowns;

(v)
a Rollover or Conversion of a LIBO Rate Loan may occur only on the last day of
the relevant Interest Period for such LIBO Rate Loan (unless the Borrower pays
the breakage costs to the applicable Lenders in accordance with Section 7.4(a));

(vi)
no Rollover of or Conversion into a LIBO Rate Loan, Bankers’ Acceptance or
Letter of Credit may occur if a Default or Event of Default is then in
existence;

(vii)
a Rollover or Conversion of a Bankers Acceptance may occur only on the maturity
date for such Bankers’ Acceptance; and

(viii)
the Loan resulting as a consequence of Rollover or Conversion shall be under the
same Tranche as the applicable initial Loan which is the subject of such
Rollover or Conversion.

(b)
LIBO Rate Loans. In anticipation of the expiry of each Interest Period for each
LIBO Rate Loan the Borrower shall do one or a combination of the following:






--------------------------------------------------------------------------------

Exhibit 10.1
48


(i)
request a Rollover of all or part of such LIBO Rate Loan in accordance with
Section 2.4(a);

(ii)
request a Conversion of all or part of such LIBO Rate Loan in accordance with
Section 2.4(a); or

(iii)
repay all or part of such LIBO Rate Loan before 12:00 noon (Toronto time) on the
last day of such Interest Period with notice in accordance with Section 7.2.

If and to the extent that the Borrower fails to so notify the Agent, or to so
pay the relevant LIBO Rate Loan in accordance with the foregoing, the Borrower,
in the case of a LIBO Rate Loan, shall be deemed to have requested a Conversion
into a USBR Loan, in each case in an amount equal to that portion of the
LIBO Rate Loan which is not rolled over, converted or repaid.
(c)
Bankers’ Acceptances. In anticipation of the maturity of any Bankers’
Acceptances, the Borrower shall, subject to and in accordance with the
requirements hereof, do one or a combination of the following with respect to
the aggregate face amount at maturity of all such Bankers’ Acceptances:

(i)
(A) request a Rollover of the maturing Bankers’ Acceptances in accordance with
Section 2.4(a), and (B) on the maturity date of the maturing Bankers’
Acceptances, pay to the Agent for the account of the applicable Lenders any
amount that the Borrower is required to pay under Section 5.6;

(ii)
(A) request a Conversion of the maturing Bankers’ Acceptances to another type of
Loan in accordance with Section 2.4(a), and (B) on the maturity date of the
maturing Bankers’ Acceptances pay to the Agent for the account of the applicable
Lenders an amount equal to the aggregate face amount of such Bankers’
Acceptances; or

(iii)
on the maturity date of the maturing Bankers’ Acceptances, pay to the Agent for
the account of the applicable Lenders an amount equal to the aggregate face
amount of such Bankers’ Acceptances with notice in accordance with Section 7.2

If and to the extent that the Borrower fails to notify the Agent or pay the
relevant Bankers’ Acceptances in accordance with the foregoing, the Borrower
shall be deemed to have requested a Conversion into a Prime Loan in an amount
equal to that portion of the Bankers’ Acceptances which is not rolled over,
converted or repaid.
2.5
Optional Reduction of Commitments






--------------------------------------------------------------------------------

Exhibit 10.1
49


At any time, and from time to time, the Borrower may, at its option, permanently
reduce the Commitments under the Credit Facility by cancelling all or any part
of the undrawn portion of the Credit Facility, provided that:
(i)
the Borrower shall provide the Agent with at least 3 Banking Days’ prior written
notice of any such cancellation (or such shorter period as the Agent may agree);

(ii)
each such cancellation shall be a minimum of Cdn.$5,000,000 and in whole
multiples of Cdn.$1,000,000 thereafter;

(iii)
any such cancellation shall be allocated among the applicable Lenders based on
their respective Applicable Percentages under the applicable Tranche at the time
of cancellation; and

(iv)
any cancellation notice shall be irrevocable.

2.6
Extension

(a)
In this Section:

(i)
“Extension Request” means a written request by the Borrower to the Requested
Lenders to extend the Maturity Date, which request shall include an officer’s
certificate of the Borrower certifying that no Default or Event of Default has
occurred and is continuing; and

(ii)
“Requested Lenders” means those Lenders which are not then Non-Extending
Lenders.

(b)
The Borrower may, once in each calendar year, request the Requested Lenders to
extend the Maturity Date applicable to such Lenders by delivering to the Agent
an executed Extension Request, provided that the term of the Credit Facility may
at no time exceed 4 years from the proposed effective date of such extension as
such proposed effective date is set forth in the relevant Extension Request.

(c)
Upon receipt of an executed Extension Request, the Agent shall promptly deliver
to each Requested Lender a copy of such request, and each Requested Lender
shall, within 30 days after receipt of the Extension Request by the Agent,
provide to the Agent either (a) written notice that such Requested Lender (each,
an “Extending Lender”) agrees, subject to Section 2.6(d) below, to the extension
of the current Maturity Date pursuant to Section 2.6(b) or (b) written notice
(each, a “Notice of Non-Extension”) that such Requested Lender (each, a
“Non-Extending Lender”) does not agree to such requested extension; provided
that, if any Requested Lender shall fail to so notify the Agent, then such
Requested Lender shall be deemed to have delivered a Notice of Non-Extension and
shall be deemed to be a Non-Extending Lender. The determination of each Lender
whether or not to extend the Maturity






--------------------------------------------------------------------------------

Exhibit 10.1
50


Date applicable to it shall be made by each individual Lender in its sole
discretion. The Agent shall promptly notify the Borrower if any such Lender
advises (or is deemed to advise) that it will not agree to extend the applicable
Maturity Date.
(d)
If all of the Lenders are Extending Lenders, the Maturity Date shall be extended
in accordance with the Extension Request for each of the Extending Lenders. If
the Extending Lenders do not have at least 50% of the Total Commitments, the
Maturity Date shall not be extended for any of the Requested Lenders. If the
Extending Lenders have at least 50% of the Total Commitment but less than 100%
thereof, then within 5 Banking Days of receiving notice from the Agent pursuant
to the last sentence of Section 2.6(c), the Borrower may advise the Agent in
writing that it has elected: (i) not to proceed with such Extension Request, in
which case the Maturity Date shall not be extended for any of the Requested
Lenders; or (ii) to proceed with such Extension Request in respect of the
Extending Lenders only. For certainty, the Maturity Date for a Non-Extending
Lender shall not be extended, regardless of whether or not the Maturity Date is
extended for the Extending Lenders as aforesaid.

(e)
This Section 2.6 shall apply from time to time to facilitate successive
extensions and requests for extension of the Maturity Date. If a Default or
Event of Default exists, the Maturity Date shall not be extended,
notwithstanding any other provision hereof to the contrary, for an Extending
Lender unless (a) such Extending Lender has waived such Default or Event of
Default in writing and (b) the Required Lenders have waived such Default or
Event of Default in writing.

(f)
With respect to each Non-Extending Lender:

(i)
the Borrower may require each Non-Extending Lender to assign all of its rights,
benefits and interests under the Loan Documents, its Commitment and its
Applicable Percentage of all Loans and other Obligations outstanding under the
Credit Facility (collectively, the “Assigned Interests”) to (A) any Extending
Lenders which have agreed to increase their Commitments and purchase Assigned
Interests, and (B) to the extent the Assigned Interests are not transferred to
Extending Lenders, financial institutions selected by the Borrower and consented
to by the Agent and each LC Issuer, such consents not be unreasonably withheld,
conditioned or delayed. Such assignments shall be effective upon execution of
assignment documentation satisfactory to the applicable Non-Extending Lender,
the assignee, the Borrower and the Agent (each acting reasonably), upon payment
to the applicable Non-Extending Lender (in immediately available funds) by the
applicable assignee of an amount equal to its Applicable Percentage of all
Obligations being assigned and all accrued but unpaid interest and fees
hereunder in respect of those portions of the Loans and Commitments being
assigned, upon payment by the applicable assignee to the Agent (for the Agent’s
own account) of the transfer fee contemplated in Section 15.2, and upon
provision satisfactory to the applicable Non-Extending Lender (acting
reasonably)






--------------------------------------------------------------------------------

Exhibit 10.1
51


being made for (i) payment at maturity of outstanding Bankers’ Acceptances
accepted by it and (ii) any costs, losses, premiums or expenses incurred by such
Non-Extending Lender by reason of the liquidation or re-deployment of deposits
or other funds in respect of LIBO Rate Loans outstanding hereunder. Upon such
assignment and transfer, the Non-Extending Lender in question shall have no
further right, interest, benefit or obligation in respect of the Credit Facility
and the assignee thereof shall succeed to the position of such Lender as if the
same was an original party hereto in the place and stead of such Non-Extending
Lender and shall be deemed to be an Extending Lender; for such purpose, to the
extent that the assignee is not already a party hereto, the assignee shall
execute and deliver an Assignment and Assumption and such other documentation as
may be reasonably required by the Agent and the Borrower to confirm their
agreement to be bound by the provisions hereof and to give effect to the
foregoing; and
(ii)
to the extent that any Non-Extending Lender has not assigned its rights and
interests to an Extending Lender or other financial institution as provided in
subparagraph (i) above, the Borrower may, provided that no Default or Event of
Default has occurred and is continuing but otherwise notwithstanding any other
provision hereof, repay the Non-Extending Lender’s Applicable Percentage of all
Loans outstanding under the Credit Facility, together with all accrued but
unpaid interest and fees thereon with respect to its Commitment, without making
corresponding repayment to the Extending Lenders, upon which the Borrower shall
cancel such Non-Extending Lender’s Commitment; upon completion of the foregoing,
such Non-Extending Lender shall have no further right, interest, benefit or
obligation in respect of the Credit Facility and the Credit Facility shall be
reduced by the amount of such Lender’s cancelled Commitment.

2.7
Several Obligations of Lenders

No Lender shall be responsible for the Commitments of any other Lenders. The
failure of a Lender to make available its share of any Advance in accordance
with this Agreement shall not release any other Lender from its obligations
hereunder. Notwithstanding anything to the contrary in this Agreement, no Lender
shall be obligated to make Advances under the Credit Facility (based on the
Equivalent Amount thereof in Cdn. Dollars) in excess of its Commitment
thereunder. The obligation of each Lender to make its Commitment available to
the Borrower under the Credit Facility is a separate obligation between that
Lender and the Borrower and such obligation is not the joint or the joint and
several obligation of any other Lender.
2.8
Loans - General

(a)
Making of Loans. Loans shall be made in such currency and at the time and in the
manner requested by the Borrower, subject to this Agreement and upon fulfilment
of all conditions precedent to the making of such Loans.






--------------------------------------------------------------------------------

Exhibit 10.1
52


(b)
Banking Day. No Loans shall be made except on a Banking Day.

(c)
Time of Advances. All Advances by the Lenders hereunder shall be made to the
Agent at the Agent’s Branch in immediately available freely transferable funds
in the applicable currency by no later than 3:00 p.m. (Toronto time) on the
relevant Drawdown Date. All payments by the Borrower hereunder shall be made to
the Agent at the Agent’s Branch in immediately freely transferable funds by no
later than 12:00 noon (Toronto time) on the relevant Drawdown Date. The Borrower
shall open and maintain the Borrower’s Accounts for the purpose of receiving
Advances and making payments, repayments and prepayments under this Agreement.

(d)
Books of Account. The Agent shall open and maintain books of account evidencing
all Advances and all other amounts owing by the Borrower to the Lenders
hereunder. The Agent shall enter in the foregoing books of account details of
all applicable amounts from time to time owing, paid or repaid by the Borrower
hereunder. The information entered in the foregoing books of account shall
constitute prima facie evidence of the Outstandings owing from time to time by
the Borrower to the Agent and the Lenders hereunder, absent manifest error.

2.9
Loans:  Inter-Lender Arrangements

(a)
Agent Notification. Upon receipt by the Agent of a Drawdown Notice or
Conversion/Rollover/Repayment Notice from the Borrower, the Agent shall promptly
advise each applicable Lender of the date, amount and other particulars with
respect to such Drawdown, Conversion or Rollover and the amount of each Lender’s
Applicable Percentage thereof.

(b)
Payment of Funds. Subject to prior satisfaction of the applicable conditions
precedent set forth in Article 3, each applicable Lender shall remit its
Applicable Percentage of each requested Advance to the Agent’s Accounts on the
relevant Drawdown Date, Rollover Date or Conversion Date for same day value.
Subject to Section 14.11, the Agent shall make such funds available to the
Borrower by crediting the Borrower’s Accounts for same day value on the relevant
Drawdown Date, Rollover Date or Conversion Date.

ARTICLE 3    
CONDITIONS PRECEDENT
3.1
Conditions to Effectiveness

As conditions precedent to the effectiveness of this Agreement and to the
initial Drawdown hereunder (and notwithstanding the date of execution of this
Agreement), the following conditions shall be satisfied:
(a)
Loan Documents.  The Agent (or its counsel) shall have received (as applicable):






--------------------------------------------------------------------------------

Exhibit 10.1
53


(i)
this Agreement, duly executed and delivered by an Authorized Officer of each of
the Borrower; and

(ii)
if so elected by the Borrower, an Obligor Guarantee from each applicable
Restricted Subsidiary.

(b)
Financial Information. The unaudited pro forma consolidated financial statements
of KMCL for the quarterly period ended June 30, 2018 appended as Appendix C to
the Kinder Morgan Canada Limited management information circular dated July 27,
2018 shall continue to present fairly the pro forma information set out therein
on the date hereof, and an Authorized Officer of the Borrower shall have
certified the same to the Agent.

(c)
Closing Certificates.  The Agent (or its counsel) shall have received, in form
and substance satisfactory to the Agent, acting reasonably, a certificate of
each Obligor, certified by an Authorized Officer of such Obligor, (or in the
case of a Obligor that is a partnership, certified on behalf of such Obligor by
an Authorized Officer of a general partner of such partnership), dated on or
after the date hereof (but in any event prior to the Effective Date), including:

(i)
the certificate and articles of formation, organization, incorporation, or
amalgamation (or similar) as applicable, of such Obligor (together with all
amendments thereto);

(ii)
the by-laws (or similar) for each Obligor as in effect on the date on which the
resolutions referred to below were adopted;

(iii)
in the case of a Obligor that is a partnership, the partnership agreement
providing for the organization of such partnership;

(iv)
each unanimous shareholders’ agreement or declaration of sole shareholder
binding upon such Obligor, if any;

(v)
resolutions of the governing body of each Obligor (or in the case of a
partnership, of its general partner), approving the execution, delivery and
performance of each Loan Document to which it is a party, and of all documents
evidencing other necessary corporate action; and

(vi)
a certification that the names and signatures of the officers of each Obligor
(or in the case of a partnership, of its general partner), authorized to sign
each Loan Document to which it is or is to be a party and other documents to be
delivered hereunder and thereunder are true and correct.

(d)
Good Standing Certificates.  The Agent (or its counsel) shall have received a
certificate of status or good standing certificate (or equivalent) for each
Obligor, from its jurisdiction of organization.






--------------------------------------------------------------------------------

Exhibit 10.1
54


(e)
Legal Opinions.  The Agent shall have received legal opinions from Borrower’s
Counsel and Lenders’ Counsel, each in form and substance satisfactory to the
Agent, acting reasonably.

(f)
Representations and Warranties.  The representations and warranties in Article 8
and in any other Loan Documents shall be true, complete and correct in all
material respects as of the date hereof (provided that any such representations
and warranties which are already qualified by materiality, material adverse
effect or similar language shall be true and correct in all respects), and the
Agent shall have received an officer’s certificate from an Authorized Officer of
the Borrower certifying same.

(g)
No Material Adverse Effect.  Since December 31, 2017, no Material Adverse Effect
shall have occurred and be continuing in respect of the business of the Borrower
Group Members, (for certainty and for the purpose of this Section 3.1(g),
excluding the sale of the Trans Mountain pipeline system and all matters
ancillary thereto) and the Agent shall have received an officer’s certificate
from an Authorized Officer of the Borrower certifying same.

(h)
No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing, and the Agent shall have received an officer’s
certificate from an Authorized Officer of the Borrower certifying same.

(i)
Sale of Trans Mountain Pipeline. On or prior to the Effective Date, the sale of
the units of Trans Mountain Pipeline LP and the shares of Trans Mountain
Pipeline ULC to the Government of Canada or an agent thereof shall have been
completed.

(j)
Corporate Structure. The organizational structure of the Borrower and its
Subsidiaries on the date hereof and after giving effect to the sale described in
Section 3.1(i) above shall be as previously disclosed by the Borrower to the
Agent.

(k)
Debt Rating. The Debt Rating from each of S&P and DBRS shall be an Investment
Grade Rating.

(l)
Repayment of Existing Credit Agreement. Concurrently with the initial Drawdown
hereunder: (i) subject to Section 6.1(f), all indebtedness and obligations under
the Existing Credit Agreement (other than in respect of the Existing Letters of
Credit) shall be irrevocably and unconditionally repaid in full and the Existing
Credit Agreement and any guarantees and security documents related thereto,
shall have been released and terminated and all Liens related thereof shall have
been discharged or arrangement for the discharge of such Liens shall have been
made to the satisfaction of the Agent, acting reasonably.

(m)
Lien Searches. The Agent (or its counsel) shall have received results of a
recent lien search in each of the jurisdictions where the Borrower Group Members
are organized and assets of the Borrower Group Members are located, and such
search shall reveal no Liens on any of the assets of the Borrower Group Members
except for Permitted






--------------------------------------------------------------------------------

Exhibit 10.1
55


Liens or, active Liens released and discharged on or prior to the Effective Date
pursuant to documentation satisfactory to the Agent, acting reasonably.
(n)
Fees and Expenses.  All fees required to be paid on the Effective Date and
reasonable out-of-pocket expenses required to be paid on the Effective Date, to
the extent such expenses are invoiced at least 2 Banking Days prior to the
Effective Date (or such shorter period as is otherwise reasonably agreed by the
Borrower) shall have been paid (which amounts may, at the option of the
Borrower, be offset against the proceeds of the Credit Facility).

3.2
Conditions for All Drawdowns

On each Drawdown Date hereunder, the following conditions shall be satisfied:
(a)
the Agent shall have received a proper and timely Drawdown Notice from the
Borrower requesting the applicable Drawdown;

(b)
the representations and warranties set forth in Article 8 (excluding those
representations and warranties which are expressly made as of a specific date
only) shall be true and accurate in all material respects (provided that any
such representations and warranties which are already qualified by materiality,
material adverse effect or similar language shall be true and correct in all
respects) on and as of the date of the requested Drawdown; and

(c)
no Default or Event of Default shall have occurred and be continuing nor shall
the Drawdown result in the occurrence of any such event.

3.3
Waiver

The conditions set forth in Sections 3.1 and 3.2, are inserted for the sole
benefit of the Lenders and the Agent and may be waived by all of the Lenders, in
whole or in part (with or without terms or conditions) without prejudicing the
right of the Lenders or Agent at any time to assert such waived conditions in
respect of any subsequent Drawdown. For certainty, upon the initial Drawdown
hereunder, the conditions set forth in Section 3.1 shall be deemed to have
satisfied as of the date of such Drawdown, unless expressly conditioned by the
Agent in writing.
ARTICLE 4    
PAYMENTS OF INTEREST AND FEES
4.1
Interest on Prime Loans

The Borrower shall pay interest to the Agent on behalf of each Lender on each
Prime Loan outstanding from time to time at a rate per annum equal to the Prime
Rate in effect from time to time plus the Applicable Margin. Such interest shall
accrue daily and shall be payable monthly in arrears on each Interest Payment
Date for such Loan for the period from and including the Drawdown Date or the
preceding Conversion Date or Interest Payment Date, as the case may be, for such
Loan to and including the day preceding such Interest Payment Date and shall be
calculated on the principal





--------------------------------------------------------------------------------

Exhibit 10.1
56


amount of the Prime Loan outstanding during such period and on the basis of the
actual number of days elapsed in a year of 365 days. Changes in the Prime Rate
shall cause an immediate adjustment of the interest rate applicable to such
Loans without the necessity of any notice to the Borrower.
4.2
Interest on USBR Loans

The Borrower shall pay interest in US Dollars on each USBR Loan to the Agent on
behalf of each Lender outstanding from time to time at a rate per annum equal to
the US Base Rate in effect from time to time plus the Applicable Margin. Such
interest shall accrue daily and shall be payable monthly in arrears on each
Interest Payment Date for such Loan for the period from and including the
Drawdown Date or the preceding Conversion Date or Interest Payment Date, as the
case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the USBR Loan
outstanding during such period and on the basis of the actual number of days
elapsed in a year of 365 days. Changes in the US Base Rate shall cause an
immediate adjustment of the interest rate applicable to such Loans without the
necessity of any notice to the Borrower.
4.3
Interest on LIBO Rate Loans

The Borrower shall pay interest to the Agent on behalf of each Lender on each
LIBO Rate Loan outstanding during each Interest Period applicable thereto at a
rate per annum, calculated on the basis of a 360 day year, equal to the
LIBO Rate with respect to such Interest Period plus the Applicable Margin. Such
interest shall accrue daily and shall be payable in arrears on each Interest
Payment Date for such Loan for the period from and including the Drawdown Date
or the preceding Rollover Date, Conversion Date or Interest Payment Date, as the
case may be, for such Loan to and including the day preceding such Interest
Payment Date and shall be calculated on the principal amount of the LIBO Rate
Loan outstanding during such period and on the basis of the actual number of
days elapsed divided by 360.
4.4
Acceptance Fees

Upon the acceptance by a Lender of a Bankers’ Acceptance, the Borrower shall pay
to the Agent for the account of such Lender an acceptance fee in Cdn. Dollars
equal to the Applicable Margin calculated on the principal amount at maturity of
such Bankers’ Acceptance and for the period of time from and including the date
of acceptance to but excluding the maturity date of such Bankers’ Acceptance and
calculated on the basis of the actual number of days elapsed in a year of 365
days.
4.5
LC and Related Fees

(a)
LC Fee. The Borrower shall pay to the Agent for the account of the applicable
Lenders, pro rata in accordance with the amount of each Lender’s Commitment
under the applicable Tranche, a Letter of Credit issuance fee (the “LC Fee”) for
each Letter of Credit issued at the request of the Borrower calculated at a rate
per 365 or 366 day period, as applicable, equal to the Applicable Margin
multiplied by the daily maximum amount then available to be drawn under such
Letter of Credit (whether






--------------------------------------------------------------------------------

Exhibit 10.1
57


or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided, however, that any LC Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Fronting Lender pursuant to Section 15.11(d) shall be payable, to the
maximum extent permitted by Applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 15.11(d), with the balance of such
fee, if any, payable to the applicable Fronting Lender for its own account. The
LC Fee shall be payable quarterly in arrears on the fifth Banking Day of each
Fiscal Quarter following the issuance of the relevant Letter of Credit and upon
termination or cancellation of the Total Commitment and following receipt of a
written notice from the Agent setting out the amount of such fee.
(b)
Fronting Fee. In addition to the above fees, in respect of any Fronted Letter of
Credit, the Borrower shall pay directly to the applicable Fronting Lender for
its own account a Fronting Fee calculated at a rate per 365 or 366 day period,
as applicable, equal to the rate to be agreed upon in writing by the Borrower
and the applicable Fronting Lender, which shall be computed on the daily amount
available to be drawn under such Fronted Letter of Credit and paid on a
quarterly basis in arrears. Such Fronting Fee shall be due and payable on the
third Banking Day of each April, July, October and January in respect of the
immediately preceding Fiscal Quarter (or portion thereof, in the case of the
first payment) and following receipt of a written notice from the Agent setting
out the amount of such fee, commencing with the first such date to occur after
the issuance of such Fronted Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Fronted Letter of Credit, the
amount of such Fronted Letter of Credit shall be determined in accordance with
Section 1.8.

(c)
Other Fees. In addition to the above fees, the Borrower shall pay directly to
the applicable LC Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable LC Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within 3 Banking Days of demand and are non-refundable, except as
otherwise agreed by the applicable LC Issuer.

4.6
Standby Fees

From and after the Effective Date, the Borrower shall pay to the Agent for the
account of each Lender a standby fee in Cdn. Dollars calculated at a rate per
annum equal to the Applicable Margin (based on a year of 365 or 366 days, as
applicable) on the amount, if any, for each day by which the amount of the
Outstanding Principal owing to such Lender under the Credit Facility is less
than the Commitment of such Lender. Fees determined in accordance with this
Section 4.6





--------------------------------------------------------------------------------

Exhibit 10.1
58


shall accrue daily from the first day of each Fiscal Quarter until the last day
of each Fiscal Quarter and be payable quarterly in arrears on the third Banking
Day of each Fiscal Quarter and following receipt of a written notice from the
Agent setting out the amount of such fee, until the earlier of (i) cancellation
in full of the undrawn portion of the Credit Facility and (ii) the Maturity
Date. In order to calculate the daily Outstanding Principal under this
Section 4.6 for any day in a Fiscal Quarter, the Agent shall convert any
outstanding Loans denominated in US Dollars into the Equivalent Amount thereof
in Canadian Dollars.
4.7
Default Interest

Notwithstanding any other provision hereof, if at any time an Event of Default
has occurred and is continuing, the Borrower shall pay interest on the principal
amount of all Outstandings hereunder (including but not limited to Letters of
Credit) at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent not prohibited by Applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.
4.8
Agent’s Fees

The Borrower shall pay to the Agent, for its own account, all agency fees
payable from time to time pursuant to the separate written agreement between
such parties as may be mutually agreed by the Borrower and the Agent at such
time. Any unpaid agency fees shall be deemed to form part of the Outstandings.
4.9
General Interest Provisions

(a)
Rates. Each determination by the Agent of the Prime Rate, US Base Rate,
CDOR Rate or LIBO Rate in effect at any time shall be prima facie evidence
thereof for all purposes of this Agreement, absent manifest error.

(b)
Accuracy of Rates. Each determination by the Agent of the amount of interest,
fees or other amounts due from the Borrower hereunder shall be prima facie
evidence of the accuracy of such determination, absent manifest error.

(c)
Accrual. All interest, fees and other amounts payable by the Borrower hereunder
shall accrue daily, be computed as described herein, and be payable both before
and after demand, maturity, default and judgment.

(d)
Waivers. To the extent permitted by Applicable Law, the covenant of the Borrower
to pay interest at the rates provided herein shall not merge in any judgment
relating to any obligation of the Borrower to the Lenders or the Agent and any
provision of the Interest Act (Canada) or Judgment Interest Act (Alberta) which
restricts any rate of interest set forth herein shall be inapplicable to this
Agreement and is hereby waived by the Borrower.






--------------------------------------------------------------------------------

Exhibit 10.1
59


(e)
Maximum Rate. No interest or fee to be paid hereunder shall be paid at a rate
exceeding the maximum rate permitted by Applicable Law. In the event that such
interest or fee exceeds such maximum rate, such interest or fees shall be
reduced or refunded, as the case may be, so as to be payable at the highest rate
recoverable under Applicable Law.

(f)
Interest Act (Canada).

(i)
Whenever a rate of interest or other rate per annum hereunder is calculated on
the basis of a year (the “deemed year”) which contains fewer days than the
actual number of days in the calendar year of calculation, such rate of interest
shall be expressed as a yearly rate for purposes of the Interest Act (Canada) by
multiplying such rate of interest by the actual number of days in the calendar
year of calculation and dividing it by the number of days in the deemed year.

(ii)
Whenever a rate of interest or other rate per annum hereunder is expressed or
calculated on the basis of a year of 360 days, such rate of interest or other
rate shall be expressed as a rate per annum, calculated on the basis of a 365
day year, by multiplying such rate of interest or other rate by 365 and dividing
it by 360.

(iii)
The Borrower confirms that it fully understands and is able to calculate the
rates of interest applicable to the Credit Facility based on the methodology for
calculating per annum rates provided for in this Agreement. The Borrower hereby
irrevocably agrees not to plead or assert, whether by way of defence or
otherwise, in any proceeding relating to the Loan Documents, that the interest
payable under the Loan Documents and the calculation thereof has not been
adequately disclosed to the Borrower and the other Obligors, whether pursuant to
section 4 of the Interest Act (Canada) or any other Applicable Law or legal
principle.

(g)
No Deemed Reinvestment. The principle of deemed reinvestment of interest shall
not apply to any interest calculation under this Agreement; all interest
payments to be made hereunder shall be paid without allowance or deduction for
deemed reinvestment or otherwise, before and after maturity, default and
judgment. The rates of interest specified in this Agreement are intended to be
nominal rates and not effective rates. Interest calculated hereunder shall be
calculated using the nominal rate method and not the effective rate method of
calculation.

4.10
Defaulting Lender Fees

Each Defaulting Lender shall be entitled to receive any fees payable under this
Article 4 for any period during which such Lender is a Defaulting Lender only to
the extent allocable to the Loans funded by it. With respect to any fees not
required to be paid to any Defaulting Lender pursuant to the preceding sentence,
the Borrower shall pay to each Lender that is not a Defaulting





--------------------------------------------------------------------------------

Exhibit 10.1
60


Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in the Loans that has
been reallocated to the other Lenders as provided for in Section 15.11(b) or
Section 15.11(d).
4.11
Margin Changes; Adjustments for Margin Charges; Notice of Debt Rating Changes

(a)
Changes in Applicable Margin shall be effective:

(i)
on the Banking Day immediately following any change in the relevant Debt Rating
(or when there ceases to be a Debt Rating, if applicable) which results in a
change in the Applicable Margin in accordance with the definition thereof; and

(ii)
without the necessity of notice to the Borrower.

(b)
For any Loans outstanding as of the effective date of a change in an Applicable
Margin:

(i)
in the case of increases in such rates per annum, the Borrower shall pay to the
Agent for the account of the Lenders such additional interest or fees, as the
case may be, as may be required to give effect to the relevant increases in the
interest or fees payable on or in respect of such Loans from and as of the
effective date of the relevant increase in rates; and

(ii)
in the case of decreases in such rates per annum, the Borrower shall receive a
credit against subsequent interest payable on Loans, Bankers’ Acceptance fees or
LC Fees, as the case may be, to the extent necessary to give effect to the
relevant decreases in the interest or fees payable on or in respect of such
Loans from and as of the effective date of the relevant decrease in rates.

(c)
The additional payments required by Section 4.11(b)(i) shall be made on the last
Banking Day of the calendar month immediately following the calendar month in
which the changes in Applicable Margin are effective. The adjustments required
by Section 4.11(b)(ii) shall be accounted for in successive interest and fee
payments by the Borrower until the amount of the credit therein contemplated has
been fully applied; provided that, upon satisfaction in full of all Obligations
and cancellation of the Credit Facility in accordance herewith, the Lenders
shall pay to the Borrower an amount equal to any such credit which remains
outstanding.

(d)
The Borrower hereby covenants and agrees to give notice to the Agent of any
change in the Debt Rating or if there ceases to be a Debt Rating, promptly upon
becoming aware of such change. For certainty, the change in Applicable Margin
shall, subject to Section 4.11(a)(i), be effective from the date of the change
in the Debt Rating regardless of the date notice thereof is given by the
Borrower to the Agent.






--------------------------------------------------------------------------------

Exhibit 10.1
61


ARTICLE 5    
BANKERS’ ACCEPTANCES
5.1
Form and Execution of Bankers’ Acceptances

The following provisions shall apply to each Bankers’ Acceptance under the
Credit Facility:
(a)
the face amount at maturity of each draft drawn by the Borrower to be accepted
as a Bankers’ Acceptance shall be at least in the amounts set out in
Section 2.3(b)(iii);

(b)
the term to maturity of each draft drawn by the Borrower to be accepted as a
Bankers’ Acceptance shall, subject to market availability as determined by the
Lenders, be 1, 2, 3 or 6 months (or such other longer or shorter term as agreed
by all of the applicable Lenders), as selected by the Borrower in the relevant
Drawdown Notice or Conversion/Rollover/Repayment Notice, and each Bankers’
Acceptance shall be payable and mature on the last day of the Interest Period
selected by the Borrower for such Bankers’ Acceptance;

(c)
each draft drawn by the Borrower and presented for acceptance by a Lender shall
be drawn on the standard form of such Lender in effect at the time; provided,
however, that the Agent may require the Lenders to use a generic form of
Bankers’ Acceptance, in a form satisfactory to each Lender, acting reasonably,
provided by the Agent for such purpose in place of such Lenders’ own forms;

(d)
subject to Section 5.1(e), Bankers’ Acceptances shall be signed by Authorized
Officers of the Borrower or, in the alternative, the signatures of such officers
may be mechanically reproduced in facsimile thereon and Bankers’ Acceptances
bearing such facsimile signatures shall be binding on the Borrower as if they
had been manually executed and delivered by such officers on behalf of the
Borrower; notwithstanding that any person whose manual or facsimile signature
appears on any Bankers’ Acceptance may no longer be an authorized signatory for
the Borrower on the date of issuance of a Bankers’ Acceptance, such signature
shall nevertheless be valid and sufficient for all purposes as if such authority
had remained in force at the time of such issuance and any such Bankers’
Acceptance shall be binding on the Borrower; and

(e)
in lieu of the Borrower signing Bankers’ Acceptances in accordance with
Section 5.1(d) and, for so long as the power of attorney in Section 5.2(a) is in
force with respect to a given Lender, such Lender shall execute and deliver
Bankers’ Acceptances on behalf of the Borrower in accordance with the provisions
thereof and, for certainty, all references herein to drafts drawn by the
Borrower, Bankers’ Acceptances executed by the Borrower or similar expressions
shall be deemed to include Bankers’ Acceptances executed in accordance with such
power of attorney, unless the context otherwise requires.






--------------------------------------------------------------------------------

Exhibit 10.1
62


If and for so long as the power of attorney referred to in Section 5.2(a) is in
force with respect to each of the Lenders, it is intended that pursuant to the
DBNA, all Bankers’ Acceptances accepted by the Lenders under this Agreement will
be issued in the form of a “depository bill” (as defined in the DBNA), deposited
with a “clearing house” (as defined in the DBNA including The Canadian
Depository for Securities Ltd. or its nominee CDS & Co.). In order to give
effect to the foregoing, the Agent will, subject to the approval of the Borrower
and the Lenders, establish and notify the Borrower and the Lenders of any
additional procedures, consistent with the terms of this Agreement and the DBNA,
as are reasonably necessary to accomplish such intention, including:
(a)
any instrument held by the Agent for the purposes of Bankers’ Acceptances will
have marked prominently and legibly on its face and within its text, at or
before the time of issue, the words “This is a depository bill subject to the
Depository Bills and Notes Act (Canada)”;

(b)
any reference to the authentication of the Bankers’ Acceptance will be removed;
and

(c)
any reference to the “bearer” will be removed and such Bankers’ Acceptances will
not be marked with any words prohibiting negotiation, transfer or assignment of
it or of an interest in it.

5.2
Power of Attorney; Provision of Bankers’ Acceptances to Lenders

(a)
Power of Attorney. As a condition precedent to each Lender’s obligation to
accept Bankers’ Acceptances hereunder, the Borrower hereby appoints each Lender,
acting by any authorized signatory of the Lender in question, the attorney of
the Borrower:

(i)
to sign for and on behalf and in the name of the Borrower as drawer, drafts in
such Lender’s standard form which are depository bills as defined in the DBNA,
payable to a “clearing house” (as defined in the DBNA) including The Canadian
Depository For Securities Limited or its nominee, CDS & Co. (the “clearing
house”);

(ii)
for drafts which are not depository bills, to sign for and on behalf and in the
name of the Borrower as drawer and to endorse on its behalf, Bankers’
Acceptances drawn on the Lender payable to the order of the undersigned or
payable to the order of such Lender;

(iii)
for Discount Notes, to sign for and on behalf and in the name of the Borrower as
drawer and to endorse on its behalf Discount Notes payable to the order of such
Lender;

(iv)
to fill in the amount, date and maturity date of such Bankers’ Acceptances (or
Discount Notes as applicable); and






--------------------------------------------------------------------------------

Exhibit 10.1
63


(v)
to deposit and/or deliver such Bankers’ Acceptances which have been accepted by
such Lender or such Discount Notes which are payable to the order of such
Lender,

provided that such acts in each case are to be undertaken by the Lender in
question strictly in accordance with instructions given to such Lender by the
Borrower as provided in this Section. For certainty, signatures of any
authorized signatory of a Lender may be mechanically reproduced in facsimile on
Bankers’ Acceptances (or Discount Notes as applicable) in accordance herewith
and such facsimile signatures shall be binding and effective as if they had been
manually executed by such authorized signatory of such Lender.
Instructions from the Borrower to a Lender relating to the execution,
completion, endorsement, discount, deposit and/or delivery by that Lender on
behalf of the Borrower of Bankers’ Acceptances (or Discount Notes as applicable)
which the Borrower wishes to submit to such Lender for acceptance by such Lender
shall be communicated by the Borrower in writing to the Agent by delivery to the
Agent of Drawdown Notices and Conversion/Rollover/Repayment Notices, as the case
may be, in accordance with this Agreement which, in turn, shall be communicated
by the Agent, on behalf of the Borrower, to the Lender.
The communication in writing by the Borrower, or on behalf of the Borrower by
the Agent, to a Lender of the instructions set out in the Drawdown Notices and
Conversion/Rollover/Repayment Notices referred to above shall constitute (a) the
authorization and instruction of the Borrower to such Lender to sign for and on
behalf and in the name of the Borrower as drawer the requested Bankers’
Acceptances (or Discount Notes as applicable) and to complete and/or endorse
Bankers’ Acceptances (or Discount Notes as applicable) in accordance with such
information as set out above and (b) the request of the Borrower to such Lender
to accept such Bankers’ Acceptances and deposit the same with the clearing house
or deliver the same, as the case may be, in each case in accordance with this
Agreement and such instructions. The Borrower acknowledges that a Lender shall
not be obligated to accept any such Bankers’ Acceptances except in accordance
with the provisions of this Agreement.
A Lender shall be and it is hereby authorized to act on behalf of the Borrower
upon and in compliance with instructions communicated to that Lender as provided
herein if such Lender reasonably believes such instructions to be genuine. If a
Lender accepts Bankers’ Acceptances pursuant to any such instructions, that
Lender shall confirm particulars of such instructions and advise the Agent that
it has complied therewith by notice in writing addressed to the Agent and served
personally or sent by facsimile in accordance with the provisions hereof. A
Lender’s actions in compliance with such instructions, and (if applicable)
confirmed and advised to the Agent by such notice, shall be conclusively deemed
to have been in accordance with the instructions of the Borrower.





--------------------------------------------------------------------------------

Exhibit 10.1
64


This power of attorney may be revoked by the Borrower with respect to any
particular Lender at any time upon not less than 3 Banking Days’ prior written
notice served upon the Lender in question and the Agent, provided that no such
revocation shall reduce, limit or otherwise affect the obligations of the
Borrower in respect of any Bankers’ Acceptance (or Discount Note as applicable)
executed, completed, endorsed, deposited and/or delivered in accordance herewith
prior to the time at which such revocation becomes effective.
(b)
Blank Drafts. If the power of attorney in Section 5.2(a) is revoked with respect
to any Lender, the Borrower shall, from time to time as required by the Lenders,
provide to the Agent for delivery to each such Lender drafts drawn in blank by
the Borrower (pre-endorsed and otherwise in fully negotiable form, if
applicable) in quantities sufficient for each such Lender to fulfil its
obligations hereunder. Any such pre-signed drafts which are delivered by the
Borrower to the Agent or a Lender shall be held in safekeeping by the Agent or
such Lender, as the case may be, with the same degree of care as if they were
the Agent’s or such Lender’s property, and shall only be dealt with by the
Lenders and the Agent in accordance herewith. No Lender shall be responsible or
liable for its failure to make its share of any Drawdown, Rollover or Conversion
of Bankers’ Acceptances required hereunder if the cause of such failure is, in
whole or in part, due to the failure of the Borrower to provide such pre-signed
drafts to the Agent (for delivery to such Lender) on a timely basis.

(c)
Execution of Drafts. By 10:00 a.m. (Toronto time) on the applicable Drawdown
Date, Conversion Date or Rollover Date, the Borrower shall (i) either deliver to
each applicable Lender, or, if previously delivered, be deemed to have
authorized each applicable Lender to complete and accept, or (ii) where the
power of attorney in Section 5.2(a) is in force with respect to a Lender, be
deemed to have authorized each such Lender to sign on behalf of the Borrower,
complete and accept, drafts drawn by the Borrower on such Lender in a principal
amount at maturity equal to such Lender’s share of the Bankers’ Acceptances
specified by the Borrower in the relevant Drawdown Notice or
Conversion/Rollover/Repayment, as the case may be, as notified to the applicable
Lenders by the Agent.

5.3
Mechanics of Issuance

(a)
Terms of Bankers’ Acceptance. Upon receipt by the Agent of a Drawdown Notice or
Conversion/Rollover/Repayment Notice from the Borrower requesting the issuance
of Bankers’ Acceptances under the applicable Tranche, the Agent shall promptly
notify the applicable Lenders thereof and advise each applicable Lender of the
aggregate face amount of Bankers’ Acceptances to be accepted by such Lender, the
date of issue, the Interest Period for such Loan and, whether such Bankers’
Acceptances are to be self-marketed by the Borrower or purchased by such Lender
for its own account; the apportionment among such Lenders of the face amounts of
Bankers’ Acceptances to be accepted by each Lender shall be determined by the
Agent by reference and in proportion to the respective applicable Commitments






--------------------------------------------------------------------------------

Exhibit 10.1
65


under the applicable Tranche of each Lender; provided that, when such
apportionment cannot be evenly made, the Agent shall round allocations amongst
such Lenders consistent with the Agent’s normal money market practices.
(b)
Marketing by Borrower. Unless the Borrower has elected pursuant to
Section 5.3(c) to have each applicable Lender purchase for its own account the
Bankers’ Acceptances to be accepted by it in respect of any Drawdown, Rollover
or Conversion under the Credit Facility, on each Drawdown Date, Rollover Date or
Conversion Date involving the issuance of Bankers’ Acceptances:

(i)
the Borrower shall obtain quotations from prospective purchasers regarding the
sale of the Bankers’ Acceptances and shall accept such offers in its sole
discretion;

(ii)
by no later than 10:00 a.m. (Toronto time) on such date, the Borrower shall
provide the Agent with details regarding the sale of the Bankers’ Acceptances
described in (i) above whereupon the Agent shall promptly notify the applicable
Lenders of the identity of the purchasers of such Bankers’ Acceptances, the
amounts being purchased by such purchasers, the BA Discount Proceeds and the
acceptance fees applicable to such issue of Bankers’ Acceptances pursuant to
Section 4.4 (including each applicable Lender’s share thereof);

(iii)
each applicable Lender shall complete and accept in accordance with the Drawdown
Notice or Conversion/Rollover/Repayment Notice delivered by the Borrower and, if
applicable, advised by the Agent in connection with such issue, its share of the
Bankers’ Acceptances to be issued on such date; and

(iv)
in the case of a Drawdown, each applicable Lender shall, on receipt of the
BA Discount Proceeds, remit the BA Discount Proceeds (net of the acceptance fee
payable to such Lender pursuant to Section 4.4) to the Agent for the account of
the Borrower; the Agent shall make such funds available to the Borrower for same
day value on such date.

(c)
Purchase by Schedule I Lenders. The Borrower may, with respect to the issuance
of Bankers’ Acceptances under the applicable Tranche, elect in the Drawdown
Notice or Conversion/Rollover/Repayment Notice, as the case may be, delivered in
respect of such issuance to have the applicable Lenders purchase such Bankers’
Acceptances for their own account. On each such Drawdown Date, Rollover Date or
Conversion Date involving the issuance of Bankers’ Acceptances being so
purchased by the applicable Lenders:

(i)
on or about 10:00 a.m. (Toronto time) on such date, the Agent shall determine
the CDOR Rate and shall obtain quotations from each BA Reference Lender of the
Discount Rate then applicable to bankers’ acceptances accepted by






--------------------------------------------------------------------------------

Exhibit 10.1
66


such BA Reference Lender in respect of an issue of bankers’ acceptances in a
comparable amount and with comparable maturity to the Bankers’ Acceptances
proposed to be issued on such date;
(ii)
on or about 10:00 a.m. (Toronto time) on such date, the Agent shall determine
the BA Discount Rate applicable to each applicable Lender and shall advise each
Lender of the BA Discount Rate applicable to it;

(iii)
each relevant Lender shall complete and accept, in accordance with the Drawdown
Notice or Conversion/Rollover/Repayment Notice delivered by the Borrower and (if
applicable) advised by the Agent in connection with such issue, its share of the
Bankers’ Acceptances to be issued on such date and shall purchase such Bankers’
Acceptances for its own account at a purchase price which reflects the BA
Discount Rate applicable to such issue; and

(iv)
in the case of a Drawdown, each applicable Lender shall, for same day value on
the Drawdown Date, remit the BA Discount Proceeds or advance the BA Equivalent
Advance, as the case may be, payable by such Lender (net of the acceptance fee
payable to such Lender pursuant to Section 4.4) to the Agent for the account of
the Borrower; the Agent shall make such funds available to the Borrower for same
day value on such date.

(d)
Lenders’ Rights. Each Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it for its own account.

5.4
Rollover, Conversion or Payment on Maturity

In anticipation of the maturity of Bankers’ Acceptances, the Borrower shall,
subject to and in accordance with the requirements hereof, do one or a
combination of the following with respect to the aggregate face amount at
maturity of all such Bankers’ Acceptances:
(a)
(i) deliver to the Agent a Conversion/Rollover/Repayment Notice that the
Borrower intends to draw and present for acceptance on the maturity date new
Bankers’ Acceptances in an aggregate face amount up to the aggregate amount of
the maturing Bankers’ Acceptances and (ii) make the payments required under
Section 5.6;

(b)
(i) deliver to the Agent a Conversion/Rollover/Repayment Notice requesting a
Conversion of the maturing Bankers’ Acceptances to another type of Loan and (ii)
make the payments required under Section 5.7; or

(c)
on the maturity date of the maturing Bankers’ Acceptances, pay to the Agent for
the account of the applicable Lenders an amount equal to the aggregate face
amount of such Bankers’ Acceptances.






--------------------------------------------------------------------------------

Exhibit 10.1
67


If the Borrower fails to so notify the Agent or make such payments on maturity,
the Agent shall effect a Conversion into a Prime Loan of the entire amount of
such maturing Bankers’ Acceptances as if a Conversion/Rollover/Repayment Notice
had been given by the Borrower to the Agent to that effect.
5.5
Restriction on Rollovers and Conversions

Subject to the other provisions hereof, Conversions and Rollovers of Bankers’
Acceptances may only occur on the maturity date thereof.
5.6
Rollovers

In order to satisfy the continuing liability of the Borrower to a Lender for the
face amount of maturing Bankers’ Acceptances accepted by such Lender, such
Lender shall receive and retain for its own account the BA Discount Proceeds of
new Bankers’ Acceptances issued on a Rollover, and the Borrower shall on the
maturity date of the Bankers’ Acceptances being rolled over pay to the Agent for
the account of the applicable Lenders an amount equal to the difference between
the face amount of the maturing Bankers’ Acceptances and the BA Discount
Proceeds from the new Bankers’ Acceptances, together with the acceptance fees to
which the applicable Lenders are entitled pursuant to Section 4.4.
5.7
Conversion into Bankers’ Acceptances

In respect of Conversions into Bankers’ Acceptances, in order to satisfy the
continuing liability of the Borrower to the applicable Lenders for the amount of
the converted Loan, each applicable Lender shall receive and retain for its own
account the BA Discount Proceeds of the Bankers’ Acceptances issued upon such
Conversion, and the Borrower shall on the Conversion Date pay to the Agent for
the account of the applicable Lenders an amount equal to the difference between
the principal amount of the converted Loan and the aggregate BA Discount
Proceeds from the Bankers’ Acceptances issued on such Conversion, together with
the acceptance fees to which the relevant Lenders are entitled pursuant to
Section 4.4.
5.8
Conversion from Bankers’ Acceptances

In order to satisfy the continuing liability of the Borrower to the applicable
Lenders for an amount equal to the aggregate face amount of the maturing
Bankers’ Acceptances converted to another type of Loan, the Agent shall record
the obligation of the Borrower to the applicable Lenders as a Loan of the type
into which such continuing liability has been converted.
5.9
BA Equivalent Advances

Notwithstanding the foregoing provisions of this Article 5, a Non-Acceptance
Lender shall, in lieu of accepting Bankers’ Acceptances, make a BA Equivalent
Advance. The amount of each BA Equivalent Advance shall be equal to the
BA Discount Proceeds which would be realized from a hypothetical sale of those
Bankers’ Acceptances which, but for this Section 5.9, such Lender would
otherwise be required to accept as part of such a Drawdown, Conversion or
Rollover of Bankers’





--------------------------------------------------------------------------------

Exhibit 10.1
68


Acceptances. To determine the amount of such BA Discount Proceeds, the
hypothetical sale shall be deemed to take place at the BA Discount Rate for such
Loan. Any BA Equivalent Advance shall be made on the relevant Drawdown Date,
Rollover Date or Conversion Date as the case may be and shall remain outstanding
for the term of the relevant Bankers’ Acceptances. Concurrent with the making of
a BA Equivalent Advance, a Non-Acceptance Lender shall be entitled to deduct
therefrom an amount equal to the acceptance fee which, but for this Section 5.9,
such Lender would otherwise be entitled to receive as part of such Loan. Subject
to Section 5.4, upon the maturity date for such Bankers’ Acceptances, the
Borrower shall pay to each Non-Acceptance Lender an amount equal to the face
amount at maturity of the Bankers’ Acceptances which, but for this Section, such
Lender would otherwise be required to accept as part of such a Drawdown,
Conversion or Rollover of Bankers’ Acceptances as repayment of the amount of its
BA Equivalent Advance; for all purposes of this Agreement, the principal amount
of each Loan made by way of BA Equivalent Advance shall be deemed to be such
face amount. All BA Equivalent Advances made by a Non-Acceptance Lender shall,
if requested by such Lender, be evidenced by a Discount Note.
All references herein to “Loans” and “Bankers’ Acceptances” shall, unless
otherwise expressly provided herein or unless the context otherwise requires, be
deemed to include BA Equivalent Advances made by a Non-Acceptance Lender as part
of a Drawdown, Conversion or Rollover of Bankers’ Acceptances.
5.10
Termination of Bankers’ Acceptances

If at any time a Lender ceases to accept bankers’ acceptances in the ordinary
course of its business, such Lender shall be deemed to be a Non-Acceptance
Lender and shall make BA Equivalent Advances in lieu of accepting Bankers’
Acceptances under this Agreement.
5.11
Borrower Acknowledgements

In the event that the Borrower is marketing its own Bankers’ Acceptances in
accordance with Section 5.3(b), the Borrower hereby agrees that it shall make
its own arrangements for the marketing and sale of such Bankers’ Acceptances to
be issued hereunder and that neither the Agent nor the Lenders shall have any
obligation nor be responsible in that regard. The Borrower further acknowledges
and agrees that the availability of purchasers for such Bankers’ Acceptances
requested to be issued hereunder, as well as all risks relating to the
purchasers thereof, are its own risk.
ARTICLE 6    
LETTERS OF CREDIT
6.1
Letter of Credit Commitment

(a)
Letters of Credit. Subject to the terms and conditions set forth herein, each LC
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 6.1, to issue Letters of Credit denominated in US Dollars or in
Canadian Dollars under the for the account of the Borrower; provided that, in
the case of any Fronted Letter of Credit, the Syndicated Lenders severally agree
to participate in such Fronted Letters of Credit issued for the account of such
Obligor; and further






--------------------------------------------------------------------------------

Exhibit 10.1
69


provided that, the amount of Letters of Credit outstanding at any one time, as
calculated in accordance with Section 1.8, shall not exceed: (i) Cdn.$25,000,000
under the Operating Tranche and (ii) Cdn.$75,000,000 under the Syndicated
Tranche. On the Closing Date, the Existing Letters of Credit shall be continued
hereunder as Fronted Letters of Credit issued under the Syndicated Tranche and
shall thereafter be deemed to be issued and outstanding hereunder.
(b)
Restrictions on Issuance. No LC Issuer shall be under any obligation to issue
any Letter of Credit if:

(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the applicable LC Issuer from issuing
such Letter of Credit, or any Applicable Law applicable to the applicable LC
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the applicable LC Issuer shall
prohibit, or request that the applicable LC Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the applicable LC Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the applicable LC Issuer
is not otherwise compensated hereunder) not in effect on the date hereof, or
shall impose upon the applicable LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the date hereof and which, in each case, the
applicable LC Issuer in good faith deems material to it;

(ii)
subject to Section 6.2(c), the expiry date of such requested Letter of Credit
would occur more than 12 months (or 364 days in the case of trade Letters of
Credit) after the date of issuance or last renewal, unless the applicable LC
Issuer has approved such expiry date;

(iii)
the expiry date of such requested Letter of Credit would occur after the
Maturity Date, unless such Letter of Credit is Cash Collateralized pursuant to
arrangements reasonably acceptable to the applicable LC Issuer;

(iv)
the issuance of such Letter of Credit would violate one or more policies of the
applicable LC Issuer in place at the time of such request; or

(v)
in the case of any Fronted Letter of Credit, any Lender is at that time a
Defaulting Lender, unless the applicable Fronting Lender has entered into
arrangements, including reallocation of the Defaulting Lender’s Applicable
Percentage share of the outstanding LC Obligations applicable pursuant to
Section 15.11(d) or the delivery of Cash Collateral, satisfactory to the
applicable Fronting Lender (in its sole discretion), with the Borrower or such
Defaulting Lender to eliminate the applicable Fronting Lender’s actual or
potential Fronting Exposure (after giving effect to Section 15.11(d)) with
respect to such Defaulting Lender arising from either the Letter of Credit






--------------------------------------------------------------------------------

Exhibit 10.1
70


then proposed to be issued or that Letter of Credit and all other LC Obligations
as to which the applicable Fronting Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
(c)
Amendments. No LC Issuer shall be under any obligation to amend any Letter of
Credit if (i) the applicable LC Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(ii) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(d)
Indemnities. The applicable LC Issuer shall act on behalf of the applicable
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the applicable LC Issuer shall have all of the
benefits and immunities (i) provided to the Agent in Article 14 with respect to
any acts taken or omissions suffered by the applicable LC Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and LC
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article 14 included the applicable LC Issuer with respect to such
acts or omissions, and (ii) as additionally provided herein with respect to the
applicable LC Issuer.

(e)
Commercial Letter of Credit. It is agreed that, in the case of a commercial
Letter of Credit, such commercial Letter of Credit shall in no event provide for
time drafts or bankers’ acceptances.

(f)
Existing Letters of Credit under the Existing Credit Agreement. Each of the
letters of credit that were issued by RBC or The Toronto-Dominion Bank under the
Existing Credit Agreement are deemed to be Fronted Letters of Credit issued
under the Syndicated Tranche for all purposes hereof from and after the
Effective Date.

6.2
Procedures for Issuance, Conversion and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit

(a)
LC Application. Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the applicable LC Issuer
(with a copy to the Agent) in the form of a LC Application, appropriately
completed and signed by the Borrower. Such LC Application must be received by
the applicable LC Issuer and the Agent not later than 12:00 noon (Toronto time)
at least 3 Banking Days (or such shorter period as the applicable LC Issuer and
the Agent may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such LC Application
shall specify in form and detail reasonably satisfactory to the applicable LC
Issuer: (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Banking Day); (ii) the amount thereof (including the specification of
currency); (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate






--------------------------------------------------------------------------------

Exhibit 10.1
71


to be presented by such beneficiary in case of any drawing thereunder; and
(vii) such other matters as the applicable LC Issuer may reasonably request. In
the case of a request for an amendment of any outstanding Letter of Credit, such
LC Application shall specify in form and detail reasonably satisfactory to the
applicable LC Issuer: (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Banking Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable LC Issuer may
reasonably request.
(b)
Issuance. Promptly after receipt of any LC Application, the applicable LC Issuer
will confirm with the Agent that the Agent has received a copy of such
LC Application from the Borrower and, if not, the applicable LC Issuer will
provide the Agent with a copy thereof. Upon receipt by the applicable LC Issuer
of confirmation from the Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the applicable LC Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each applicable Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable LC Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(c)
Auto-Renewal. If the Borrower so requests in any LC Application, the applicable
LC Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
applicable LC Issuer to prevent any such renewal at least once in each
twelve-month period (or, in the case of trade Letters of Credit, at least once
in each 364-day period) (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period (or 364-day period, as applicable) to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable LC Issuer, the Borrower shall not be required to make a specific
request to the applicable LC Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the applicable LC Issuer to permit the renewal
of such Letter of Credit; provided that, for avoidance of doubt, the Borrower
shall ensure that any Letter of Credit with an expiry date after the Maturity
Date complies with Section 6.1(b)(iii).

(d)
Copies of Letter of Credit. Promptly after its delivery of any Letter of Credit
or any amendment to a Letter of Credit to an advising bank with respect thereto
or to the beneficiary thereof, the applicable LC Issuer will also deliver to the
Borrower and the Agent a true and complete copy of such Letter of Credit or
amendment, and (in the case of a Letter of Credit) the Agent shall notify each
applicable Lender of such issuance or amendment and the amount of such Lender’s
Applicable Percentage






--------------------------------------------------------------------------------

Exhibit 10.1
72


share thereof and, upon a specific request by any applicable Lender, furnish to
such Lender a copy of such Letter of Credit or amendment.
6.3
Drawings and Reimbursements; Funding of Participations

(a)
Drawing under Letter of Credit. Upon receipt from the beneficiary of any Letter
of Credit of any demand for payment under such Letter of Credit, the applicable
LC Issuer shall promptly notify the Borrower and the Agent thereof. If the
applicable LC Issuer notifies the Borrower of such payment prior to 12:00 noon
(Toronto time) on the date of any payment by the applicable LC Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the applicable LC Issuer through the Agent in an amount equal to the amount of
such drawing by no later than the next succeeding Banking Day and such extension
of time shall be reflected in computing fees in respect of any such Letter of
Credit. If the Borrower fails to so reimburse the applicable LC Issuer by such
time, the Borrower shall be deemed to have effected a Conversion of such Letter
of Credit to Prime Loans (in the case of a Letter of Credit denominated in
Canadian Dollars) or USBR Loans (in the case of a Letter of Credit denominated
in US Dollars) under the same Tranche under which the applicable Letter of
Credit was issued, to be disbursed on the Honor Date in an amount equal to
unreimbursed drawing (the “Unreimbursed Amount”), without regard to the minimum
and multiples specified in Section 2.3 or whether there is compliance with any
of the conditions set forth in Section 3.2. Such deemed Conversion shall be to a
Loan. The Agent shall promptly notify each applicable Lender of the Honor Date,
the Unreimbursed Amount, and the amount of such Lender’s pro rata share thereof.
Any notice given by a LC Issuer or the Agent pursuant to this Section 6.3(a) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(b)
Reimbursement by Syndicated Lenders. Each Syndicated Lender (including the
Lender acting as a Fronting Lender) shall upon any notice pursuant to
Section 6.3(a) by a Fronting Lender, make funds available (and the Agent may
apply Cash Collateral provided for this purpose) for the account of the
applicable Fronting Lender at the Agent’s Branch in an amount equal to its
pro rata share of the Unreimbursed Amount in respect of a Fronted Letter of
Credit not later than 3:00 p.m. (Toronto time) on the Banking Day specified in
such notice by the Agent, whereupon each Lender that so makes funds available
shall be deemed to have made a USBR Loan (in the case of a Fronted Letter of
Credit denominated in US Dollars) or a Prime Loan (in the case of a Fronted
Letter of Credit denominated in Canadian Dollars), to the Borrower in such
amount. The Agent shall remit the funds so received to the applicable Fronting
Lender.

(c)
Interest. Until each applicable Syndicated Lender funds its Applicable
Percentage share of any Loan pursuant to this Section 6.3(b) to reimburse the
applicable Fronting Lender for any amount drawn under any Fronted Letter of
Credit, interest in respect






--------------------------------------------------------------------------------

Exhibit 10.1
73


of such Syndicated Lender’s Applicable Percentage of such amount shall be solely
for the account of the applicable Fronting Lender.
(d)
Additional Reimbursement Provisions. Each Syndicated Lender’s obligation to make
Loans to reimburse a Fronting Lender for amounts drawn under Fronted Letters of
Credit, as contemplated by Section 6.3(b), shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Fronting Lender, the Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or Event of
Default, (iii) non-compliance with any of the conditions set forth in Article 3
or (iv) any other occurrence, event or condition, whether or not similar to any
of the foregoing. No such making of a Loan shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable Fronting Lender for the
amount of any payment made by the applicable Fronting Lender under any Fronted
Letter of Credit, together with interest as provided herein.

(e)
Failure of Syndicated Lender to Reimburse. If any Syndicated Lender fails to
make available to the Agent for the account of the applicable Fronting Lender
any amount required to be paid by such Syndicated Lender pursuant to the
foregoing provisions of this Section 6.3 by the time specified in
Section 6.3(b), then, without limiting the other provisions of this Agreement,
the applicable Fronting Lender shall be entitled to recover from such Syndicated
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the applicable Fronting Lender at a rate per
annum reasonably determined by the applicable Fronting Lender in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the applicable
Fronting Lender in connection with the foregoing. If such Syndicated Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Syndicated Lender’s Loan included in the relevant Conversion in
respect of the relevant LC Borrowing, as the case may be. A certificate of the
Fronting Lender submitted to any Syndicated Lender (through the Agent) with
respect to any amounts owing under this Section 6.3(e) shall be conclusive
absent manifest error.

6.4
Repayment of Participations

(a)
Reimbursement by Borrower. If, at any time after a Fronting Lender has made a
payment under any Letter of Credit issued by it and has received from any
Syndicated Lender such Syndicated Lender’s Applicable Percentage share of any
Loan in respect of such payment in accordance with Section 6.3, if the Agent
receives for the account of the applicable Fronting Lender any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Agent), the Agent will






--------------------------------------------------------------------------------

Exhibit 10.1
74


distribute to such Syndicated Lender its Applicable Percentage share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Syndicated Lender’s Loan was outstanding)
in the same funds as those received by the Agent.
(b)
Claw-Back of Reimbursement Amounts. If any payment received by the Agent for the
account of a Fronting Lender pursuant to Section 6.3(a) is required to be
returned by Applicable Law (including pursuant to any settlement entered into by
the applicable Fronting Lender in its discretion), each Lender shall pay to the
Agent for the account of the applicable Fronting Lender its Applicable
Percentage share thereof on demand of the Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Syndicated Lenders under this subparagraph shall survive the
repayment of the Outstandings under the Credit Facility in full and the
cancellation of the Credit Facility.

6.5
Obligations Absolute

The obligation of the Borrower to reimburse the applicable LC Issuer for each
drawing under each Letter of Credit and to repay each LC Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(a)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto;

(b)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable LC Issuer or any other Person, whether
in connection with this Agreement, the transactions contemplated hereby or by
such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(c)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(d)
any payment by the applicable LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the applicable LC Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, in each case in the absence of its
bad faith, gross negligence or willful






--------------------------------------------------------------------------------

Exhibit 10.1
75


misconduct on the part of the applicable LC Issuer as determined by a final
non-appealable judgment of a court of competent jurisdiction;
(e)
any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any Obligor Guarantee for
all or any of the Outstandings of the Borrower in respect of such Letter of
Credit; or

(f)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower, in each case in the
absence of its bad faith, gross negligence or willful misconduct on the part of
the applicable LC Issuer as determined by a final non-appealable judgment of a
court of competent jurisdiction.

6.6
Role of LC Issuers

Each of the Borrower and the Lenders agrees that, in paying any drawing under a
Letter of Credit, a LC Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the LC Issuers, any Related Party of any
LC Issuer nor any of the respective correspondents, participants or assignees of
any LC Issuer shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the applicable
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
by it in the absence of its bad faith, gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LC Application. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the LC Issuer, any Related Party of any LC Issuer, nor any of the respective
correspondents, participants or assignees of any LC Issuer, shall be liable or
responsible for any of the matters described in subparagraphs (a) through (e) of
Section 6.5; provided, however, that anything in such subparagraphs to the
contrary notwithstanding, the Borrower may have a claim against a LC Issuer, and
a LC Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to indirect, special, punitive, consequential
or exemplary, damages suffered by the Borrower which a court of competent
jurisdiction determines in a final non-appealable judgment were caused by a LC
Issuer’s bad faith, willful misconduct or gross negligence or a LC Issuer’s bad
faith, willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each LC Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no LC Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting





--------------------------------------------------------------------------------

Exhibit 10.1
76


to transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.
6.7
Applicability of ISP98 and UCP

Unless otherwise expressly agreed by a LC Issuer and the Borrower when a Letter
of Credit is issued, (a) the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each standby Letter of Credit, and (b) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.
6.8
Applicant Under Letter of Credit

If the Borrower so requests in any applicable LC Application, any other Obligor
may be named as the applicant in the applicable Letter of Credit; provided that
the Borrower shall remain fully liable for all fees and reimbursement
obligations in respect of such Letter of Credit.
6.9
Conflict with LC Application

In the event of any conflict between the terms hereof and the terms of any
LC Application, the terms hereof shall control.
ARTICLE 7    
PAYMENTS
7.1
Repayment

The Borrower shall repay all Outstandings on the Maturity Date.
7.2
Optional Repayment

The Borrower may, without premium or penalty and at any time and from time to
time, repay to the Agent for the account of the applicable Lenders the whole or
any part of any Loan under any Tranche (as directed by the Borrower) together
with accrued interest thereon to the date of such repayment; provided that:
(a)
in anticipation of any repayment of any Loan, the Borrower shall give a
Conversion/Rollover/Repayment Notice to the Agent at least (i) 3 Banking Days
prior to any such repayment in the case of LIBO Rate Loan, and (ii) 1 Banking
Day prior to any such repayment, in the case of any other Loan;

(b)
each repayment of any Loan under the Syndicated Tranche shall be in a minimum
amount equal to the lesser of:

(i)
the applicable amounts set forth in Section 2.3(b); and






--------------------------------------------------------------------------------

Exhibit 10.1
77


(ii)
the Outstanding Principal of all Loans outstanding immediately prior to such
repayment;

(c)
repayments pursuant to this Section 7.2 may only be made on a Banking Day;

(d)
unless the Borrower pays breakage costs pursuant to Section 7.4(a), each such
repayment may only be made on the last day of the applicable Interest Period
with regard to a LIBO Rate Loan that is being repaid;

(e)
a Bankers’ Acceptance (including a BA Equivalent Advance) may only be repaid on
its maturity, but may be Cash Collateralized; and

(f)
a Letter of Credit may only be repaid if it is returned for cancellation, but
may be Cash Collateralized.

7.3
Currency Excess

(a)
Requirement to Repay. If the Agent determines that the Equivalent Amount in Cdn.
Dollars of the Outstanding Principal under a Tranche exceeds the aggregate
amount of all Lender Commitments under such Tranche (the amount of such excess
is herein called the “Currency Excess”), then, upon written request by the Agent
(which request shall detail the applicable Currency Excess), the Borrower shall
either repay sufficient Outstanding Principal under the applicable Tranche to
remove the Currency Excess or collateralize the Currency Excess in accordance
with Section 7.3(b) within (i) if the Currency Excess exceeds 5% of the
aggregate amount of all Lender Commitments under the applicable Tranche,
5 Banking Days, or (ii) if the Currency Excess is less than 5% of the aggregate
amount of all Lender Commitments under the applicable Tranche, the earlier of
(A) 30 days and (B) the next Rollover Date or Conversion Date in respect of a
Loan under the applicable Tranche.

(b)
Failure to Repay. If and to the extent that the Borrower fails to make
sufficient repayments to eliminate such Currency Excess (the remainder thereof
being herein called the “Currency Excess Deficiency”), the Borrower shall place
an amount equal to the Currency Excess Deficiency on deposit with the Agent in
an interest-bearing account with interest at rates prevailing at the time of
deposit for the account of the Borrower, to be held and applied to maturing
Bankers’ Acceptances or LIBO Rate Loans, as the case may be (converted if
necessary at the exchange rate for determining the Equivalent Amount on the date
of such application). The Agent is hereby irrevocably directed by the Borrower
to apply any such sums on deposit to maturing Loans under the applicable Tranche
as provided in the preceding sentence. Upon the Currency Excess being eliminated
as aforesaid or by virtue of subsequent changes in the exchange rate for
determining the Equivalent Amount, then, provided no Default or Event of Default
is then continuing, such funds on deposit, together with interest thereon, shall
be returned to the Borrower.






--------------------------------------------------------------------------------

Exhibit 10.1
78


7.4
Additional Repayment Terms

(a)
Breakage Costs. If any LIBO Rate Loan is repaid or converted on other than the
last day of the applicable Interest Period, the Borrower shall, within 3 Banking
Days after notice is given by the Agent, pay to the Agent for the account of the
applicable Lenders all costs, losses, premiums and expenses incurred by such
Lenders by reason of the liquidation or re-deployment of deposits or other funds
or for any other reason whatsoever resulting from the repayment of such Loan or
any part thereof on other than the last day of the applicable Interest Period.
Any Lender, upon becoming entitled to be paid such costs, losses, premiums and
expenses, shall deliver to the Borrower and the Agent, a certificate of such
Lender, prepared in good faith, certifying as to such amounts and, in the
absence of manifest error, such certificate shall be conclusive and binding for
all purposes.

(b)
Cash Collateral – Bankers’ Acceptances. With respect to the prepayment or Cash
Collateralization of unmatured Bankers’ Acceptances required as a result of
Section 7.2(e) or 11.4, the Borrower shall provide for the funding in full of
such unmatured Bankers’ Acceptances by paying to and depositing with the Agent
Cash Collateral for each such unmatured Bankers’ Acceptances equal to the face
amount payable at maturity thereof; such Cash Collateral deposited by the
Borrower shall be held by the Agent in an interest-bearing Cash Collateral
Account with interest to be credited to the Borrower at rates prevailing at the
time of deposit for similar accounts with the Agent. Such Cash Collateral
Account shall be assigned to the Agent as security for the obligations of the
Borrower in relation to such Bankers’ Acceptances and the security of the Agent
thereby created shall rank in priority to all other Liens and adverse claims
against such Cash Collateral. Such Cash Collateral shall be applied to satisfy
the obligations of the Borrower for such Bankers’ Acceptances as they mature and
the Agent is hereby irrevocably directed by the Borrower to apply any such Cash
Collateral to such maturing Bankers’ Acceptances. Amounts held in such Cash
Collateral Accounts may not be withdrawn by the Borrower without the consent of
the Lenders; however, interest on such deposited amounts shall be for the
account of the Borrower and may be withdrawn by the Borrower so long as no
Default or Event of Default is then continuing. If after maturity of the
Bankers’ Acceptances for which such funds are held and application by the Agent
of the amounts in such Cash Collateral Accounts to satisfy the obligations of
the Borrower hereunder with respect to the Bankers’ Acceptances being repaid,
any excess remains, such excess shall be promptly paid by the Agent to the
Borrower so long as no Default or Event of Default is then continuing.

(c)
Cash Collateral – Letters of Credit. With respect to the prepayment or Cash
Collateralization of undrawn Letters of Credit required as a result of
Section 7.2(f) or 11.4, the Borrower shall provide for the funding in full of
such undrawn Letters of Credit by paying to and depositing with the Agent Cash
Collateral for each such undrawn Letter of Credit equal to the maximum then
undrawn amount payable at the maturity thereof; such Cash Collateral deposited
by the Borrower shall be held






--------------------------------------------------------------------------------

Exhibit 10.1
79


by the Agent in an interest-bearing Cash Collateral Account with interest to be
credited to the Borrower at rates prevailing at the time of deposit for similar
accounts with the Agent. Such Cash Collateral Account shall be assigned to the
Agent as security for the LC Obligations in relation to such Letters of Credit
and the security of the Agent thereby created shall rank in priority to all
other Liens and adverse claims against such Cash Collateral. Such Cash
Collateral shall be applied to satisfy the LC Obligations for such Letters of
Credit if they are drawn and the Agent is hereby irrevocably directed by the
Borrower to apply any such Cash Collateral to pay the applicable LC Obligations.
Amounts held in such Cash Collateral Accounts may not be withdrawn by the
Borrower without the consent of the Lenders; however, interest on such deposited
amounts shall be for the account of the Borrower and may be withdrawn by the
Borrower so long as no Default or Event of Default is then continuing. If after
the expiration or cancellation of the Letters of Credit for which such funds are
held and application by the Agent of the amounts in such Cash Collateral
Accounts to satisfy the applicable LC Obligations with respect to such Letters
of Credit, any excess remains, such excess shall be promptly paid by the Agent
to the Borrower so long as no Default or Event of Default is then continuing.
7.5
Payments – General

(a)
Unconditional Payments. All payments of principal, interest, fees and other
amounts to be made by the Borrower pursuant to this Agreement shall be made
unconditionally and without set-off, defence, counterclaim or other reduction of
any type, in the currency in which the Loan is outstanding for value on the day
such amount is due, and if such day is not a Banking Day on the Banking Day next
following, by deposit or transfer thereof to the Agent’s Accounts or at such
other place as the Borrower and the Agent may from time to time agree.
Notwithstanding anything to the contrary expressed or implied in this Agreement,
the receipt by the Agent in accordance with this Agreement of any payment made
by the Borrower for the account of any of the Lenders shall, insofar as the
Borrower’s obligations to the relevant Lenders are concerned, be deemed also to
be receipt by such Lenders and the Borrower shall have no liability in respect
of any failure or delay on the part of the Agent in disbursing and/or accounting
to the relevant Lenders in regard thereto.

(b)
Value. All payments of principal, interest, fees or other amounts to be made by
the Agent to the Lenders pursuant to this Agreement shall be made for value on
the day required hereunder, provided that the Agent receives funds from the
Borrower for value on such day, and if such funds are not so received from the
Borrower or if such day is not a Banking Day, on the Banking Day next following,
by deposit or transfer thereof at the time specified herein to the account of
each Lender designated by such Lender to the Agent for such purpose or to such
other place or account as the Lenders may from time to time notify the Agent.

(c)
Non-Banking Days. Unless otherwise specifically provided for herein, if any
payment required hereunder shall become due and payable on a day which is not a






--------------------------------------------------------------------------------

Exhibit 10.1
80


Banking Day, such payment shall be made on the next following Banking Day and
any extension of time shall in such case be included in computing interest
payable hereunder relating to such payment.
7.6
Application of Payments after Default

(a)
Rateable Payments. All monies and property received by the Lenders for
application in respect of the Obligations after delivery of a notice pursuant to
Section 11.2(a) or the occurrence of an Event of Default set out in
Section 11.1(f) or Section 11.1(g) and all monies received as a result of a
realization against the Obligors shall be applied and distributed to the Lenders
and the Agent in the following order:

(i)
Rateably to the Lenders and the Agent in accordance with amounts owing to each
Lender and the Agent on account of the costs and expenses of enforcement; and

(ii)
Rateably to the Lenders on account of the Obligations,

with the balance (if any) to be paid to the Borrower or otherwise as may be
required by Applicable Law. Amounts and other distributions due to the Agent and
the Lenders in respect of the Outstandings pursuant to paragraph (ii) above
shall be applied in accordance with Section 7.6(b). For the foregoing purposes,
“Rateably” means, at any date of determination, the proportion that the
Equivalent Amount in Canadian Dollars of the amount of Obligations due to any
Lender bears to the aggregate of the Equivalent Amount in Canadian Dollars of
the Obligations of all Lenders.
(b)
Obligations. All payments and other distributions required to be made to the
Agent and the Lenders pursuant to Section 7.6(a)(ii) in respect of the
Outstandings shall be applied in the following order:

(i)
to the payment of all reasonable and documented costs and expenses incurred by
the Agent, including all court costs and the reasonable fees and expenses of its
agents and legal counsel (on a full indemnity basis);

(ii)
to amounts due hereunder as fees other than acceptance fees for Bankers’
Acceptances, LC Fees, standby fees and Fronting Fees;

(iii)
to amounts due hereunder as costs and expenses (not otherwise contemplated in
(a) above);

(iv)
to amounts due hereunder as default interest;

(v)
to amounts due hereunder as interest, LC fees, acceptance fees for Bankers’
Acceptances, Fronting Fees, and standby fees;

(vi)
to amounts due as Outstanding Principal on a pro rata basis; and






--------------------------------------------------------------------------------

Exhibit 10.1
81


(vii)
to all other Outstandings.

ARTICLE 8    
REPRESENTATIONS AND WARRANTIES
8.1
Representations and Warranties

The Borrower represents and warrants as follows to the Agent and to each of the
Lenders and acknowledges and confirms that the Agent and each of the Lenders are
relying upon such representations and warranties:
(a)
Status.  Each Borrower Group Member has been duly incorporated, amalgamated or
formed, as applicable, and is validly existing under the law of its jurisdiction
of incorporation, amalgamation or formation, as applicable. Each of the Borrower
Group Members is duly licensed, registered or qualified in all jurisdictions
where the character of its Property owned or leased or the nature of the
activities conducted by it makes such licensing, registration or qualification
necessary or desirable, except to the extent failure to be so licensed,
registered or qualified would not reasonably be expected to have a Material
Adverse Effect.

(b)
Power and Capacity.  Each of the Borrower Group Members has full corporate,
partnership or other (as applicable) capacity, power and authority:

(i)
to own, lease and operate its respective properties and assets and carry on its
respective business as presently carried on; and

(ii)
in the case of each Obligor, to enter into each of the Loan Documents to which
it is a party and to do all acts and execute and deliver all other documents as
are required hereunder or thereunder to be done, observed or performed by it or
them in accordance with their respective terms and, in the case of the Borrower,
to obtain extensions of credit hereunder.

(c)
Authorization; Execution and Delivery.  Each of the Obligors has taken all
necessary corporate, partnership and other action (as applicable) to authorize
the creation, execution and delivery of, and performance of its respective
obligations under, each of the Loan Documents to which it is then a party in
accordance with the respective terms thereof, and each such Loan Document has
been, or when signed and delivered will have been, duly executed and delivered
in accordance with such corporate, partnership or other action (as applicable).

(d)
Validity and Enforceability.  This Agreement constitutes and each other Loan
Document constitutes or, when executed and delivered, will constitute, valid and
legally binding obligations of each of the Obligors that is a party thereto,
enforceable against each of them in accordance with its terms, subject only to
applicable bankruptcy, insolvency and other laws of general application limiting
the enforceability of creditors’ rights, and to general principles of equity.






--------------------------------------------------------------------------------

Exhibit 10.1
82


(e)
No Violation, Breach, Conflict etc.  Neither the execution and delivery of this
Agreement, any other Loan Document nor compliance with the terms and conditions
of any of them:

(i)
has resulted, or will result, in a violation of the articles, by-laws,
partnership agreement, unanimous shareholders’ agreement or other constating or
governing documents of any Obligor party thereto or any resolutions passed by
the directors, shareholders or partners (as applicable) of such Obligor;

(ii)
has resulted, or will result, in a breach of, or constitute a default under, any
loan agreement, indenture, trust deed or any other agreement or instrument to
which any Obligor is a party or by which it or any of its Property is bound, or
requires any consent thereunder other than such as has already been received,
except to the extent that such breach, default or failure would not reasonably
be expected to have a Material Adverse Effect; or

(iii)
has resulted or will result, in the creation of, or the obligation to create,
any Lien on, against or in respect of any of the Property of any Obligor except
for Permitted Liens or except as expressly permitted or contemplated hereby or
thereby or by any other Loan Document.

(f)
Authorizations. All material Governmental Authorizations (including all Required
Permits and material Environmental Permits) required for the execution and
delivery by each Obligor of each of the Loan Documents to which it is a party
have been obtained and are in full force and effect, except where the failure to
so obtain would not reasonably be expected to have a Material Adverse Effect.

(g)
Ownership of Assets.  Each Borrower Group Member:

(i)
has good and marketable title to all of the material Property that it owns,
subject only to Permitted Liens and defects in title which in the aggregate do
not materially detract from the value of such Property or any significant part
thereof or materially impair the use of any thereof in the operation of the
businesses of the Borrower Group Members, taken as a whole and, to the Knowledge
of the Borrower, no Person has any agreement or right to acquire any of any
Borrower Group Member’s respective interest in any material Property necessary
for the conduct of the business of the Borrower Group Members; and

(ii)
owns, leases or has the lawful right to use all of the material Property and
undertaking necessary for the conduct of the businesses of such Borrower Group
Member.

Such material Property is not subject to any Liens, except for Permitted Liens.
(h)
No Default.  No Default or Event of Default has occurred and is continuing.






--------------------------------------------------------------------------------

Exhibit 10.1
83


(i)
Certain Information and Projections.  All written factual information,
heretofore or contemporaneously furnished by or on behalf of any Borrower Group
Member to the Agent or the Lenders in connection with the Borrower Group Members
or the Credit Facility was:

(i)
in the case of projections, prepared in good faith based upon reasonable
assumptions at the date of preparation, and, in all other cases, true, complete
and correct in all material respects as of the respective dates thereof; and

(ii)
to the extent prepared by persons other than the Borrower Group Member or any of
their Subsidiaries and provided to the Agent by or on behalf of a Borrower Group
Member or any of their respective Subsidiaries, or as required by the terms of
the Credit Agreement, to the Knowledge of the Borrower:

(A)
in the case of projections, prepared in good faith based upon reasonable
assumptions at the date of preparation; and

(B)
in all other cases, true, complete and correct in all material respects as of
the respective dates thereof.

(j)
Financial Condition.  The most recent audited and unaudited consolidated
Financial Statements of KMCL delivered to the Agent hereunder present fairly, in
all material respects, the consolidated financial condition of KMCL as at the
date or dates thereof and the results of the consolidated operations thereof for
the Fiscal Quarter or Fiscal Year then ending, as applicable, all in accordance
with GAAP consistently applied and, since the date of the most recent Financial
Statements delivered to the Agent hereunder, no event or circumstance has
occurred and is continuing which would reasonably be expected to have a Material
Adverse Effect except as has been disclosed by written notice from the Borrower
to the Agent.

(k)
Books and Records.  All books and records of the Obligors have been fully,
properly and accurately kept in accordance with GAAP and completed in all
material respects and there are no material inaccuracies or discrepancies of any
kind contained or reflected therein.

(l)
Litigation.  There are no actions, suits, proceedings or Environmental Claims
pending or, to the Knowledge of the Borrower, threatened against or affecting
any Borrower Group Member (including any claims against their Property, at law,
in equity or before any arbitrator or before or by any Governmental Authority)
in respect of which there is a reasonable likelihood of a determination adverse
to any Borrower Group Member and which, if determined adversely to such Borrower
Group Member, would have a Material Adverse Effect.

(m)
Compliance with Laws, etc.  Each Borrower Group Member and its businesses and
operations are in compliance with: all Applicable Laws (including all applicable






--------------------------------------------------------------------------------

Exhibit 10.1
84


Environmental Laws); all applicable directives, judgments, decrees, injunctions
and orders rendered by any Governmental Authority or any court of competent
jurisdiction; its and their constating or governing documents (including
partnership agreements and unanimous shareholders’ agreements) and by-laws; all
material agreements or instruments to which it is a party or by which any of its
Property are bound; except to the extent that non-compliance with any of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
(n)
Taxes.  Each Borrower Group Member has duly filed on a timely basis all material
tax returns required to be filed and have paid all material Taxes which are then
due and payable, and have paid all material assessments and reassessments and
all material Other Taxes, governmental charges, governmental royalties, other
required payments to Governmental Authorities, penalties, interest and fines
claimed against them, other than those which, in each case, are subject to a
Permitted Contest or the failure to file or pay the same would not otherwise
reasonably be expected to have a Material Adverse Effect. Each Borrower Group
Member has made adequate provision for, and all required instalment payments
have been made in respect of, Taxes and Other Taxes in all material amounts
payable for the current period for which returns are not yet required to be
filed. There are no actions or proceedings being taken by any Governmental
Authority to enforce the payment of any material Taxes or Other Taxes by them,
other than those which are subject to a Permitted Contest. All of the material
remittances and source deductions required to be made by a Borrower Group Member
to any Governmental Authority (including in respect of Taxes and Other Taxes)
have been made and are currently up to date, and there are no outstanding
material arrears other than those which are subject to a Permitted Contest.

(o)
Insurance.  All insurance policies required to be maintained by (or on behalf
of) each Borrower Group Member pursuant to Section 9.1(e) have been obtained and
are in full force and effect, and such insurance policies comply in all material
respects with the requirements of Section 9.1(e).

(p)
Environmental Matters.

(i)
Each Borrower Group Member and its Property comply in all respects, and the
businesses, activities and operations of each Borrower Group Member and the use
of its Property comply in all respects, with all Environmental Laws,
Environmental Permits and Environmental Orders except to the extent failure to
comply would not reasonably be expected to have a Material Adverse Effect;
further, the Borrower does not have Knowledge of any facts which result in, or
constitute, or are likely to give rise to, non-compliance with any Environmental
Laws, Environmental Permits or Environmental Orders, which facts or
non-compliance would reasonably be expected to result in a Material Adverse
Effect.






--------------------------------------------------------------------------------

Exhibit 10.1
85


(ii)
Each Borrower Group Member has obtained all Environmental Permits which are then
required in relation to its Property or in respect of their respective
businesses, activities, and operations except to the extent failure to do so
would not reasonably be expected to have a Material Adverse Effect; all such
Environmental Permits are valid and in full force and effect, and no violations
thereof have occurred which are continuing and which would reasonably be
expected to have a Material Adverse Effect; no proceedings are pending and, to
the Knowledge of the Borrower, no proceedings are being taken by any
Governmental Authority to remove or invalidate any of the Environmental Permits,
the removal or invalidation of which would reasonably be expected to have a
Material Adverse Effect; and there is no reasonable reason to believe that any
Environmental Permits required to be obtained after the date hereof will not be
issued pursuant to applications made for such Environmental Permits if the
failure to have such Environmental Permit would reasonably be expected to have a
Material Adverse Effect.

(iii)
The businesses, activities and operations of each Borrower Group Member which
have generated, manufactured, refined, treated, transported, stored, handled,
disposed, transferred, produced or processed Hazardous Materials have done so in
compliance in all respects with all Environmental Laws, Environmental Permits
and Environmental Orders, except to the extent such failure to so comply would
not reasonably be expected to have a Material Adverse Effect.

(iv)
All contaminants and other Hazardous Materials owned or controlled by a Borrower
Group Member and disposed of, treated or stored on or in relation to their
Property have been or are in the process of being disposed of, treated and
stored in compliance in all respects with all Environmental Laws, Environmental
Permits and Environmental Orders, except to the extent such failure to so comply
would not reasonably be expected to have a Material Adverse Effect.

(v)
No Borrower Group Member has received written notice of any material
non-compliance under any Environmental Laws, Environmental Permits or
Environmental Orders, nor has Knowledge of any facts which could give rise to
any notice of non-compliance with any Environmental Laws, Environmental Permits
and Environmental Orders, which facts or non-compliance would have a Material
Adverse Effect, or except as previously disclosed to the Agent in writing, any
notice that a Borrower Group Member is a potentially responsible party for a
federal, provincial, regional, municipal or local clean-up or corrective action
in connection with their Property which, if not complied with, would reasonably
be expected to have a Material Adverse Effect.






--------------------------------------------------------------------------------

Exhibit 10.1
86


(vi)
To the Knowledge of the Borrower, each Borrower Group Member has maintained all
environmental and operating documents and records in the manner and for the time
periods required to comply in all respects with all Environmental Laws,
Environmental Permits and Environmental Orders, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(vii)
Each Borrower Group Member has in effect a management structure and policies and
procedures that will permit such Borrower Group Member to effectively manage
environmental risk and respond in a timely manner in compliance with the
Environmental Laws, Environmental Orders and Environmental Permits in the event
of Release of Hazardous Materials in, on or under Property of such Borrower
Group Member.

(q)
Anti-Corruption Laws and Sanctions.

(i)
The Borrower Group Members maintain in effect, procedures, policies or codes of
conduct intended to ensure compliance in all material respects by its directors,
officers and employees with, in each case, Anti-Corruption Laws and Sanctions
applicable to such Persons.

(ii)
None of the Borrower Group Member or their Subsidiaries or, to the Knowledge of
the Borrower, any of their respective directors, officers and employees is a
Sanctioned Person.

(iii)
No part of the proceeds of the Loans will be used intentionally by the Borrower
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation in any material respect of any Anti-Corruption Laws, (B) for the
purpose of funding (including payments made to) or financing any activities,
investments, business or transaction of or with any Person actually known to the
Borrower Group Member s to be a Sanctioned Person, or in any country actually
known to the Borrower Group Members to be a Sanctioned Country where such
Sanctions relate to the business activities of the Borrower Group Members, or
(C) in any manner that would result in the violation in any material respect of
any Sanctions applicable to the Borrower Group Members.

8.2
Deemed Repetition

On the Effective Date and on the date that any Drawdown is made under the Credit
Facility by the Borrower pursuant hereto (a) each of the representations and
warranties contained in Section 8.1 shall be true and correct in all material
respects as if made on such date (excluding those representations and warranties
which are expressly made as of a specific date only); and (b) the Borrower shall
be deemed to have represented to the Agent and the Lenders that, except as has
otherwise been notified to the Agent in writing and has been waived by the
Lenders in accordance





--------------------------------------------------------------------------------

Exhibit 10.1
87


herewith, no Default or Event of Default has occurred and is continuing nor will
any such event occur as a result of the aforementioned Drawdown.
8.3
Other Loan Documents

All representations and warranties of any Borrower Group Member contained
elsewhere in this Agreement or in any other Loan Document delivered pursuant
hereto or thereto shall be deemed to constitute representations and warranties
made by the Borrower to the Agent and the Lenders under Section 8.1 as of the
date made under such Loan Document.
8.4
Effective Time of Repetition

All representations and warranties herein are made as of the date hereof, and,
when repeated or deemed to be repeated hereunder, shall be construed with
reference to the facts and circumstances existing at the time of repetition,
unless they are stated herein to be made as of a specific date or as at another
date.
8.5
Nature of Representations and Warranties

The representations and warranties set out in this Agreement or deemed to be
made pursuant hereto shall survive the execution and delivery of this Agreement
and the making of each Drawdown, notwithstanding any investigations or
examinations which may be made by the Agent, the Lenders or Lenders’ Counsel,
until the repayment of the Outstandings and the cancellation of the Credit
Facility.
ARTICLE 9    
GENERAL COVENANTS
9.1
Positive Covenants

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and the Agent that
without the prior written consent of the Lenders:
(a)
Payment and Performance.  The Borrower shall duly and punctually pay the
principal of all Loans, all interest thereon and all fees and other amounts
required to be paid by it hereunder at the times and in the manner specified
hereunder and the Borrower shall, and shall cause each of the other Borrower
Group Members to, perform and observe all of their respective obligations under
this Agreement and under any other Loan Document to which it or any other
Borrower Group Member is a party.

(b)
Existence and Conduct of Business.  The Borrower shall, and shall cause each of
the other Borrower Group Members to:

(i)
except as permitted by Section 9.2(e), maintain their respective corporate or
partnership existences in good standing;






--------------------------------------------------------------------------------

Exhibit 10.1
88


(ii)
register and qualify and remain duly registered and qualified as a corporation
or partnership authorized to carry on business under the laws of each
jurisdiction in which the nature of any business transacted by it or the
character of any Property owned or leased by it requires such registration and
qualification except where failure to obtain and maintain such registration or
qualification would not reasonably be expected to have a Material Adverse
Effect;

(iii)
preserve and keep in full force and effect all Governmental Authorization,
Required Permits and other franchises, licenses, rights, privileges and permits
necessary to enable each of the Obligors to operate and conduct their respective
businesses in accordance with good industry practice, except to the extent such
failure to comply or to preserve or keep in full force and effect would not
reasonably be expected to have a Material Adverse Effect;

(iv)
keep and maintain all of its Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Property, including all equipment,
machinery and facilities, except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and

(v)
maintain, protect and defend title to all Property held by any Borrower Group
Member and take all such acts and steps as are necessary or advisable at any
time and from time to time to maintain such Property in good standing, except to
the extent the failure to so maintain, protect and defend or to take any such
acts or steps would not reasonably be expected to have a Material Adverse
Effect.

(c)
Compliance with Applicable Laws.  The Borrower shall, and shall cause each of
the other Borrower Group Members to:

(i)
carry on and conduct its business, and keep, maintain and operate its Property,
in accordance with all Applicable Laws and prudent industry practice in the
pipeline industry and the other businesses conducted by the Borrower Group
Members;

(ii)
comply in all respects with Applicable Law; and

(iii)
observe and conform to all requirements of any Governmental Authorization and
Required Permit relative to any of its Property and all covenants, terms and
conditions of all agreements upon or under which any of such Property is held,

in any case, except to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------

Exhibit 10.1
89


(d)
Books and Records/Inspection.  The Borrower will, and will cause each other
Borrower Group Member to, maintain books and records in accordance with GAAP and
all Applicable Law in respect of all its material dealings and transactions. At
any reasonable time and from time to time upon reasonable prior notice, and
during usual business hours, the Borrower shall permit the Agent or any
representative thereof (which may include a Lender) (at the expense of the
Borrower) to examine and make copies of and abstracts from the records and books
of account of any Borrower Group Member (subject to the Borrower Group Members’
reasonable safety requirements and standards) and to visit and inspect the
premises and properties of any Borrower Group Member and to discuss the affairs,
finances and accounts of any Borrower Group Member with any of the officers or
auditors and other professional advisors of any Borrower Group Member, subject
to any contractual restrictions regarding confidentiality provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, the Lenders shall not exercise such rights more than once in any
calendar year, which such permitted visits will be at the Borrower’s reasonable
expense.

(e)
Insurance.  The Borrower shall maintain, or cause to be maintained, all risks
property insurance during construction and operations in connection with the
Property and businesses of the Borrower Group Members and other types of
insurance, including liability insurance with respect to claims for personal
injury, death or property damage, with respect to the construction and operation
of such businesses, all in accordance with prudent industry standards and to the
extent available on commercially reasonable terms and with creditworthy and
reputable insurance companies in such amounts and with such deductibles as are
in accordance with prudent industry standards, except to the extent failure to
do so would not reasonably be expected to have a Material Adverse Effect.

(f)
Payment of Taxes and Other Amounts.  The Borrower shall, and shall cause each of
the other Borrower Group Members to, from time to time, file all material tax
returns which are required to be filed and pay or cause to be paid all material
Taxes, Other Taxes, levies, assessments (ordinary or extraordinary),
governmental fees and dues, other required payments to Governmental Authorities,
wages, workers’ compensation arrangements, government royalties, pension fund
obligations and any other amounts, in each case, which may result in a Lien on
their Property arising under statute or regulation (any of which being a “Levy”)
and to make and remit other payments and all withholdings lawfully levied,
assessed or imposed upon an Borrower Group Member or any of the assets of a
Borrower Group Member, as and when the same become due and payable, except when
and for so long as the validity of such Levy, payment or withholding is subject
to a Permitted Contest or would not otherwise reasonably be expected to have a
Material Adverse Effect.

(g)
Environmental Matters. Without limiting the generality of Section 9.1(c), the
Borrower shall, and shall cause each of the other Borrower Group Members to
conduct their business and operations so as to so comply at all times with all






--------------------------------------------------------------------------------

Exhibit 10.1
90


Environmental Laws, Environmental Permits and Environmental Orders, except to
the extent the failure to so conduct or comply would not reasonably be expected
to have a Material Adverse Effect.
(h)
Anti-Corruption Laws and Sanctions.  The Borrower shall maintain in effect and
enforce procedures, policies or codes of conduct intended to ensure compliance
in all material respects by the Borrower Group Members and their respective
directors, officers and employees with Anti-Corruption Laws and Sanctions
applicable to such Persons.

(i)
Ownership of Assets.  The Borrower shall ensure that as at the end of each
Fiscal Quarter, the collective Borrower Group Members directly own at least 85%
of Consolidated Tangible Assets.

(j)
Pari Passu Ranking. The Borrower will ensure that the Obligations rank at least
pari passu in right of payment with all of their other senior unsecured Funded
Debt of the Borrower.

(k)
Further Assurances.  The Borrower, at its expense, shall, and shall cause each
other Borrower Group Member to promptly cure any default by it in the execution
and delivery of this Agreement or of any of the other Loan Documents to which it
is a party and, after reasonable notice thereof from the Agent, the Borrower
shall promptly execute and deliver, or cause to be executed and delivered, all
such other and further deeds, agreements, opinions, certificates, instruments,
affidavits, registration materials and other documents (and cause each other
Borrower Group Member to take such action) necessary for the Borrower’s
compliance with or performance of the covenants and agreements of the Borrower
or any other Borrower Group Member in any of the Loan Documents, including this
Agreement, or to correct any omissions in any of the Loan Documents, or more
fully to state the obligations set out herein or in any of the Loan Documents.

9.2
Negative Covenants

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and the Agent that
without the prior written consent of the Lenders:
(a)
Negative Pledge.  The Borrower shall not, and shall not permit any other
Borrower Group Member to, create, issue, incur, assume, have outstanding or
permit to exist any Liens on any of its or their present or future Property,
except for Permitted Liens.

(b)
Limitation on Dispositions.  The Borrower shall not, and shall not permit any
other Borrower Group Member to, consummate a Disposition if such Disposition,
individually or in the aggregate, would or would reasonably be expected to have
a Material Adverse Effect or result in an Event of Default.






--------------------------------------------------------------------------------

Exhibit 10.1
91


(c)
Transactions with Affiliates.  The Borrower shall not, and shall not permit any
other Borrower Group Member to, make any payment to, or Dispose of any of its
Property to, or purchase any Property from, or, except for Existing Affiliate
Agreements, enter into or make or amend any transaction, contract, agreement,
understanding, loan, advance or Guarantee with, or for the benefit of, any
Affiliate of the Borrower which is not a Borrower Group Member or a Subsidiary
of the Borrower involving aggregate consideration in excess of Cdn.$5,000,000,
unless each such Affiliate transaction is on terms that are not less favourable
(taken as a whole) in any material respect to such Borrower Group Member as it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate.

(d)
Change of Business.  The Borrower and the other Borrower Group Members, taken as
a whole, shall not fundamentally and substantively alter the character of their
businesses, taken as a whole, from the businesses conducted by, contemplated to
be conducted by or proposed to be conducted by, the Borrower and the other
Borrower Group Members, taken as a whole, on the date hereof, and other business
activities which are extensions thereof or otherwise incidental, synergistic,
reasonably related, or ancillary to any of the foregoing.

(e)
Reorganization etc.  The Borrower shall not, and shall not permit any other
Borrower Group Member to, enter into any transaction or series of transactions
whereby all or substantially all of its Property would become the property of
any other Person (herein called a “Successor”) whether by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, merger, transfer,
sale or otherwise (each a “Successor Transaction”) unless:

(i)
if the Successor Transaction involves the Borrower, the Successor is a Person
organized and existing under the federal laws of Canada, the laws in force in a
province in Canada or under the laws of any state in the United States of
America and the Successor Transaction would not result in a Default or an Event
of Default under Section 11.1(m);

(ii)
if the Successor Transaction involves a Borrower Group Member but not the
Borrower, a Borrower Group Member is the continuing entity and the Successor is
a Person organized and existing under the federal laws of Canada, the laws in
force in a province in Canada or under the laws of any state in the United
States of America;

(iii)
if the Successor Transaction involves Persons other than a Borrower Group
Member, the Lenders, acting reasonably, shall be satisfied that the
creditworthiness of the Successor (or the Borrower if the Successor Transaction
involves one or more Borrower Group Members but not the Borrower) immediately
after and giving effect to the Successor Transaction is not less than the
creditworthiness of the Borrower immediately prior to the Successor Transaction;
provided that the Lenders shall be deemed to be satisfied with the
creditworthiness of the Successor (or the Borrower if the






--------------------------------------------------------------------------------

Exhibit 10.1
92


Successor Transaction involves one or more Borrower Group Members but not the
Borrower) if the senior, unsecured and unsubordinated long term debt of the
Successor or the Borrower, as applicable, after giving effect to the Successor
Transaction is rated by any one Debt Rating Agency as having at least an
Investment Grade Rating;
(iv)
prior to or contemporaneously with the consummation of such Successor
Transaction:

(A)
the Successor will be bound by or have assumed all the covenants and obligations
of the applicable Borrower Group Member(s) under all Loan Documents to which it
is a party; and

(B)
the Loan Documents to which the applicable Borrower Group Member(s) was a party
immediately prior to entering into the Successor Transaction, will be valid and
binding obligations of the Successor, enforceable against the Successor and
entitling the Lenders, as against the Successor, to exercise all their rights
under such Loan Documents;

provided that the Successor shall also execute and/or deliver to the Lenders
such documents (including legal opinions of counsel to the Successor), if any,
as may, in the opinion of the Agent, acting reasonably, be necessary to effect
or establish (A) and (B) above;
(v)
such Successor Transaction shall be on such terms and shall be carried out in
such a matter so as to preserve and not to impair in any material respect any of
the rights and powers of the Lenders hereunder or under any other Loan
Documents; and

(vi)
no Event of Default or Default shall have occurred and be continuing immediately
prior to such Successor Transaction or will occur (including as determined on a
pro forma basis) upon or as a result of such Successor Transaction.

(f)
Hedge Agreements.  The Borrower shall not, and shall not permit any other
Borrower Group Member to, enter into any Hedge Agreements (i) for speculative
purposes or (ii) in a manner inconsistent with the hedging policies governed by
the board of directors of KMCL or the Borrower.

(g)
Distribution. The Borrower shall not make any Distributions if a Default or
Event of Default has occurred and is continuing at such time or would reasonably
be expected to result therefrom.

(h)
Burdensome Agreements. Enter into or permit to exist any contractual obligation
(other than this Agreement or any other Loan Document) that limits the ability
of






--------------------------------------------------------------------------------

Exhibit 10.1
93


any Borrower Group Member to make Distributions to its shareholders or to
otherwise transfer property to or invest in any other Borrower Group Members.
9.3
Financial Covenant

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and Agent that,
without the prior written consent of the Lenders, as at the end of each Fiscal
Quarter:
(a)
the ratio of Consolidated Total Funded Debt to Consolidated EBITDA shall not be
greater than 5.00:1.00;

(b)
the aggregate amount of Restricted Subsidiary Debt plus (for certainty, without
duplication) the aggregate amount of consolidated Funded Debt of the Borrower
Group Members secured by Permitted Liens set forth in subparagraph (w) of the
defined term “Permitted Liens” to exceed the Priority Debt Limit; and

(c)
if the Debt Rating ceases to be an Investment Grade Rating or if no Debt Rating
Agency is issuing a Debt Rating, then the ratio of Consolidated EBITDA to
Consolidated Interest Expense shall not be less than 2.50:1.00.

The covenants in this Section 9.3 are referred to herein as the “Financial
Covenants”.
9.4
Reporting Requirements

So long as any Outstandings exist or the Credit Facility is available hereunder,
the Borrower covenants and agrees with each of the Lenders and Agent that
without the prior written consent of the Lenders:
(a)
Financial Reporting.  The Borrower shall deliver to the Agent:

(i)
within 90 days after the end of each of KMCL’s Fiscal Years, the audited annual
Financial Statements of KMCL on a consolidated basis, for each such Fiscal Year,
together with the notes thereto, all prepared in accordance with GAAP
consistently applied, and, in each case, certified by independent certified
public accountants of recognized national standing whose opinion shall not be
qualified as to the scope of audit or contain a note as to the status of KMCL or
any other Borrower Group Member as a going concern;

(ii)
within 45 days after the end of its first, second and third Fiscal Quarters in
each Fiscal Year, the unaudited quarterly Financial Statements of KMCL on a
consolidated basis, for each such Fiscal Quarter, all in reasonable detail and
stating in comparative form the figures for the corresponding date and period in
the previous Fiscal Year (other than in the case of such Financial Statements
for the first Fiscal Year), all prepared in accordance with GAAP consistently
applied and certified by an Authorized Officer of KMCL to






--------------------------------------------------------------------------------

Exhibit 10.1
94


present fairly, in all material respects, the consolidated financial condition
of KMCL in accordance with GAAP;
(iii)
concurrently with delivering the Financial Statements pursuant to
Sections 9.4(a)(i) and 9.4(a)(ii), a Compliance Certificate; and

(iv)
at the request of the Agent, such other information, reports, certificates or
other matters affecting the business, affairs, financial condition or Property
of the Obligors as the Agent or any Lender may reasonably request.

The financial statements, budgets, descriptions, reports and other documents to
be delivered pursuant to Sections 9.4(a)(i) to 9.4(a)(iii) inclusive may be
delivered by transmitting an electronic version of the same to the Agent and
confirming (x) receipt thereof by the Agent and (y) the ability of the Agent to
access the same.
Notwithstanding the foregoing or anything else set forth herein, if the amount
of Consolidated Tangible Assets attributable to Persons other than the Borrower
and its Subsidiaries exceeds 10% of the Consolidated Tangible Assets of KMCL as
at the end of any Fiscal Quarter, the audited and unaudited financial
statements, budgets, descriptions, reports and other documents to be delivered
pursuant to Sections 9.4(a)(i) to 9.4(a)(iii), inclusive, shall be provided by
and in respect of the Borrower on a consolidated basis, rather than by and in
respect of KMCL, and the definitions of “Consolidated EBITDA”, “Consolidated
Interest Expense”, “Consolidated Net Income”, “Consolidated Tangible Assets”,
“Consolidated Total Funded Debt”, “Financial Statements” and “Fiscal Year” and
Section 8.1(j) and this Section 9.4(a) shall thereafter be read and interpreted
accordingly.
(b)
Material Litigation.  The Borrower shall promptly, and in any event within
5 Banking Days of obtaining Knowledge of the same, give written notice to the
Agent of any litigation, proceeding or dispute affecting any Borrower Group
Member which either claims damages in excess of the Threshold Amount or, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect;

and shall from time to time furnish to the Agent all reasonable information
requested by the Agent concerning the status of any such litigation, proceeding
or dispute.
(c)
Environmental Notices. If a Borrower Group Member shall:

(A)
receive or give any notice that a violation of any Environmental Law,
Environmental Permit or Environmental Order has or may have been committed or is
about to be committed by such Borrower Group Member, or in respect of any of its
Property, if such violation would reasonably be expected to result in such
Obligor incurring liabilities or costs in excess of the Threshold Amount in any
Fiscal Year;






--------------------------------------------------------------------------------

Exhibit 10.1
95


(B)
receive any notice that a complaint, proceeding or order has been filed or is
about to be filed against such Borrower Group Member, or in respect of any of
their Property, alleging a violation of any Environmental Law, Environmental
Permit or Environmental Order, if such violation would reasonably be expected to
result in such Borrower Group Member incurring liabilities or costs in excess of
the Threshold Amount in any Fiscal Year; or

(C)
receive any notice requiring such Borrower Group Member to take any action in
connection with the Release of Hazardous Materials into the environment or
alleging that such Borrower Group Member may be liable or responsible for costs
associated with a response to, or to clean-up, a Release of Hazardous Materials
into the environment, or any damages caused thereby, if such action or liability
would result in such Borrower Group Member incurring liabilities or costs in
excess of the Threshold Amount in any Fiscal Year;

the Borrower shall promptly provide the Agent with a copy of such notice and
shall furnish to the Agent details of any action taken or proposed to be taken
in respect of such notice and, from time to time, all reasonable information
requested by the Agent relating to the same.
(d)
Other Notices.

(i)
The Borrower shall deliver to the Agent, promptly upon becoming aware of the
occurrence of a Default or the occurrence of an Event of Default, an officer’s
certificate from an Authorized Officer describing the foregoing in reasonable
detail and specifying the steps, if any, being taken to cure or remedy the same.

(ii)
The Borrower shall promptly notify the Agent of any event, circumstance or
condition that has had a Material Adverse Effect.

9.5
Agent May Perform Covenants

If the Borrower or any Borrower Group Member fails to perform any covenants on
its part herein contained, subject to any consents or notices or cure periods
required by Section 11.1 and provided that a period of 10 Banking Days after
written notice from the Agent to remedy the same has been given, the Agent may
give written notice to the Borrower of such failure and if such covenant remains
unperformed, the Agent may, in its discretion but need not, perform any such
covenant capable of being performed by the Agent, and if the covenant requires
the payment or expenditure of money, the Agent may, upon having received
approval of all Lenders, make such payments or expenditure and all sums so
expended shall constitute credit advanced by the Lenders for the benefit of the
Borrower and shall be forthwith payable by the Borrower to the Agent on behalf
of the Lenders and shall bear interest at the applicable interest rate provided
in Section 4.7





--------------------------------------------------------------------------------

Exhibit 10.1
96


for amounts due in Cdn. Dollars or US Dollars, as the case may be. No such
performance, payment or expenditure by the Agent shall be deemed to relieve any
Borrower Group Member of any default hereunder or under the other Loan
Documents.
ARTICLE 10    
DESIGNATION OF RESTRICTED SUBSIDIARIES
10.1
Designation of Restricted Subsidiaries and Obligor Guarantees

(a)
The Borrower shall, from time to time as is necessary to ensure compliance with
Section 9.1(i), designate such Subsidiaries as it shall determine as Restricted
Subsidiaries and shall notify the Agent that such Person has become a Restricted
Subsidiary and furnish the Agent with the name, date and jurisdiction of
incorporation of amalgamation, as applicable; provided that the Borrower shall
not designate that a Subsidiary becomes a Restricted Subsidiary if a Default or
an Event of Default would result from or exist immediately after such
designation.

(b)
The Borrower shall be entitled to designate a Restricted Subsidiary which is, or
has been designated, a Restricted Subsidiary to no longer be a Restricted
Subsidiary if: (i) the absence of such Restricted Subsidiary would not cause
non-compliance with Section 9.1(i), (ii) no Default or Event of Default would
result from or exist immediately after such designation, and (iii) prior to or
concurrently with such designation, the Borrower has provided the Agent with an
officer’s certificate confirming the foregoing.

(c)
In addition to any designations made pursuant to Section 10.1(a) above, each
Subsidiary which is created or acquired, directly or indirectly, by the Borrower
will, unless notice designating such Subsidiary to not be a Restricted
Subsidiary is provided to the Agent in writing within 90 days of the acquisition
or creation thereof, as applicable, be deemed to be a Restricted Subsidiary
effective as of the date of such creation or acquisition.

(d)
If any Restricted Subsidiary executes and delivers an Obligor Guarantee to the
Agent, such Restricted Subsidiary shall thereafter become an Obligor and the
Borrower shall cause each such Restricted Subsidiary to, concurrently with the
delivery of such Obligor Guarantee, deliver to the Agent certified copies of its
constating documents, by-laws and the resolutions or equivalent documents (as
applicable) authorizing such Obligor Guarantee, a certificate as to the
incumbency of the officers of such Restricted Subsidiary signing such Obligor
Guarantee and an opinion of legal counsel to such Restricted Subsidiary
respecting usual and customary matters, with such opinions to contain such
qualifications and limitations as may be customary and appropriate in accordance
with the practice of local counsel and otherwise to be in form and substance
satisfactory to the Agent, acting reasonably.

(e)
As at the date hereof, all of the Subsidiaries of the Borrower are Restricted
Subsidiaries.






--------------------------------------------------------------------------------

Exhibit 10.1
97


10.2
Release and Discharge of Subsidiary Guarantees

(a)
All subsisting Guarantees given by Borrower Group Members under the Existing
Credit Agreement are hereby automatically, irrevocably and unconditionally
released and discharged on the Effective Date.

(b)
No Obligor shall be discharged from its Obligor Guarantee or any part thereof
except in the following circumstances, each of which shall be effective
automatically and without any further action: (i) as a result of a Disposition
permitted by Section 9.2(b) which results in such Obligor ceasing to be a
Subsidiary of the Borrower, (ii) by the re-designation of such Obligor as an
Unrestricted Subsidiary in compliance with Section 10.1, (iii) by a written
release and discharge signed by the Agent, with the prior written consent of all
of the Lenders or (iv) if all of the Outstandings have been repaid, paid,
satisfied and discharged, as the case may be, in full and the Credit Facility
has been fully cancelled.

(c)
The Agent, at the cost and expense of the Borrower, shall from time to time do,
execute and deliver, or cause to be done, executed and delivered, all such
agreements, instruments, certificates, financing statements, notices and other
documents and all acts, matters and things as may be reasonably requested by the
Borrower to give effect to, establish, evidence or record the foregoing release
and discharge.

ARTICLE 11    
EVENTS OF DEFAULT AND REMEDIES
11.1
Events of Default

Each of the following events or conditions shall constitute an “Event of
Default”:
(a)
Principal Default.  if the Borrower fails to pay any Outstanding Principal of
any Loan when due and payable hereunder;

(b)
Other Payment Default.  if the Borrower fails to pay (1) any interest
(including, if applicable, default interest) on any Loan; (1) any acceptance fee
with respect to Bankers’ Acceptances; (1) any standby fees payable hereunder; or
(1) any other amount not specifically referred to herein payable by the Borrower
hereunder or under any other Loan Document in each case when due and payable,
and, in the case of amounts described in clause (i), (ii) or (iii) above, such
default remains unremedied for a period of 5 Banking Days and, in the case of
amounts described in clause (iv) above, such failure remains unremedied for a
period of 30 days after written notice of such default is delivered by the Agent
to the Borrower;

(c)
Breach of Certain Covenants.

(i)
if any Borrower Group Member defaults in the performance of or compliance with
its obligations under Section 9.2(b), Section 9.2(e) or Section 9.3; or






--------------------------------------------------------------------------------

Exhibit 10.1
98


(ii)
if the Borrower defaults in the performance of or compliance with its
obligations under Section 9.4(d)(i) and such failure remains unremedied for a
period of 5 Banking Days;

(d)
Breach of Other Covenants.  if any Borrower Group Member fails to observe or
perform any covenant or obligation herein or in any other Loan Document on its
part to be observed or performed (other than a covenant or obligation whose
breach or default in performance is specifically dealt with elsewhere in this
Section 11.1) and such failure remains unremedied for a period of 30 days, in
either case, after written notice of such default is delivered by the Agent to
the Borrower;

(e)
Incorrect Representations.  if any representation, warranty or certification
(each a “Representation”) made or deemed to be made by or on behalf of any
Borrower Group Member herein or in any other Loan Document, certificate, report
or financial statement at any time furnished by or on behalf of any Borrower
Group Member under or in connection with this Agreement or any other Loan
Document shall prove to have been false or misleading on and as of the date made
or deemed made and the Representation remains incorrect or misleading for a
period of 30 days after written notice of such default is delivered by the Agent
to the Borrower;

(f)
Involuntary Insolvency. if any case, proceeding or other action shall be
instituted in any court of competent jurisdiction against any Borrower Group
Member, seeking in respect of such Borrower Group Member an adjudication in
bankruptcy, reorganization of its indebtedness, dissolution, winding up,
liquidation, a composition, proposal or arrangement with creditors, a
readjustment of debts, the appointment of a trustee, receiver, receiver and
manager, interim receiver, custodian, liquidator sequestrator or other Person
with similar powers with respect to such Borrower Group Member or of all or any
substantial part of its Property, or any other like relief in respect of such
Person under the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), the Winding-Up and Restructuring Act
(Canada), the United States Bankruptcy Code, or any other bankruptcy, insolvency
or analogous law and:

(i)
such case, proceeding or other action results in an entry of an order for relief
or any such adjudication or appointment; or

(ii)
the same shall continue undismissed, or unstayed and in effect, for any period
of 30 days;

(g)
Voluntary Insolvency.  if any Borrower Group Member:

(i)
makes any assignment in bankruptcy or makes any other assignment for the benefit
of creditors;

(ii)
makes any proposal under the Bankruptcy and Insolvency Act (Canada) or any
comparable law, seeks relief under the Companies’ Creditors






--------------------------------------------------------------------------------

Exhibit 10.1
99


Arrangement Act (Canada), the Winding-Up and Restructuring Act (Canada), the
United States Bankruptcy Code, or any other bankruptcy, insolvency or analogous
law, or files a petition or proposal to take advantage of any act of insolvency;
(iii)
consents to or acquiesces in the appointment of a trustee in bankruptcy,
receiver, receiver and manager, interim receiver, custodian, sequestrator or
other person with similar powers of itself or of all or any portion of its
Property which is, in the opinion of the Required Lenders, material;

(iv)
files a petition or otherwise commences any proceeding seeking any arrangement
with creditors, composition, administration or readjustment under any applicable
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting creditors’ rights; or

(v)
consents to, or acquiesces in, the filing of such assignment, proposal, relief,
petition, proposal, appointment or proceeding or takes any action to authorize
or effect any of the foregoing;

(h)
Dissolution.  other than as permitted by Section 9.2(d), if proceedings are
commenced for the dissolution, liquidation or winding-up of a Borrower Group
Member unless such proceedings are being actively and diligently contested in
good faith to the satisfaction of the Required Lenders, or if a decree or order
is enacted for the dissolution, liquidation or winding-up of a Borrower Group
Member, except in each case as permitted hereunder;

(i)
Security Realization.  if any secured creditors of a Borrower Group Member
realize upon or enforce their security against Property of such Person having an
aggregate Fair Market Value in excess of the Threshold Amount and such
realization or enforcement shall continue in effect and not be released,
discharged or stayed within 30 days;

(j)
Seizure.  if Property of any Borrower Group Member having an aggregate Fair
Market Value in excess of the Threshold Amount is seized or otherwise attached
by anyone pursuant to any legal process or other means, including distress,
execution or any other step or proceeding with similar effect, and, in any case,
any such attachment, step or other proceeding shall continue in effect and not
be released, discharged or stayed within 30 days;

(k)
Judgments.  if final judgments or orders for the payment of money aggregating in
excess of the Threshold Amount are rendered against any Borrower Group Member
and the same remain undischarged and not effectively stayed or appealed for a
period of 30 days after entry thereof or shall remain undischarged for a period
of 30 days after expiration of any such stay;






--------------------------------------------------------------------------------

Exhibit 10.1
100


(l)
Writs of Execution.  if writs of execution or attachment or similar process in
respect of any judgments or claims which in the aggregate are in excess of the
Threshold Amount are entered, commenced or levied against all or a substantial
portion of the Property of a Borrower Group Member and such writs, execution,
attachment or similar processes are not released, bonded, satisfied, discharged,
vacated or stayed within 30 days after their entry, commencement or levy;

(m)
Cross Acceleration. if a default, event of default or other similar condition or
event (however described) in respect of any Borrower Group Member occurs or
exists under any indentures, credit agreements, agreements or other instruments
evidencing or relating to any other Funded Debt of any Borrower Group Member
(individually or collectively) where the aggregate outstanding principal amounts
thereof are in excess of the Threshold Amount and, in any such case, any such
default, event or condition has resulted in such Funded Debt becoming due and
payable thereunder before it would otherwise have been due and payable;

(n)
Change of Control. if a Change of Control occurs;

(o)
Lender Hedge Agreement. if a Hedge Agreement Demand for Payment has been
delivered to any Obligor and such Obligor fails to make payment thereunder
within 3 Banking Days after the time when such payment is due;

(p)
Qualified Auditor Report. if the audited financial statements that are required
to be delivered to the Agent pursuant to Section 9.4 contain a going concern
note or a material qualification that is not acceptable to the Required Lenders,
acting reasonably, and, if unacceptable, such qualification is not rectified or
otherwise dealt with to the satisfaction of the Required Lenders within a period
of 30 days after the delivery of such financial statements;

(q)
Invalidity.  if any Loan Document or any material provision thereof shall at any
time for any reason cease to be in full force and effect (other than through a
release by the Agent or the Lenders pursuant to the Loan Documents), be declared
to be void or voidable and the same is not forthwith effectively rectified or
replaced by the applicable Borrower Group Member forthwith upon demand by the
Agent within 5 Banking Days of notice of such Loan Document not being in full
force and effect, or declaration that such Loan Document is void or voidable, by
the Agent to the applicable Borrower Group Member specifying the particulars of
such failure or declaration and requiring rectification or replacement (as
applicable) or shall be repudiated, or the validity or enforceability thereof
shall at any time be contested by any Borrower Group Member, or any Borrower
Group Member shall deny that it has any or any further liability or obligation
thereunder or at any time it shall be unlawful or impossible for it to perform
any of its obligations under any Loan Document; or






--------------------------------------------------------------------------------

Exhibit 10.1
101


(r)
Cessation of Business.  except as permitted hereunder, if any Obligor shall
cease to carry on all or any material part of its business as now conducted or
threatens to do the same.

11.2
Enforcement

(a)
Acceleration. If any Event of Default shall occur and for so long as it is
continuing, the Total Commitment shall, upon the direction of the Required
Lenders to the Agent and written notice of the same from the Agent to the
Borrower, terminate, and:

(i)
the entire principal amount of all Loans then outstanding hereunder and all
accrued and unpaid interest thereon,

(ii)
an amount equal to the face amount at maturity of all Bankers’ Acceptances
issued by the Borrower hereunder which are unmatured, and

(iii)
all other Outstandings outstanding hereunder,

shall, at the option of the Agent in accordance with the last sentence of
Section 14.9 or upon the request of the Required Lenders, become immediately due
and payable upon written notice to that effect from the Agent to the Borrower,
all without presentment, protest, demand, notice of dishonour or any other
demand whatsoever (all of which are hereby expressly waived by the Borrower);
provided that upon the occurrence of the events described in Sections 11.1(f)
and (g), such termination and acceleration shall be automatic and no such notice
shall be required.
(b)
Remedies. If the Borrower does not pay all Outstandings owing by them forthwith
after receipt of a notice under Section 11.2, the Agent on behalf of the Lenders
and in accordance with Section 14.9 may, in its discretion, exercise any right
or recourse and/or proceed by any action, suit, remedy or proceeding against the
Borrower authorized or permitted by Applicable Law for the recovery of all the
Outstandings of the Borrower owing to the Lenders hereunder and proceed to
exercise any and all rights hereunder and under the other Loan Documents and no
such remedy for the enforcement of the rights of the Lenders shall be exclusive
of or dependent on any other remedy but any one or more of such remedies may
from time to time be exercised independently or in combination.

11.3
Suspension of Lenders’ Outstandings

The occurrence of a Default or Event of Default that is continuing shall relieve
the Lenders of all obligations to provide any further Drawdowns to the Borrower
hereunder; provided that the foregoing shall not prevent the Lenders or the
Agent from disbursing money or effecting any Conversion which, by the terms
hereof, they are entitled to effect, or any Conversion or Rollover requested by
the Borrower and acceptable to the Lenders and the Agent, acting reasonably.
11.4
Cash Collateral Accounts






--------------------------------------------------------------------------------

Exhibit 10.1
102


(a)
Upon the occurrence of an Event of Default, the Agent on behalf of the Lenders
may require the Borrower to forthwith pay funds in an amount sufficient to pay
the maximum aggregate amount for which such Lenders are or may become liable in
respect of all outstanding Bankers’ Acceptances into a Cash Collateral Account
in accordance with Section 7.4(b).

(b)
Upon the occurrence of an Event of Default, the Agent on behalf of the Lenders
may require the Borrower to forthwith pay funds in an amount sufficient to pay
the maximum aggregate amount for which such Lenders are or may become liable in
respect of all outstanding Letters of Credit into a Cash Collateral Account in
accordance with Section 7.4(c).

11.5
Right of Set Off

If an Event of Default has occurred and is continuing, each of the Lenders is
hereby authorized at any time and from time to time to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of any
Obligor against any and all of the obligations of the Obligors now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender has made any demand under this
Agreement or any other Loan Document and although such obligations of the
Obligor may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each of the Lenders under this Section 11.5 are
in addition to other rights and remedies (including other rights of setoff,
consolidation of accounts and bankers’ lien) that the Lenders may have. Each
Lender agrees to promptly notify the Borrower and the Agent after any such
setoff and application, but the failure to give such notice shall not affect the
validity of such setoff and application.
11.6
Sharing of Payments by Lenders

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other obligations hereunder greater
than its pro rata share thereof as provided herein, then the Lender receiving
such payment or other reduction shall:
(a)
notify the Agent of such fact; and

(b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders rateably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing to them,
provided that:






--------------------------------------------------------------------------------

Exhibit 10.1
103


(i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest;

(ii)
the provisions of this Section 11.6 shall not be construed to apply to (x) any
payment made by any Obligor pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to any Obligor or any Affiliate of an Obligor (as to
which the provisions of this Section shall apply); and

(iii)
the provisions of this Section 11.6 shall not be construed to apply to (A) Cash
Collateral provided, payment received, or the exercise of rights of
counterclaim, set-off or banker’s lien or similar rights, in respect of any Cash
Management Services provided by, or Cash Management Obligations owing to, any
Cash Manager, (B) any payment made while no Event of Default has occurred and is
continuing in respect of obligations of the Borrower to such Lender that do not
arise under or in connection with the Loan Documents, (C) any payment made in
respect of an obligation that is secured by a Permitted Lien or that is
otherwise entitled to priority over the Borrower’s obligations under or in
connection with the Loan Documents, or (D) any reduction arising from an amount
owing to an Obligor upon the termination of any Lender Hedge Agreement, or (E)
any payment to which such Lender is entitled as a result of any form of credit
protection obtained by such Lender.

The Obligors consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Obligor in the amount of such participation.
11.7
Remedies Cumulative and Waivers

For greater certainty, it is expressly understood and agreed that the rights and
remedies of the Lenders and the Agent hereunder or under any other Loan Document
are cumulative and are in addition to and not in substitution for any rights or
remedies provided by law or by equity; and any single or partial exercise by the
Lenders or by the Agent of any right or remedy for a default or breach of any
term, covenant, condition or agreement contained in this Agreement or other Loan
Document shall not be deemed to be a waiver of or to alter, affect or prejudice
any other right or remedy or other rights or remedies to which any one or more
of the Lenders and the Agent may be lawfully entitled for such default or
breach. Any waiver by, as applicable, the Required Lenders, the Lenders or the
Agent of the strict observance, performance or compliance with any term,
covenant, condition or other matter contained herein and any indulgence granted,
either expressly or by course of conduct, by, as applicable, the Required
Lenders, the Lenders or the Agent shall be effective only in the specific
instance and for the purpose for which it was given and shall be deemed





--------------------------------------------------------------------------------

Exhibit 10.1
104


not to be a waiver of any rights and remedies of the Lenders or the Agent under
this Agreement or any other Loan Document as a result of any other default or
breach hereunder or thereunder.
11.8
Adjustment

After all Obligations are declared by the Agent to be due and payable pursuant
to Section 11.2, (i) each Lender agrees that it will at any time or from time to
time thereafter at the request of the Agent as required by any Lender, purchase
at par on a non-recourse basis a participation in Outstanding Principal owing to
each of the other Lenders and make any other adjustments as are necessary or
appropriate in order that the Outstanding Principal owing to each of the
Lenders, as adjusted pursuant to this Section 11.8, will be in the same
proportion as each Lender’s Commitment was to the Total Commitment immediately
prior to the Event of Default resulting in such declaration, and (ii) the amount
of any repayment made by or on behalf of the Obligors under the Loan Documents
or any proceeds received by the Agent or the Lenders pursuant to Section 11.6
will be applied by the Agent in a manner such that to the extent possible the
Outstanding Principal owing to each Lender after giving effect to such
application will be in the same proportion as each Lender’s Commitment was to
the Total Commitment immediately prior to the Event of Default resulting in such
declaration.
ARTICLE 12    
YIELD PROTECTION / TAXES / REPLACEMENT OF LENDERS
12.1
Increased Costs

(a)
Increased Costs Generally.  If, after the Effective Date, any Change in Law
shall:

(i)
impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

(ii)
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof, except for Indemnified Taxes or Other Taxes
covered by Section 12.2 and except for the imposition, or any change in the
rate, of any Excluded Tax payable by such Lender; or

(iii)
impose on any Lender or any applicable interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then upon request of the Required Lenders, the Borrower will pay to such Lender
such additional amount





--------------------------------------------------------------------------------

Exhibit 10.1
105


or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)
Capital Requirements.  If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or its holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of its holding company with respect to capital adequacy), then the
Borrower, will pay to such Lender such additional amount or amounts as will
compensate such Lender or its holding company for any such reduction suffered.

(c)
Certificates for Reimbursement.  Upon a Lender having determined that it is
entitled to additional compensation in accordance with the provisions of
Section 12.1(a) or 12.1(b), such Lender shall, within 90 days, so notify the
Borrower and the Agent, provided that, if the Borrower is not provided with such
notice within such period, then such Lender shall not be entitled to claim
additional compensation for any period prior to the date of delivery of such
notice. The Lender shall provide to the Borrower and the Agent a photocopy of
the relevant law or official directive (or, if it is impracticable to provide a
photocopy, a written summary of the same). A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 12.1(a) or 12.1(b),
including reasonable detail of the basis of calculation of the amount or
amounts, and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Banking Days after receipt thereof.

(d)
Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section 12.1 for any
increased costs incurred or reductions suffered more than 90 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e)
Consistent Treatment. A Lender shall only be entitled to claim compensation
pursuant to this Section 12.1 if and to the extent that is claiming similar
compensation from other comparable borrowers under comparable credit facilities.

12.2
Taxes






--------------------------------------------------------------------------------

Exhibit 10.1
106


(a)
Payments Subject to Taxes.  If any Obligor, the Agent, or any Lender is required
by Applicable Law (as determined in the good faith discretion of the applicable
withholding agent) to deduct or pay any Indemnified Taxes (including any Other
Taxes) in respect of any payment by or on account of any obligation of an
Obligor hereunder or under any other Loan Document, then:

(i)
the sum payable shall be increased by that Obligor when payable as necessary so
that after making or allowing for all required deductions and payments
(including deductions and payments applicable to additional sums payable under
this Section 12.2) the Agent or Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or payments been
required;

(ii)
the Borrower shall make any such deductions required to be made by it under
Applicable Law; and

(iii)
the Borrower shall timely pay the full amount required to be deducted to the
relevant Governmental Authority in accordance with Applicable Law.

(b)
Payment of Other Taxes by the Borrower.  Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c)
Indemnification.

(i)
The Borrower shall indemnify the Agent and each Lender, within 10 Banking Days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the Agent
or such Lender or required to be withheld or deducted from a payment to the
Agent or such Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (subject to the following sentence and Section 12.2(f))
with a certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. In
the event the Borrower has made a payment to the Agent or a Lender pursuant to
this paragraph (c) and the Agent or Lender is thereafter granted or receives a
credit, refund or remission in respect of the Indemnified Taxes or Other Taxes,
then the Agent or Lender, as the case may be, shall, subject to the Borrower
having paid the relevant amount payable under this paragraph (c) and to the
extent it is satisfied that it can do so without prejudice to the retention of
the amount of such credit, refund or remission, refund to the Borrower such
amount (if any) as the Agent or Lender determines in good faith will leave the
Agent or Lender in no worse






--------------------------------------------------------------------------------

Exhibit 10.1
107


position than would have been the case if there had been no obligation to pay
the Indemnified Taxes or Other Taxes in the first place. The Agent or Lender
shall not be obligated to provide to the Borrower copies of all or any part of
its tax returns, financial statements or other corporate financial data by
reason of any such matter.
(ii)
Each Lender shall severally indemnify the Agent, within 10 Banking Days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to the Agent’s failure to comply
with the provisions of Section 15.2(c) relating to the maintenance of a Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph.

(d)
Evidence of Payments.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by an Obligor to a Governmental Authority, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(e)
Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall, at the request of the Borrower or the Agent, deliver
to the Borrower and the Agent, no later than 30 days after the later of the date
of the request and the date such Lender becomes a party hereto (or designates a
new lending office) under this Agreement, at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition:

(i)
any Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to






--------------------------------------------------------------------------------

Exhibit 10.1
108


determine whether or not such Lender is subject to withholding or information
reporting requirements; and
(ii)
any Lender that becomes subject to Canadian withholding tax with respect to any
Outstandings other than by reason of a Change in Law, shall within 5 days
thereof notify the Borrower and the Agent in writing.

(f)
Treatment of Certain Refunds and Tax Reductions.  Without duplication of amounts
payable pursuant to Section 12.2(c), if the Agent or a Lender determines, in its
sole discretion, that it has received a credit, refund or remission of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which another Obligor has paid additional amounts
pursuant to this Section, it shall pay to the Borrower or other Obligor, as
applicable, an amount equal to such credit, refund or remission (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or other Obligor under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund, credit or remission), net of all
reasonable out-of-pocket expenses of the Agent or such Lender, as the case may
be, and without interest. The Borrower shall, and shall cause each other
Obligor, as applicable, to, upon the request of the Agent or such Lender, repay
the amount paid over to the Borrower or other Obligor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Agent or such Lender if the Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person, to arrange its affairs in any particular manner or to claim
any available refund or reduction.

(g)
Survival.  The provisions of Section 12.2(c) shall survive the repayment of the
Outstandings and the cancellation of the Credit Facility.

12.3
Mitigation Obligations: Replacement of Lenders

(a)
Designation of a Different Lending Office.  If any Lender requests compensation
under Section 12.1, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 12.2, then, with the consent of the Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 12.1 or 12.2, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.






--------------------------------------------------------------------------------

Exhibit 10.1
109


(b)
Replacement of Lenders.  If: (I) any Lender requests compensation under
Section 12.1; (II) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 12.2; (III) any Lender’s obligations are suspended pursuant to
Section 12.4; (IV) any Lender exercises its rights under Section 12.5 or 12.6 or
12.7 but not all Lenders are so affected; any Lender does not provide its
consent to a request by the Borrower for a waiver of a condition precedent as
provided in Section 3.3; (V) any Lender does not provide its consent, waiver or
agreement to a request by the Borrower for a consent, waiver or amendment that
requires the consent of all of the Lenders, all Required Lenders or all affected
Lenders as provided for in Section 15.10(a) or 15.10(b), as applicable; or (VI)
any Lender becomes a Defaulting Lender; then, in addition to and not in
limitation of or derogation from the other provisions hereof, the Borrower shall
have the right, at its option:

(i)
at their sole expense and effort, upon 10 days’ written notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 15.2), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(A)
the assigning Lender receives payment of an amount equal to the Outstanding
Principal of its Loans and accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any breakage costs and amounts required to be paid under this Agreement as a
result of prepayment to a Lender) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) (or such lower amount as the assigning Lender may
agree in its sole discretion);

(B)
in the case of any such assignment resulting from a claim for compensation under
Section 12.1 or payments required to be made pursuant to Section 12.2, such
assignment will result in a reduction in such compensation or payments
thereafter;

(C)
in the case of any assignment in the circumstances set out in subparagraph (V)
of this Section 12.3(b), such waiver or amendment is approved by (A) all other
Lenders, in the case of a consent or agreement requiring all Lenders, (B) at
least the Required Lenders, in the case of a consent or agreement requiring the
Required Lenders, or (C) all other affected Lenders, in the case of a consent or
agreement requiring all affected Lenders, and in each case the assignee consents
to such waiver or amendment; and






--------------------------------------------------------------------------------

Exhibit 10.1
110


(D)
such assignment does not conflict with Applicable Law; or

(ii)
elect to terminate such Lender’s Commitments, in which case the Total Commitment
shall be reduced by an amount equal to the amount of any Lender’s Commitment so
cancelled (provided that prior to or concurrently with such cancellation such
Lender shall have received payment in full of all principal, interest, fees and
other amounts through such date of cancellation and a release from any further
obligations to make Advances under the Loan Documents after such termination).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 12.3 and to the extent permitted under
Applicable Law, each Lender hereby designates and appoints the Agent as true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
assignment required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same.
The Borrower may exercise any combination of their rights to replace or repay
Lenders under this Section 12.3; provided that in each case each Lender being
replaced or repaid is treated rateably with each of the other Lenders being
replaced or repaid.
12.4
Illegality

If any Lender determines in good faith that the adoption of any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make or maintain
any Loan (or to maintain its obligation to make any Loan), or to determine or
charge interest rates based upon any particular rate, then, on notice thereof by
such Lender to the Borrower through the Agent, any obligation of such Lender
with respect to the activity that is unlawful shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice (with a copy to
the Agent), the Borrower shall, within the time required by such Applicable Law
(or on demand if no such time period is prescribed by Applicable Law or at the
end of such longer period as such Lender at its discretion may agree), prepay
without penalty or premium or, if conversion would avoid the activity that is
unlawful, convert any Loans in order to avoid the activity that is unlawful.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
disadvantageous to such Lender. If any such change shall only affect a portion
of such Lender’s obligations under this Agreement which is, in the opinion of
such Lender and the Agent, severable from the remainder of this Agreement so
that





--------------------------------------------------------------------------------

Exhibit 10.1
111


the remainder of this Agreement may be continued in full force and effect
without otherwise affecting any of the obligations of the Agent, the other
Lenders or the Borrower hereunder, such Lender shall only declare its
obligations under that portion so terminated.
12.4
Illegality

If any Lender determines in good faith that the adoption of any Applicable Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make or maintain
any Loan (or to maintain its obligation to make any Loan), or to determine or
charge interest rates based upon any particular rate, then, on notice thereof by
such Lender to the Borrower through the Agent, any obligation of such Lender
with respect to the activity that is unlawful shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice (with a copy to
the Agent), the Borrower shall, within the time required by such Applicable Law
(or on demand if no such time period is prescribed by Applicable Law or at the
end of such longer period as such Lender at its discretion may agree), prepay
without penalty or premium or, if conversion would avoid the activity that is
unlawful, convert any Loans in order to avoid the activity that is unlawful.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
disadvantageous to such Lender. If any such change shall only affect a portion
of such Lender’s obligations under this Agreement which is, in the opinion of
such Lender and the Agent, severable from the remainder of this Agreement so
that the remainder of this Agreement may be continued in full force and effect
without otherwise affecting any of the obligations of the Agent, the other
Lenders or the Borrower hereunder, such Lender shall only declare its
obligations under that portion so terminated.
12.5
Market Disruption Respecting Bankers’ Acceptances

If:
(a)
the Agent (acting reasonably) makes a determination, which determination shall
be conclusive and binding upon the Borrower, and notifies the Borrower, that
there no longer exists an active market for bankers’ acceptances accepted by the
Lenders; or

(b)
the Borrower is not marketing Bankers’ Acceptances on its own and the Agent is
advised by Lenders holding at least 35% of the Total Commitment by written
notice (each, a “BA Suspension Notice”) that such Lenders have determined
(acting reasonably) that the BA Discount Rate will not or does not accurately
reflect the cost of funds of such Lenders or the discount rate which would be
applicable to a sale of Bankers’ Acceptances accepted by such Lenders in the
market for the applicable term;

then:





--------------------------------------------------------------------------------

Exhibit 10.1
112


(c)
the right of the Borrower to request Bankers’ Acceptances or BA Equivalent
Advances from any Lender shall be suspended until the Agent determines that the
circumstances causing such suspension no longer exist, and so notifies the
Borrower and the Lenders;

(d)
any outstanding Drawdown Notice requesting a Loan by way of Bankers’ Acceptances
or BA Equivalent Advances shall be deemed to be a Drawdown Notice requesting a
Prime Loan in the amount specified in the original Drawdown Notice;

(e)
any outstanding Conversion/Rollover/Repayment Notice requesting a Conversion of
a Loan by way of Prime Loan, USBR Loan or LIBO Rate Loan into a Loan by way of
Bankers’ Acceptances or BA Equivalent Advances shall be deemed to be a
Conversion/Rollover/Repayment Notice requesting a Conversion of such Loan into a
Prime Loan; and

(f)
any outstanding Conversion/Rollover/Repayment Notice requesting a Rollover of a
Loan by way of Bankers’ Acceptances or BA Equivalent Advances, shall be deemed
to be a Conversion/Rollover/Repayment Notice requesting a Conversion of such
Loan into a Prime Loan.

The Agent shall promptly notify the Borrower and the Lenders of any suspension
of the Borrower’s right to request Bankers’ Acceptances or BA Equivalent
Advances and of any termination of any such suspension. A BA Suspension Notice
shall be effective upon receipt of the same by the Agent if received prior to
12:00 noon (Toronto time) on a Banking Day and if not, then on the next
following Banking Day, except in connection with a Drawdown Notice or
Conversion/Rollover/Repayment Notice previously received by the Agent, in which
case the applicable BA Suspension Notice shall only be effective with respect to
such previously received Drawdown Notice or Conversion/Rollover/Repayment Notice
if received by the Agent prior to 12:00 noon (Toronto time) 2 Banking Days prior
to the proposed Drawdown Date, Conversion Date or Rollover Date (as applicable)
applicable to such previously received Drawdown Notice or
Conversion/Rollover/Repayment Notice, as applicable.
12.6
Market Disruption Respecting LIBO Rate Loans

If, at any time subsequent to the giving of a Drawdown Notice or a
Conversion/Rollover/Repayment Notice to the Agent by the Borrower with regard to
any requested LIBO Rate Loan:
(a)
the Agent (acting reasonably) determines that by reason of circumstances
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the rate of interest with respect to, or deposits are not available
in sufficient amounts in the ordinary course of business at the rate determined
hereunder to fund, a requested LIBO Rate Loan during the ensuing Interest Period
selected;

(b)
the Agent (acting reasonably) determines that the making or continuing of the
requested LIBO Rate Loan by the Lenders has been made impracticable by the






--------------------------------------------------------------------------------

Exhibit 10.1
113


occurrence of an event which materially adversely affects the London interbank
market generally; or
(c)
the Agent is advised by Lenders holding at least 35% of the Total Commitment by
written notice (each, a “LIBO Suspension Notice”), such notice to be received by
the Agent no later than 12:00 noon (Toronto time) on the third Banking Day prior
to the date of the requested Drawdown, Rollover or Conversion, as the case may
be, that such Lenders have determined (acting reasonably) that the LIBO Rate
will not or does not adequately reflect the effective cost of funds to such
Lenders of United States Dollar deposits in such market for the relevant
Interest Period,

then the Agent shall give notice thereof to the Lenders and the Borrower as soon
as possible after such determination or receipt of such LIBO Suspension Notice,
as the case may be, and the Borrower shall, within one Banking Day after receipt
of such notice and in replacement of the Drawdown Notice or
Conversion/Rollover/Repayment Notice, as the case may be, previously given by
the Borrower, give the Agent a Drawdown Notice or a
Conversion/Rollover/Repayment Notice, as the case may be, which specifies the
Drawdown of any other Loan or the Conversion of the relevant LIBO Rate Loan on
the last day of the applicable Interest Period into any other Loan which would
not be affected by the notice from the Agent pursuant to this Section 12.6.
In the event the Borrower fails to give, if applicable, a valid replacement
Conversion/Rollover/Repayment Notice with respect to the maturing LIBO Rate
Loans which were the subject of a Conversion/Rollover/Repayment Notice, such
maturing LIBO Rate Loans shall be converted on the last day of the applicable
Interest Period into USBR Loans as if a valid replacement
Conversion/Rollover/Repayment Notice had been given to the Agent by the Borrower
pursuant to the provisions hereof. In the event the Borrower fails to give, if
applicable, a valid replacement Drawdown Notice with respect to a Drawdown
originally requested by way of a LIBO Rate Loan, then the Borrower shall be
deemed to have requested a Drawdown by way of a USBR Loan in the amount
specified in the original Drawdown Notice and, on the originally requested
Drawdown Date, the Lenders (subject to the other provisions hereof) shall make
available the requested amount by way of a USBR Loan.
Notwithstanding the foregoing, if the Agent (i) determines that the
circumstances described in clause (b) of this section have arisen and such
circumstances are unlikely to be temporary, (ii) determines that the
circumstances described in clause (b) of this section have not arisen but the
supervisor for the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which the LIBO Rate shall no longer be used for determining
interest rates for loans, (iii) is advised by the Required Lenders of their
determination in accordance with clause (c) of this Section 12.6, or (iv) new
syndicated loans have started to adopt a new benchmark interest rate, then the
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in Canada and
the United States at such time, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable, provided that to the extent that
the Agent determines that adoption





--------------------------------------------------------------------------------

Exhibit 10.1
114


of any portion of such market convention is not administratively feasible or
that no market convention for the administration of such alternate rate of
interest exists, the Agent shall administer such alternate rate of interest in a
manner determined by the Agent in consultation with the Borrower.
Notwithstanding anything to the contrary, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Agent shall not have received, within five (5) Banking Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. If a notice of an alternate rate of interest has been
given and no such alternate rate of interest has been determined, and (x) the
circumstances under clause (i) or (iii) above exist or (y) the specific date
referred to in clause (ii) has occurred (as applicable), the US Base Rate shall
apply without regard to clause (c) of the definition thereof and any requested
Drawdown by way of, Conversion into, or Rollover of, LIBO Rate Loans shall be
deemed to be a request for a USBR Loan in the same principal amount. If such
alternate rate of interest (determined as aforesaid) shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
12.7
Takeovers

(a)
Takeover Procedure. If the Borrower wishes to utilize, whether directly or
indirectly, Drawdowns under the Credit Facility to facilitate, assist or
participate in a Takeover by any Obligor or any Affiliate thereof:

(i)
at least 10 Banking Days prior to the delivery to the Agent of a Drawdown Notice
made in connection with a Takeover, an Authorized Officer of the Borrower will
notify the Agent in writing (who will then notify the Lenders) of the
particulars of the Takeover in sufficient detail to enable each Lender to
determine, in each Lender’s sole discretion, whether it will permit a Drawdown
to be utilized for such Takeover;

(ii)
if a Lender decides not to fund an Advance to be utilized for such Takeover,
then upon such Lender so notifying the Agent in writing (who will then notify
the Borrower), such Lender will have no obligation to fund such Advance
notwithstanding any other provision of this Agreement to the contrary; and

(iii)
each Lender will use reasonable commercial efforts to notify the Agent in
writing as soon as practicable (and in any event within 5 Banking Days of
receipt of the particulars thereof from the Agent) of its decision whether or
not to fund a proposed Takeover and if no such notice is delivered to the Agent
in such period, such Lender will be deemed to have elected not to fund,

and in the event that any Lender has such a conflict of interest and has elected
not to participate in the requested Advance, then upon the Agent so notifying
the Borrower, such Lender will have no obligation to provide Advances for such
Takeover notwithstanding any other provision of this Agreement to the contrary;
provided, however, that each Lender, which has, or is deemed to have, no such
conflict of interest will have an obligation, up to the amount of its
Commitment, to





--------------------------------------------------------------------------------

Exhibit 10.1
115


provide Advances for such Takeover, and any such Advance for such Takeover will
be provided by each Takeover Lender in accordance with the ratio that its
Commitment bears to the aggregate of the Commitments of all Lenders
participating in such Advance.
(b)
Takeover Loans. If an Advance under the Credit Facility is utilized for the
purposes of a Takeover and there are Lenders that have not funded such Advance
in accordance with Section 12.7(a), then following the making of any such
Advance and notwithstanding any other provision of this Agreement to the
contrary, all subsequent Advances under the Credit Facility shall be made
entirely by the Lenders not funding such Advance until such time as each
Lender’s Applicable Percentage of the Outstanding Principal under the Credit
Facility is equal to its Applicable Percentage of the Total Commitment; provided
that, for certainty, no Lender shall be required to make an Advance under a
Tranche if it does not have a Commitment thereunder.

ARTICLE 13    
EXPENSES, INDEMNIFICATION AND JUDGMENT CURRENCY
13.1
Expenses; Indemnity; Damage Waiver

(a)
Costs and Expenses.  The Borrower shall pay, within 30 days after notice from
the Agent:

(i)
all reasonable out-of-pocket expenses incurred by the Agent, including the
reasonable fees, charges and disbursements of primary counsel for the Agent
(including a single firm of local counsel in each appropriate jurisdiction) or
otherwise retained with the Borrower’s written consent (such written consent not
to be unreasonable withheld or delayed), in connection with the syndication of
the Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); and

(ii)
all reasonable out-of-pocket expenses incurred by the Agent or any Lender,
including the reasonable fees, charges and disbursements of primary counsel for
the Agent and the Lenders (including a single firm of local counsel in each
appropriate jurisdiction), in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b)
Indemnification by the Borrower.  The Borrower shall indemnify the Agent (and
any sub-agent thereof) and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and






--------------------------------------------------------------------------------

Exhibit 10.1
116


hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, even if joint or several, including the
reasonable fees, charges and disbursements of any counsel (on a full indemnity
basis) for any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party arising out of, in connection with, or as a result
of:
(i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation or non-consummation of the transactions
contemplated hereby or thereby;

(ii)
any Loan or the use or proposed use of the proceeds therefrom;

(iii)
any actual or alleged presence or Release of Hazardous Materials on or from any
Property owned or operated by any Obligor, or any of their respective
Subsidiaries, or any Environmental Claims related in any way to any Obligor, or
any of their respective Subsidiaries; or

(iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto,

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the bad faith, gross negligence or wilful
misconduct of such Indemnitee or an unexcused material breach of such
Indemnitee’s obligations under a Loan Document by such Indemnitee as determined
by a final non-appealable judgment of a court of competent jurisdiction, but
shall continue to apply to other Indemnitees, nor shall it be available in
respect of matters specifically addressed in Sections 12.1, 12.2 and 13.1(a). An
Indemnitee shall not settle any claim asserted against any Indemnitee by a third
party without the written consent of the Borrower, which consent shall not be
unreasonably delayed or withheld.
(c)
Reimbursement by Lenders.  To the extent that the Borrower for any reason fail
to indefeasibly pay any amount required under Section 13.1(a) or 13.1(b) to be
paid by it to the Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. The obligations of the






--------------------------------------------------------------------------------

Exhibit 10.1
117


Lenders under this paragraph (c) are subject to the other provisions of this
Agreement concerning several liability of the Lenders.
(d)
Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower shall not, and shall not permit any other Obligor
to, assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for indirect, special, consequential, punitive, aggravated
or exemplary damages (as opposed to direct damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby (or any breach thereof), the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that, nothing in this paragraph (d) shall relieve the Borrower
of any obligation it may have to indemnify an Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, provided that the Indemnitee has
used its usual and customary practices to avoid such use.

(e)
Payments.  Except as expressly set forth in this Section 13.1, all amounts due
under this Section 13.1 shall be payable promptly after demand therefor. A
certificate of the Agent or a Lender which sets forth the amount or amounts
owing to the Agent, Lender or a sub-agent or Related Party, as the case may be,
as specified in this Section 13.1, including reasonable detail of the basis of
calculation of the amount or amounts, and delivered to the Borrower shall be
conclusive absent manifest error.

(f)
Survival.  The provisions of this Section 13.1 shall survive the repayment of
the Outstandings and the cancellation of the Credit Facility.

13.2
Judgment Currency

(a)
If for the purpose of obtaining or enforcing judgment against the Borrower in
any court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 13.2 referred to
as the “Judgment Currency”) an amount due in Cdn. Dollars or United States
Dollars under this Agreement, the conversion shall be made at the rate of
exchange prevailing on the Banking Day immediately preceding:

(i)
the date of actual payment of the amount due, in the case of any proceeding in
the courts of any jurisdiction that will give effect to such conversion being
made on such date; or

(ii)
the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the date as of which such conversion is made






--------------------------------------------------------------------------------

Exhibit 10.1
118


pursuant to this Section 13.2 being hereinafter in this Section 13.2 referred to
as the “Judgment Conversion Date”).
(b)
If, in the case of any proceeding in the court of any jurisdiction referred to
in Section 13.2(a)(ii), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the Borrower shall pay such additional amount (if any) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Cdn. Dollars or United States Dollars, as the case may be,
which could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial order at the rate of exchange prevailing on the
Judgment Conversion Date.

(c)
Any amount due from the Borrower under the provisions of Section 13.2(b) shall
be due as a separate debt and shall not be affected by judgment being obtained
for any other amounts due under or in respect of this Agreement.

(d)
The term “rate of exchange” in this Section 13.2 means the Spot Rate.

ARTICLE 14    
AGENCY
14.1
Appointment and Authority

Each of the Lenders hereby irrevocably appoints RBC as Agent and to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and no Obligor
shall have rights as a third party beneficiary of any of such provisions.
14.2
Rights as a Lender

Each Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Each
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Obligor or any Affiliate thereof as if such Person
were not the Agent and without any duty to account to the Lenders.
14.3
Exculpatory Provisions






--------------------------------------------------------------------------------

Exhibit 10.1
119


(a)
The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:

(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents), but the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that
is contrary to any Loan Document or Applicable Law; and

(iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as the Agent or any of its
Affiliates in any capacity.

(b)
The Agent shall not be liable for any action taken or not taken by it:

(i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as is necessary, or as the Agent believes in good
faith is necessary, under the provisions of the Loan Documents); or

(ii)
in the absence of its own bad faith, gross negligence or wilful misconduct.

The Agent shall be deemed not to have knowledge of any Default unless and until
notice describing the Default or Event of Default is given to the Agent by the
Borrower or a Lender.
(c)
Except as otherwise expressly specified in this Agreement, the Agent shall not
be responsible for or have any duty to ascertain or inquire into:

(i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document;

(ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith;

(iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default;






--------------------------------------------------------------------------------

Exhibit 10.1
120


(iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document; or

(v)
the satisfaction of any condition specified in this Agreement, other than to
confirm receipt of items expressly required to be delivered to the Agent.

14.4
Reliance by Agent

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the Agent may
presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be Borrower’s
Counsel), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agent shall promptly
provide information to one another in order to carry out the purpose and intent
of this Agreement.
14.5
Indemnification of Agent

Each Lender agrees to indemnify the Agent and each Related Party and hold it
harmless (to the extent not reimbursed by the Borrower), rateably according to
its Applicable Percentage (and not jointly or jointly and severally) from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel, which may be
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or the transactions therein contemplated. However, no
Lender shall be liable for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the Agent’s bad faith, gross
negligence or wilful misconduct.
14.6
Delegation of Duties

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-Agent appointed by the Agent from among the Lenders and their respective
Affiliates. The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The provisions of this Article 14 and other provisions of this
Agreement for the benefit of the Agent shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility provided for herein as well as activities as the Agent.
14.7
Replacement of Agent






--------------------------------------------------------------------------------

Exhibit 10.1
121


(a)
The Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, such consent not to be
unreasonably withheld, to appoint a successor, which shall be a Lender having a
Commitment and having an office in Toronto, Ontario or Calgary, Alberta, or an
Affiliate of any such Lender with an office in Toronto, Ontario or Calgary,
Alberta. The Agent may also be removed at any time by the Required Lenders upon
45 days’ notice to the Agent and the Borrower as long as the Required Lenders,
with the consent of the Borrower, such consent not to be unreasonably withheld,
appoint and obtain the acceptance of a successor within such 45 days, which, in
the case of the Agent, shall be a Lender having an office in Toronto, Ontario or
Calgary, Alberta, or an Affiliate of any such Lender with an office in Toronto,
Ontario or Calgary, Alberta.

(b)
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, and with the consent of the Borrower, such consent not to be
unreasonably withheld, appoint a successor Agent meeting the qualifications
specified in Section 14.7(a), provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in the preceding paragraph.

(c)
Upon a successor’s appointment as the Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the former Agent, and the former Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided in the preceding paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the termination of the service of the former Agent, the
provisions of this Section 14.7 and of Section 13.1 shall continue in effect for
the benefit of such former Agent, its sub-Agent and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while such former Agent was acting as the Agent.

14.8
Non-Reliance on Agent and Other Lenders






--------------------------------------------------------------------------------

Exhibit 10.1
122


Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
14.9
Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by
Applicable Law, the remedies and any collateral security provided under the Loan
Documents to the Lenders are for the benefit of the Lenders collectively and
acting together and not severally and further acknowledges that its rights
hereunder and under any collateral security are to be exercised not severally,
but by the Agent upon the decision of the Required Lenders. Accordingly,
notwithstanding any of the provisions contained herein or in any collateral
security, each of the Lenders hereby covenants and agrees that it shall not be
entitled to take any action hereunder or thereunder with respect to the Credit
Facility including any declaration of Default or Event of Default hereunder or
thereunder but that any such action shall be taken only by the Agent with the
prior written agreement of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for in the Loan
Documents). Each of the Lenders hereby further covenants and agrees that upon
any such written agreement being given, it shall co-operate fully with the Agent
to the extent requested by the Agent. Notwithstanding the foregoing, in the
absence of instructions from the Lenders and where in the sole opinion of the
Agent, acting reasonably and in good faith, the exigencies of the situation
warrant such action, the Agent may without notice to or consent of the Lenders
take such action on behalf of the Lenders as it deems appropriate or desirable
in the interest of the Lenders.
14.10
Lender Decisions

The Lenders agree that all decisions as to actions to be or not to be taken, as
to consents or waivers to be given or not to be given, as to determinations to
be made and otherwise in connection with this Agreement and the Loan Documents,
shall be made upon the decision of the Required Lenders except in respect of a
decision or determination where it is specifically provided in this Agreement
that “all of the Lenders”, “all Lenders”, “each of the Lenders” or words to
similar effect, or the Agent alone, is to be responsible for same. Each of the
Lenders shall be bound by and agrees to abide by and adopt all decisions made as
aforesaid and covenants in all communications with the Borrower to act in
concert and to join in the action, consent, waiver, determination or other
matter decided as aforesaid.
14.11
Procedure for Funding Loans

The Agent shall make Loans available to the Borrower as required hereunder by
debiting the Agent’s Account to which the Lender’s Applicable Percentage of such
Loans have been credited in accordance with Section 2.9(b) (or causing such
account to be debited) and, in the absence of





--------------------------------------------------------------------------------

Exhibit 10.1
123


other arrangements agreed to by the Agent and the Borrower in writing, by
crediting the account of the Borrower or, at the expense of the Borrower,
transferring (or causing to be transferred) like funds in accordance with the
instructions of the Borrower as set forth in the Drawdown Notice or
Conversion/Rollover/Repayment Notice, as the case may be, in respect of each
Loan; provided that the obligation of the Agent hereunder to effect such a
transfer shall be limited to taking such steps as are commercially reasonable to
implement such instructions, which steps once taken shall constitute conclusive
and binding evidence that such funds were advanced hereunder in accordance with
the provisions relating thereto and the Agent shall not be liable for any
damages, claims or costs which may be suffered by the Borrower and occasioned by
the failure of such Loan to reach the designated destination.
14.12
Remittance of Payments

Except for amounts payable to the Agent for its own account, forthwith after
receipt of any repayment pursuant hereto or payment of interest or fees pursuant
to Article 4 or payment pursuant to Article 7, the Agent shall remit to each
Lender its Applicable Percentage of such payment.
14.13
Agent’s Clawback

(a)
Funding by Lenders; Presumption by Agent.  Unless the Agent shall have received
notice from a Lender prior to the proposed date of any Advance of funds that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the provisions of this Agreement concerning funding
by Lenders and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable advance available to the Agent, then such Lender
shall pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
a rate determined by the Agent in accordance with prevailing banking industry
practice on interbank compensation. If such Lender pays such amount to the
Agent, then such amount shall constitute such Lender’s Loan included in such
Advance. If such Lender does not do so forthwith, the Borrower shall pay to the
Agent forthwith on demand such corresponding amount with interest thereon at the
interest rate applicable to the Advance in question. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that has failed to make such payment to the Agent.

(b)
Payments by Borrower; Presumptions by Agent.  Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of any Lender hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the






--------------------------------------------------------------------------------

Exhibit 10.1
124


Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at a rate determined by
the Agent in accordance with prevailing banking industry practice on interbank
compensation.
14.14
Adjustments Among Lenders

(a)
Adjustments to Outstandings.  Each Lender agrees that, after delivery of a
notice of acceleration pursuant to Section 11.2 or the occurrence of an Event of
Default specified in Section 11.1(f) or 11.1(g), it will at any time and from
time to time upon the request of the Agent as required by any Lender purchase
portions of the Outstanding Principal owed to the other Lenders and make any
other adjustments which may be necessary or appropriate, so that the amount of
Outstanding Principal owed to each Lender, as adjusted pursuant to this
Section 14.14(a), will be equal to its Applicable Percentage of all Outstanding
Principal. For the purposes of this Section 14.14(a), any undrawn Commitments
shall be deemed to have been cancelled upon delivery of such notice of
acceleration or the occurrence of such specified Event of Default.

(b)
Application of Payments.  The Agent and the Lenders agree that, after delivery
of a notice of acceleration pursuant to Section 11.2 or the occurrence of an
Event of Default specified in Section 11.1(f) or 11.1(g), the amount of any
repayment made by the Borrower under this Agreement, and the amount of any
proceeds from the exercise of any rights or remedies of the Lenders under the
Loan Documents, which are to be applied against amounts owing hereunder, shall
be so applied in a manner so that, to the extent possible, the amount of the
Outstanding Principal owed to each Lender after giving effect to such
application and any adjustments made pursuant to Section 14.14(a) shall be equal
to its Applicable Percentage of all Outstanding Principal owed to all Lenders.

(c)
Further Assurances.  The Borrower agrees to be bound by and, at the request of
the Agent, to do all things necessary or appropriate to give effect to any and
all purchases and other adjustments made by and between the Lenders pursuant to
this Section 14.14, but shall incur no increased liabilities, in aggregate, by
reason thereof.

14.15
Agent and Defaulting Lenders

(a)
To the extent permitted by Applicable Law, each Defaulting Lender shall be
required to provide to the Agent cash in an amount, as shall be determined from
time to time by the Agent or any Fronting Lender, as the case may be, in its
discretion, equal to all obligations of such Defaulting Lender to the Agent or
such Fronting Lender, as the case may be, that are owing or may become owing
pursuant to this Agreement, including such Defaulting Lender’s obligation to
pay, on a pro rata basis, any indemnification or expense reimbursement amounts
not paid by the Borrower. Such cash shall be held by the Agent in one or more
Cash Collateral Accounts, which accounts shall be in the name of the Agent and
shall not be required to be interest






--------------------------------------------------------------------------------

Exhibit 10.1
125


bearing. The Agent shall be entitled to apply the foregoing cash in accordance
with Section 14.5.
(b)
In addition to the indemnity and reimbursement obligations in Section 14.5, each
Lender agrees to indemnify the Agent and hold it harmless (to the extent not
reimbursed by the Borrower) on a pro rata basis (and, in calculating the pro
rata basis, the Commitments of any Defaulting Lenders shall be excluded) any
amount that a Defaulting Lender fails to pay the Agent and which is due and
owing to the Agent pursuant to Section 14.5. Each Defaulting Lender agrees to
indemnify each other Lender for any amounts paid by such Lender and which would
otherwise be payable by the Defaulting Lender.

(c)
The Agent shall be entitled to set-off and/or withhold from any Defaulting
Lender’s pro rata portion of all payments received from the Borrower against
such Defaulting Lender’s obligations to make payments and fund Loans required to
be made by it and to purchase participations required to be purchased by it in
each case under this Agreement and the other Loan Documents. The Agent shall be
entitled to withhold and deposit in one or more non-interest bearing Cash
Collateral Accounts in the name of the Agent amounts (whether principal,
interest, fees or otherwise) received by the Agent and due to a Defaulting
Lender pursuant to this Agreement, for so long as such Lender is a Defaulting
Lender, which amounts shall be used by the Agent:

(i)
first, to reimburse the Agent for any amounts owing to it, in its capacity as
Agent, by the Defaulting Lender pursuant to any Loan Document;

(ii)
second, to the payment, on a pro rata basis, of any amounts owing by such
Defaulting Lender to the Fronting Lenders hereunder;

(iii)
third, to the reimbursement, on a pro rata basis, of any indemnity amounts owing
by such Defaulting Lender pursuant to Section 14.15(b);

(iv)
fourth, to Cash Collateralize all other contingent obligations of such
Defaulting Lender to the Agent or any Fronting Lenders owing pursuant to this
Agreement in such amount as shall be determined from time to time by the Agent
or any Fronting Lenders in its discretion, including such Defaulting Lender’s
obligation to pay, on a pro rata basis, any indemnification or expense
reimbursement amounts not paid by the Borrower; and

(v)
fifth, to fund from time to time such Defaulting Lender’s pro rata portion of
Loans,

provided that any such funds in excess of such Defaulting Lender’s defaulted
obligations shall be paid to the Defaulting Lender.
(d)
For greater certainty and in addition to the foregoing, neither the Agent nor
any of its Affiliates nor any of their respective shareholders, officers,
directors, employees,






--------------------------------------------------------------------------------

Exhibit 10.1
126


agents or representatives shall be liable to any Lender (including a Defaulting
Lender) for any action taken or omitted to be taken by it in connection with
amounts payable by the Borrower to a Defaulting Lender and received and
deposited by the Agent in a cash collateral account and applied in accordance
with the provisions of this Agreement, save and except for the bad faith, gross
negligence or wilful misconduct of the Agent.
ARTICLE 15    
GENERAL
15.1
Notices: Effectiveness; Electronic Communication

(a)
Notices Generally. All notices and other communications provided for in
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile to
the addresses or facsimile numbers specified:

(i)
in the case of the Agent, as follows

Royal Bank of Canada, as Agent

20 King Street West, 4th Floor
Toronto, ON M5H 1C4
Attention: Manager, Agency

Facsimile: (416) 842-4023

Email: rbcmagnt@rbccm.com
(ii)    in the case of the Borrower, as follows:
Kinder Morgan Cochin ULC

Suite 2700, 300 – 5th Avenue S.W.

Calgary, AB T2P 5J2
Attention: Assistant General Counsel

Facsimile: (403) 514-6622





--------------------------------------------------------------------------------

Exhibit 10.1
127


(iii)
in the case of an Obligor other than the Borrower, in care of the Borrower; and

(iv)
in the case of a Lender, in its Administrative Questionnaire provided to the
Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given on a Banking Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Banking Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 15.1(b), shall be effective as
provided therein.
(b)
Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender of
Loans to be made if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)
Change of Address, Etc.  Any party hereto may change its address, facsimile
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

15.2
Assigns

(a)
Assigns Generally. Except as permitted hereunder, no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer






--------------------------------------------------------------------------------

Exhibit 10.1
128


any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 15.2(b), (ii) by way of participation
in accordance with the provisions of Section 15.2(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 15.2(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Indemnitees,
Participants to the extent provided in Section 15.2(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)
Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

(i)
except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment being assigned (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the Equivalent Amount in Canadian Dollars of the
Outstanding Principal of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
Cdn.$10,000,000 (and in each case increments of Cdn.$10,000,000 in excess
thereof) (or, if less, all of such Lender’s remaining Loans and applicable
Commitments under the Credit Facility) and the minimum amount of any Commitment
retained, if any, by the assigning Lender shall be not less than Cdn.$10,000,000
unless each of the Agent (and in the case of the assignment of any part of the
Syndicated Tranche, the Fronting Lenders) and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents to a lower
amount (each such consent not to be unreasonably withheld or delayed);

(ii)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Outstanding Principal or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate credits on a non-pro rata basis;






--------------------------------------------------------------------------------

Exhibit 10.1
129


(iii)
any assignment must be approved by the Agent and, in the case of an assignment
of all or any portion of a Syndicated Tranche Commitment each Fronting Lender,
(such approval not to be unreasonably withheld or delayed) unless:

(A)
the proposed assignee is itself already a Lender (other than a Defaulting
Lender) acting through a branch in Canada, or

(B)
the proposed assignee is an Affiliate of a Lender or an Approved Fund with
respect to a Lender, and such Lender has agreed not to be released from its
obligations under this Agreement;

(iv)
any assignment must be approved by the Borrower (such approval not to be
unreasonably withheld or delayed) unless:

(A)
the proposed assignee is itself already a Lender (other than a Defaulting
Lender) acting through a branch in Canada,

(B)
the proposed assignee is an Affiliate of a Lender or an Approved Fund with
respect to a Lender, and such Lender has agreed not to be released from its
obligations under this Agreement and such assignment will not increase the
amounts payable by the Borrower in connection with any withholding Taxes, or

(C)
an Event of Default has occurred and is continuing; and

(v)
the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500.00 (unless waived by the Agent) and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 15.2(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
the other Loan Documents, including any collateral security, and, unless the
assigning Lender has agreed otherwise, the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article 12 and
Section 13.1, and shall continue to be liable for any breach of this Agreement
by such Lender, with respect to facts and circumstances occurring prior to the
effective date of such Assignment and Assumption. Any assignment or transfer by





--------------------------------------------------------------------------------

Exhibit 10.1
130


a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 15.2(d). Any payment by an assignee to an assigning Lender in connection
with an assignment or transfer shall not be or be deemed to be a repayment by
the Borrower or a new Loan to the Borrower.
(c)
Register.  The Agent shall maintain at one of its offices in Toronto, Ontario or
Calgary, Alberta a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (each, a “Register”). The entries
in each Register shall be conclusive, absent manifest error, and the Borrower,
the Agent and the Lenders may treat each Person whose name is recorded in a
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d)
Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person, a Defaulting Lender, an Obligor or any Affiliate of an Obligor)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Outstanding Principal owing to it); provided that:

(i)
such Lender’s obligations under this Agreement shall remain unchanged;

(ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations;

(iii)
the Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and

(iv)
such Person is not a Disqualified Lender.

Any payment by a Participant to a Lender in connection with a sale of a
participation shall not be or be deemed to be a repayment by the Borrower or a
new Loan to the Borrower.
Subject to Section 15.2(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Article 12 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 15.2(b);
provided that no Participant shall be entitled to receive any amount which the
transferor Lender would not have been entitled to receive in such circumstances
nor any greater amount pursuant to





--------------------------------------------------------------------------------

Exhibit 10.1
131


either such Section than the transferor Lender would have been entitled to
receive in respect of such amount of the participation transferred by such
transferor Lender to such participant had no such transfer occurred.
(e)
Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 12.1 and 12.2 than the Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. The agreement or consent of a
Participant shall not be required for any amendment or waiver of the Loan
Documents.

(f)
Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender to any Governmental Authority, but no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

15.3
Governing Law; Jurisdiction; Etc.

(a)
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Alberta and the federal laws of Canada
applicable in that Province.

(b)
Submission to Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its Property, to the non-exclusive
jurisdiction of the courts of the Province of Alberta, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Obligor or its properties in the courts of any other
jurisdiction.

(c)
Waiver of Venue.  Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.






--------------------------------------------------------------------------------

Exhibit 10.1
132


15.4
Waiver of Jury Trial

Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by Applicable Law, any right it may have to a trial by jury in
any legal action, proceeding or counterclaim directly or indirectly arising out
of or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in this Section.
15.5
Counterparts; Integration; Effectiveness; Electronic Execution

(a)
Counterparts: Effectiveness.  This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, and all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it has been executed
by the Agent and each of the other parties hereto and when the Agent has
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or by sending a scanned copy by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b)
Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law.

15.6
Treatment of Certain Information: Confidentiality

(a)
Each of the Agent and the Lenders acknowledges the confidential nature of the
Information (as defined below) and agrees to maintain the confidentiality of the
Information and prevent the disclosure thereof, except that Information may be
disclosed:

(i)
its Affiliates and its and its Affiliates’ respective partners, directors,
officers, employees, agents, professional advisors and representatives to the
extent reasonably required to be disclosed thereto (provided that such Persons
to whom such disclosure is made shall be under a like duty of confidentiality to
that contained in this Section 15.6 and further provided that the Agent or the
Lender, as the case may be, providing the Information shall be responsible for
any breach by such Person of the aforementioned like duty of confidentiality);






--------------------------------------------------------------------------------

Exhibit 10.1
133


(ii)
if, in the reasonable opinion of the Agent or such Lender, such disclosure is
required by any regulatory authority having jurisdiction over it (including any
self-regulatory authority);

(iii)
if, in the reasonable opinion of the Agent or such Lender, such disclosure is
required by Applicable Laws or regulations or by any subpoena or similar legal
process;

(iv)
to any other Lender or their respective counsel and advisors;

(v)
in connection with the exercise of any remedies, or the enforcement of any
rights, hereunder or under any other Loan Document or in connection with any
suit, action or proceeding initiated by the Agent and the Lenders or commenced
by the Borrower the issues of which touch on the Information, in each case,
relating to this Agreement or any other Loan Document but only to the extent
such disclosure is necessary to the initiation or defense of such suit, action
or proceeding;

(vi)
subject to an agreement containing provisions substantially the same as those of
this Section 15.6, to:

(A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement; or

(B)
any actual or prospective insurers, re-insurers or counterparty (or its
advisors) to any swap, derivative, credit-linked note or similar transaction
relating to any Obligor;

(vii)
with the written consent of the Borrower; or

(viii)
to the extent such Information:

(A)
becomes publicly available other than as a result of a breach of this
Section 15.6 (including, for certainty, by a breach of this Section 15.6 by a
Person for which the applicable Lender or the Agent is responsible); or

(B)
becomes available to the Agent or any Lender on a non-confidential basis from a
source other than an Obligor, provided that the Agent or such Lender can show
that such Information was, prior to the receipt thereof from an Obligor,
lawfully in the Agent’s or such Lender’s possession from such source and not
then subject to any obligation on its part to the Borrower to maintain
confidentiality.

(b)
For purposes of this Section, “Information” means all financial, operational and
other information and data received in connection with this Agreement or any
other






--------------------------------------------------------------------------------

Exhibit 10.1
134


Loan Document from any Obligor, KMI or any Affiliate of KMI relating to any KMI,
any Obligor or any Affiliate of the foregoing or in respect of any of their
respective businesses.
15.7
Nature of Obligation under this Agreement

(a)
The obligations of each Lender and of the Agent under this Agreement are
several. The failure of any Lender to carry out its obligations hereunder shall
not relieve the other Lenders, the Agent or the Borrower of any of their
respective obligations hereunder.

(b)
Subject to and without derogating from the operation of Sections 14.15 and
15.11, neither the Agent nor any Lender shall be responsible for the obligations
of any other Lender hereunder.

15.8
Benefit of the Agreement

This Agreement shall enure to the benefit of and be binding upon the Borrower,
the Lenders, the Fronting Lenders, the Agent and their respective successors and
permitted assigns.
15.9
Severability

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
15.10
Amendments and Waivers

Any provision of this Agreement may be amended only if the Borrower and the
Required Lenders so agree in writing and, except as otherwise specifically
provided herein, may be waived only if the Required Lenders (or the Agent on
their behalf) so agree in writing, provided that:
(a)
an amendment or waiver which changes or relates to:

(i)
increases in the Total Commitment or any Lender’s Commitment;

(ii)
decreases in the amounts or rates of, or deferral of the dates of any scheduled
or mandatory payment of principal, interest, Bankers’ Acceptance fees, LC Fees
or standby fees; or

(iii)
decreases in the amount of, or deferral of the dates of payment of, any fees
payable hereunder (other than fees payable for the account of the Agent or the
LC Issuers),

shall require the agreement or waiver of each Lender directly and adversely
affected thereby and also (in the case of an amendment) of the other parties
hereto;





--------------------------------------------------------------------------------

Exhibit 10.1
135


(b)
an amendment or waiver which changes or relates to:

(i)
the definition of “Required Lenders”;

(ii)
any provision hereof that requires treatment of Lenders on a pro rata basis or
according to each Lender’s Applicable Percentage;

(iii)
any provision hereof contemplating or requiring consent, approval or agreement
of “all Lenders”, “each Lender”, “all of the Lenders” or similar expressions or
permitting waiver of conditions or covenants or agreements by “all Lenders” or
similar expressions;

(iv)
the provisions of Section 11.1(a) or 11.1(b)(i), (ii) or (iii);

(v)
any release or discharge of any Obligor Guarantee (other than as expressly
permitted hereby);

(vi)
the definition of “Maturity Date”;

(vii)
an assignment or transfer by the Borrower of any or all of its rights and
obligations under any Loan Document;

(viii)
any alteration of the amount, currency, or mode of calculation of any principal,
interest or other amounts owing hereunder; or

(ix)
this Section 15.10,

shall require the agreement or waiver of all of the Lenders and also (in the
case of an amendment) of the other parties hereto;
(c)
an amendment or waiver which changes or relates to the rights and/or obligations
of the Agent shall also require the agreement of the Agent thereto;

(d)
an amendment or waiver which changes or relates to the rights and/or obligations
of a LC Issuer shall also require the agreement of the applicable LC Issuer
thereto; and

(e)
an amendment or waiver which changes or relates to the rights and/or obligations
of the Operating Lender in its capacity as such shall also require the agreement
of the Operating Lender thereto.

Any such waiver and any consent by the Agent, any Lender, the Required Lenders,
all affected Lenders or all of the Lenders (as applicable) under any provision
of this Agreement must be in writing and may be given subject to any conditions
deemed appropriate by the Person giving that waiver or consent. Any waiver or
consent shall be effective only in the instance and for the purpose for which it
is given.





--------------------------------------------------------------------------------

Exhibit 10.1
136


15.11
Defaulting Lenders

(a)
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(i)
the standby fees payable pursuant to Section 4.6 shall cease to accrue on the
unused portion of the Commitment of such Defaulting Lender;

(ii)
a Defaulting Lender shall not be included in determining whether, and the
Commitment and proportion of Outstanding Principal under any or all of the
Credit Facility of such Defaulting Lender shall not be included in determining
whether, all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 15.10), provided that any waiver or amendment requiring the consent of
all Lenders or each affected Lender that (A) materially and adversely affects
such Defaulting Lender differently than other affected Lenders, (B) increases
the Commitment or extends the Maturity Date of such Defaulting Lender, or (C)
relates to the matters set forth in Sections 15.10(a), 15.10(b)(iii) and
15.10(b)(ix) shall require the consent of such Defaulting Lender; and

(iii)
for the avoidance of doubt, the Borrower shall retain and reserve its other
rights and remedies respecting each Defaulting Lender.

(b)
If any Lender fails to fund its Applicable Percentage of an Advance under the
Syndicated Tranche, then each other Syndicated Lender shall fund a portion of
such Lender’s unfunded Applicable Percentage of such Advance in an amount equal
to its Applicable Percentage (and, in calculating a Lender’s Applicable
Percentage, the Commitment of any Defaulting Lender shall be excluded) of such
unfunded portion of such Advance; provided that, for certainty, no Lender shall
be obligated by this Section 15.11 to make or provide an Advance which would
result in the Outstanding Principal owing to it being in excess of its
Commitment after taking into account any re-allocations pursuant to
Section 15.11(d).

(c)
If the re-allocation described in subparagraph (b) above cannot be effected, or
can only partially be effected, then (to the extent permitted by Applicable Law)
such Defaulting Lender shall, within 1 Banking Day following notice by the
Agent, provide Cash Collateral to the Agent for such Defaulting Lender’s
Applicable Percentage of such Advance (after giving effect to any partial
re-allocation pursuant to subparagraph (b) above) for so long as such Advance is
outstanding.

(d)
If any Fronted Letters of Credit are outstanding at the time that a Syndicated
Lender becomes a Defaulting Lender (such Defaulting Lender’s Applicable
Percentage of the Equivalent Amount in Canadian Dollars of the Outstanding
Principal of such Letters of Credit is the “Defaulting Lender Exposure”), then:






--------------------------------------------------------------------------------

Exhibit 10.1
137


(i)
to the extent the Defaulting Lender has not provided Cash Collateral for its
Defaulting Lender Exposure pursuant to Section 15.11(c) above, such Defaulting
Lender Exposure shall be re-allocated among the non-Defaulting Lenders under the
Syndicated Tranche for the purposes of Section 6.1 in accordance with their
respective Applicable Percentages thereunder (and, in calculating a Lender’s
Applicable Percentage, the Commitment of any Defaulting Lender shall be
excluded); but, for each non-Defaulting Lender, such re-allocation may only be
effected if and to the extent that the sum of (A) any non-Defaulting Lender’s
Applicable Percentage of all outstanding Advances under the Syndicated Tranche,
plus (B) such non-Defaulting Lender’s rateable share (after giving effect to the
reallocation contemplated herein) of the Defaulting Lender’s Exposure, does not
exceed such Defaulting Lender’s Commitment under the Syndicated Tranche;

(ii)
if the re-allocation described in clause (i) above cannot be effected, or can
only partially be effected, then the Borrower shall within one Banking Day
following notice by a Fronting Lender prepay outstanding Letters of Credit (by
the provision of Cash Collateral to the Agent) to the extent necessary to allow
a full reallocation of the Defaulting Lender Exposure as aforesaid; and

(iii)
if the Applicable Percentages of the non-Defaulting Lenders are re-allocated
pursuant to this Section 15.11(d), then the LC Fees payable to the Lenders
pursuant to Section 4.5 shall be adjusted to give effect to such re-allocations
in accordance with each such non-Defaulting Lender’s Applicable Percentages and
if the Borrower provides Cash Collateral pursuant to clause (ii) above, then the
Borrower shall not be required to pay the LC Fees or fronting fees attributable
to the Cash Collateralized exposure of such Letters of Credit.

Subject to Section 15.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(e)
If any Syndicated Lender shall cease to be a Defaulting Lender, then, upon
becoming aware of the same, the Agent shall notify the other Syndicated Lenders
and (in accordance with the written direction of the Agent) such Syndicated
Lender (which has ceased to be a Defaulting Lender) shall purchase, and the
other Syndicated Lenders shall on a pro rata basis sell and assign to such
Lender, portions of such Loans equal in total to such Lender’s Applicable
Percentage share thereof without regard to subsection (b) of this Section 15.11.

(f)
Each Defaulting Lender hereby indemnifies the Borrower for any losses, claims,
costs, damages or liabilities (including reasonable out-of-pocket expenses and
reasonable legal fees on a solicitor and his own client basis) incurred by the
Borrower






--------------------------------------------------------------------------------

Exhibit 10.1
138


as a result of such Defaulting Lender failing to comply with the terms of this
Agreement, including any failure to fund its portion of any Loans required to be
made by it hereunder.
15.12
Further Assurances

The Borrower shall, and shall cause each other Borrower Group Member to, the
Lenders and the Agent shall promptly cure any default by it or defect in the
execution and delivery of this Agreement, the other Loan Documents or any of the
agreements provided for hereunder to which it is a party. The Borrower at their
expense shall, as promptly practicable, execute and deliver to the Agent, upon
request by the Agent (acting reasonably), all such other and further deeds,
agreements, opinions, certificates, instruments, affidavits, registration
materials and other documents reasonably necessary for its compliance with, or
accomplishment of its respective covenants and agreements hereunder or more
fully to state its respective obligations as set out herein or to make any
registration or recording, or to file any notice or to obtain any consent, all
as may be necessary or appropriate in connection therewith, in the judgment of
the Agent, acting reasonably.
15.13
Time of the Essence

Time shall be of the essence of this Agreement.
15.14
Anti-Money Laundering Legislation

(a)
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act) or
any other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” Applicable Laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), it may be required to
obtain, verify and record information that identifies each Obligor, which
information includes the name and address of each such Person and such other
information that will allow such Lender or the Agent, as applicable, to identify
each such Person in accordance with AML Legislation (including, information
regarding such Person’s directors, authorized signing officers, or other Persons
in control of each such Person). The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as may be
reasonably requested by the Agent or any Lender in order to assist the Agent and
the Lenders in maintaining compliance with AML Legislation. The Borrower shall
promptly provide all such information, to the extent commercially reasonable,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Agent (for itself and not on behalf of any
Lender), or any prospective assignee of a Lender or the Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.






--------------------------------------------------------------------------------

Exhibit 10.1
139


(b)
If, upon the written request of any Lender, the Agent (for itself and not on
behalf of any Lender) has ascertained the identity of an Obligor or any
authorized signatories of such Person for the purposes of applicable
AML Legislation on such Lender’s behalf, then the Agent:

(i)
shall be deemed to have done so as the Agent for such Lender, and this Agreement
shall constitute a “written agreement” in such regard between such Lender and
the Agent within the meaning of applicable AML Legislation; and

(ii)
shall provide to such Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

(c)
Notwithstanding anything to the contrary in this Section 15.14, each of the
Lenders agrees that the Agent has no obligation to ascertain the identity of an
Obligor or any authorized signatories of such Person, on behalf of any Lender,
or to confirm the completeness or accuracy of any information it obtains from
any such Person or any such authorized signatory in doing so.

15.15
Platform

(a)
The Borrower agrees that the Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the Lenders by posting the
Communications on Debtdomain, IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”).

(b)
The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Agent or any of its Affiliates (collectively, the “Agent Parties”)
have any liability to the Borrower or any of its Subsidiaries, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Subsidiary’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower or any Subsidiary thereof provides to the Agent
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Agent or any Lender by means of electronic communications
pursuant to this Section 15.15, including through the Platform.








--------------------------------------------------------------------------------

Exhibit 10.1
140


15.16
No Fiduciary Duty

(a)
The Agent, each Lender and their respective Affiliates (collectively, solely for
purposes of this Section 15.16, the “Lenders”), may have economic interests that
conflict with those of the Obligors and/or their respective Affiliates. The
Borrower agrees that nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, their Subsidiaries and
their Affiliates, on the other hand. The Borrower acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other hand, and (ii) in connection therewith and with the process leading
thereto, (A) no Lender has assumed an advisory or fiduciary responsibility in
favour of the Borrower, its Subsidiaries or their Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (B) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, shareholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to it, in connection with such transactions or the
process leading thereto.

(b)
The Borrower acknowledges that (i) each Lender may be involved in a broad range
of activities (including providing debt financing, equity capital, financial
advisory or other services to other Persons) in respect of which the Borrower
Group Members and/or their respective Affiliates may have conflicting interests
regarding the Credit Facility or otherwise and (ii) no Lender has any obligation
to (A) disclose such other activities to the Borrower or (B) use in connection
with the Credit Facility, or furnish to the Borrower confidential information
obtained by such Lender from such other Persons.

15.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:





--------------------------------------------------------------------------------

Exhibit 10.1
141


(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

15.18
Credit Agreement Governs

For certainty, in the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the other Loan Documents, the
provisions of this Agreement which relate to the respective rights and
obligations of the Borrower Group Members, on the one hand, and the Agent and
the Lenders, on the other hand in respect of the Credit Facility, to the extent
of the conflict or inconsistency, shall govern and prevail.
15.19
Whole Agreement

This Agreement and the other Loan Documents constitute the whole and entire
agreement between the parties hereto regarding the subject matter hereof and
thereof and cancel and supersede any prior agreements (including any commitment
letters), undertakings, understandings, declarations, commitments,
representations, written or oral, in respect thereof.
[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------


Exhibit 10.1
142


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
BORROWER:
 
KINDER MORGAN COCHIN ULC
 
 
By:
/s/ Anthony Ashley
 
Name: Anthony Ashley
 
Title: Vice President
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.1
143




AGENT:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Susan Khokher
 
Name: Susan Khokher
 
Title: Manager, Agency
 
 
 
 
By:
/s/ Mike Gaudet
 
Name: Mike Gaudet
 
Title: Authorized Signatory








--------------------------------------------------------------------------------

Exhibit 10.1
144




LENDERS:
 
ROYAL BANK OF CANADA
 
 
By:
/s/ Mike Gaudet
 
Name: Mike Gaudet
 
Title: Authorized Signatory
 
 
 
 





THE TORONTO-DOMINION BANK
 
 
By:
/s/Anil Nayak
 
Name: Anil Nayak
 
Title: Director
 
 
 
 
By:
/s/ Craig DeBellefeuille
 
Name: Craig DeBellefeuille
 
Title: Director








--------------------------------------------------------------------------------


Exhibit 10.1




Schedule A

TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF AUGUST 31, 2018
LENDERS AND COMMITMENTS
Lender
Syndicated Tranche Commitments
Operating Tranche Commitments
Total
Royal Bank of Canada


$225,000,000




$25,000,000


Cdn.$250,000,000.00
The Toronto-Dominion Bank


$250,000,000


 
Cdn.$250,000,000.00
Total
Cdn.$475,000,000


Cdn.$25,000,000


Cdn.$500,000,000.00







C-1



--------------------------------------------------------------------------------


Exhibit 10.1




Schedule B    
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF AUGUST 31, 2018
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Eligible Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, supplemented or otherwise modified or restated from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other Loan Documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any Obligor Guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other Loan Documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor: ________________________

2.
Assignee: ________________________


[and is an Affiliate/Approved Fund of [identify Lender]]


B-1



--------------------------------------------------------------------------------

Exhibit 10.1


3.
Borrower: ________________________

4.
Credit Agreement: The Credit Agreement made as of August 31, 2018 among Kinder
Morgan Cochin ULC, as Borrower, the Lenders from time to time party thereto and
Royal Bank of Canada as Administrative Agent, as amended, supplemented or
otherwise modified or restated from time to time.

5.
Assigned Interest:

Credit Facility / Tranche Assigned
Aggregate
Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$n
$n
%n
 
$n
$n
%n
 
$n
$n
%n



6.
[Trade Date: _______________________]

DATED this _____ day of _________________, 20____ (the “Effective Date”). [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR:
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
 
 
Name:
Title:
 
 
 
By:
 
 
 
 
 
Name:
Title:





B-2



--------------------------------------------------------------------------------

Exhibit 10.1


 
 
ASSIGNEE:
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
 
 
Name:
Title:
 
 
 
By:
 
 
 
 
 
Name:
Title:



[Consented to and] Accepted:
 
 
ROYAL BANK OF CANADA, as Administrative Agent
 
 
 
By:
 
 
 
 
 
Name:
Title:
 
 
 
By:
 
 
 
 
 
Name:
Title:



[Consented to:]
 
 
[NAME OF PARTY] [NTD: Insert signature lines for Borrower and each Fronting
Lender if required pursuant to section 15.2(b)]
 
 
 
By:
 
 
 
 
 
Name:
Title:







B-3



--------------------------------------------------------------------------------

Exhibit 10.1




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
ARTICLE 1    
REPRESENTATIONS AND WARRANTIES.
1.
Assignor. The Assignor: (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any other
Obligor, any of the Subsidiaries or Affiliates of the Borrower or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any other Obligor, any of the Subsidiaries or
Affiliates of the Borrower or any other Person of any of their respective
obligations under any Loan Document.

2.
Assignee. The Assignee: (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.4 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

3.
Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to, on or after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the



B-4



--------------------------------------------------------------------------------

Exhibit 10.1


Agent for periods prior to the Effective Date or with respect to the making of
this assignment directly between themselves.
4.
General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law governing the Credit Agreement.





B-5



--------------------------------------------------------------------------------


Exhibit 10.1


    
Schedule C    
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF AUGUST 31, 2018
FORM OF COMPLIANCE CERTIFICATE
TO:
Royal Bank of Canada, as Agent 
20 King Street West, 4th Floor
Toronto, ON M5H 1C4 
Attention: Manager Agency 
Telecopier: (416) 842-4023
AND TO:
The Lenders
Re:
Credit Agreement made as of August 31, 2018 among Kinder Morgan Cochin ULC as
Borrower (the “Borrower”), those persons party thereto from time to time in
their capacities as lenders, and Royal Bank of Canada, as administrative agent
(such credit agreement, as it may be amended, supplemented or otherwise modified
or restated from time to time, referred to as the “Credit Agreement”).




--------------------------------------------------------------------------------



1.
This Compliance Certificate is given pursuant to Section 9.4(a)(iii) of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
have the meanings given to them by the Credit Agreement.

2.
I am the duly appointed [Chief Executive Officer/ President/ Chief Financial
Officer/ Treasurer/Controller/Vice President Finance/ OTHER AUTHORIZED OFFICER]
of the Borrower, and hereby certify in such capacity and not in my personal
capacity, after making due inquiry, that:

(a)
no Default or Event of Default has occurred and is continuing [except as
described in Annex n hereto];

(b)
the Restricted Subsidiaries are: n [and];

(c)
as at the end of the Fiscal Quarter ending n, the ratio of Consolidated Total
Funded Debt to EBITDA is n, and attached hereto as Exhibit 1 are the detailed
particulars of the manner in which the above were calculated [; and] OR[.]

(d)
[as at the end of the Fiscal Quarter ending n, the ratio of Consolidated EBITDA
to Consolidated Interest Expense is n, and attached hereto as Exhibit 1 are the
detailed particulars of the manner in which the above were calculated;] [NTD: If
applicable]

(e)
as at the end of the Fiscal Quarter ending [____]:





C-1

--------------------------------------------------------------------------------

Exhibit 10.1


(i)
The aggregate amount of Restricted Subsidiary Debt plus (for certainty, without
duplication) the aggregate amount of consolidated Funded Debt of the Borrower
Group Members secured by Permitted Liens set forth in subparagraph (w) of the
defined term “Permitted Liens” was n, which was equal to n% of Consolidated
Tangible Assets; and

(ii)
the Borrower Group Members directly own not less than 85% of the Consolidated
Tangible Assets.

and attached hereto as Exhibit 1 are the detailed particulars of the manner in
which the above were calculated.
3.
[Attached herewith is an updated organizational chart of KMCL, the Borrower and
all of their respective Subsidiaries, which organizational chart is accurate as
of the date hereof. / There have been no changes to the organizational chart of
KMCL, the Borrower and all of their respective Subsidiaries since the last
organizational chart provided to the Agent.] [NTD: This subparagraph to be
included in the Compliance Certificate delivered with the annual Financial
Statements delivered pursuant to Section 9.4(a)(i).]

DATED this ______ day of _____________________, 20___.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:





C-2



--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT 1 TO THE KINDER MORGAN COCHIN ULC COMPLIANCE CERTIFICATE DATED
________________


Calculation of:     (1) Consolidated Total Funded Debt
(2) [Consolidated Interest Expense]
(3) Consolidated EBITDA
(4) Consolidated Tangible Assets
(5) Restricted Subsidiary Debt
(6) Funded Debt Secured by Permitted Liens set forth in subparagraph (w) of the
defined term “Permitted Liens”




C-3



--------------------------------------------------------------------------------


Exhibit 10.1


    
Schedule D    
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF AUGUST 31, 2018
FORM OF CONVERSION / ROLLOVER / REPAYMENT NOTICE
TO:
Royal Bank of Canada, as Agent 
20 King Street West, 4th Floor
Toronto, ON M5H 1C4 
Attention: Manager, Agency 
Telecopier: (416) 842-4023
RE:
Credit Agreement made as of August 31, 2018 among Kinder Morgan Cochin ULC, as
the Borrower, those persons party thereto as Lenders, and Royal Bank of Canada,
as Agent (such credit agreement, as it may be amended, supplemented or otherwise
modified or restated from time to time, referred to as the “Credit Agreement”).




--------------------------------------------------------------------------------

1.
Pursuant to Section [2.4 / 7.2 / 7.3] of the Credit Agreement, the undersigned
hereby irrevocably notifies the Agent that it will be:

(a)
rolling over part or all of a Loan under the Credit Facility described as
follows:

Tranche: _________________________________________________________
Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________
into another Loan of the same type described as: __________________________
Interest Period (if applicable): _________________________________________
Note:
(1)    If only part of maturing Loan is rolled over, please indicate.




or;
(b)
converting part or all of the Loan under the Credit Facility described as
follows:

Tranche: _________________________________________________________


D-1



--------------------------------------------------------------------------------

Exhibit 10.1


Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________
into another Loan of the same type described as: __________________________
Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________
effective the _______ day of ___________________________, ______________.
Note:
(1)    If only part of maturing Loan is being converted, please indicate.




(c)
repaying part or all of the Loan under the Credit Facility described as follows:

Tranche: _________________________________________________________
Type of Loan: _____________________________________________________
Principal Amount(1): ________________________________________________
Interest Period (if applicable): _________________________________________
on the _______ day of ___________________________, ______________.
Note:
(1)    If only part of Loan is being repaid, please indicate.




2.
[For Drawdowns of Bankers’ Acceptances:] The Bankers’ Acceptance(s) to be issued
and accepted by the Schedule I Lenders in connection with such requested
[Conversion] / [Rollover] shall be [self-marketed by the Borrower pursuant to
Section 5.3(b) of the Credit Agreement / purchased by the Schedule I Lenders for
their own account pursuant to Section 5.3(c) of the Credit Agreement].

3.
The undersigned certifies to the Agent and the Lenders that as of the date of
this Notice, no Default or Event of Default exists nor will a Default or Event
of Default result after giving effect to the proposed Rollover, Conversion or
repayment of the type provided herein.

4.
This Notice is irrevocable.



D-2



--------------------------------------------------------------------------------

Exhibit 10.1


5.
Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

[Signature follows on next page]


D-3



--------------------------------------------------------------------------------

Exhibit 10.1




DATED this ______ day of __________________, _________ at _______ a.m. Calgary,
Alberta time.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:







D-4



--------------------------------------------------------------------------------


Exhibit 10.1


    
Schedule E    
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF AUGUST 31, 2018
FORM OF DISCOUNT NOTE
Cdn$_____________________
Date: ___________________



FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
____________________, 20_____, to or to the order of [NAME OF NON-ACCEPTANCE
LENDER] (“Holder”), the sum of Cdn$___________________________ with no interest
thereon.
The undersigned hereby waives presentment, protest and notice of every kind and
waives any defences based upon indulgences which may be granted to the
undersigned by the Holder and any days of grace.
This promissory note evidences a BA Equivalent Advance, as defined in the Credit
Agreement made as of August 31, 2018 among Kinder Morgan Cochin ULC, as
Borrower, the persons party thereto from time to time in their capacities as
lenders and Royal Bank of Canada as administrative agent (such credit agreement,
as it may be amended, supplemented or otherwise modified or restated from time
to time, referred to as the “Credit Agreement”) and constitutes evidence of
indebtedness to the Holder arising from such BA Equivalent Advance. Payment of
this note shall be made at the account designated by the Agent pursuant to the
Credit Agreement. This note is subject to the terms of the Credit Agreement.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:







E-1



--------------------------------------------------------------------------------


Exhibit 10.1


    
Schedule F    
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF AUGUST 31, 2018
FORM OF DRAWDOWN NOTICE
TO:
Royal Bank of Canada, as Agent 
20 King Street West, 4th Floor
Toronto, ON M5H 1C4
 
Attention: Manager, Agency
 
Telecopier: (416) 842-4023
RE:
Credit Agreement made as of August 31, 2018 among Kinder Morgan Cochin ULC as
Borrower (the “Borrower”), those persons party thereto from time to time in
their capacities as lenders, and Royal Bank of Canada, as administrative agent
(such credit agreement, as it may be amended, supplemented or otherwise modified
or restated from time to time, referred to as the “Credit Agreement”).




--------------------------------------------------------------------------------

1.
The Drawdown Date is the ______ day of __________________, 20_____.

2.
Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby
irrevocably requests that the following Drawdown(s) under the [Syndicated
Tranche / Operating Tranche] be made available:

Type of Loan
Principal Amount
Interest Period
Prime Loan
 
 
USBR Loan
 
 
Bankers’ Acceptances and BA Equivalent Advances
 
 
LIBO Rate Loan
 
 
Letter of Credit
 
 



3.
The undersigned certifies to the Agent and to the Lenders that:

(a)
on the date hereof, each of the representations and warranties contained in
Section 8.1 are true and correct in all material respects as if made on the
Drawdown Date (excluding those representations and warranties which are
expressly made as of a specific date only); and



F-1



--------------------------------------------------------------------------------

Exhibit 10.1


(b)
on the date hereof, no Default or Event of Default has occurred and is
continuing nor will any such event occur as a result of the aforementioned
Drawdown;

4.
This Notice is irrevocable.

5.
Capitalized terms used herein and not otherwise defined herein have the meanings
given to them by the Credit Agreement.

DATED this ______ day of _________________, ______, at __________ a.m., Calgary,
Alberta time.
 
 
KINDER MORGAN COCHIN ULC
 
 
 
By:
 
 
 
 
 
Name:
Title:







F-2



--------------------------------------------------------------------------------


Exhibit 10.1


    
Schedule G    
TO THE KINDER MORGAN COCHIN ULC
CREDIT AGREEMENT
MADE AS OF AUGUST 31, 2018
EXISTING LETTERS OF CREDIT
conformedkindermorgan_image1.jpg [conformedkindermorgan_image1.jpg]


G-1